Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 1 of 119 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             TERRE HAUTE DIVISION


CHRISTOPHER ANDRÉ VIALVA,                       )
                                                )
             Petitioner,                        )
                                                )         Case No.
                                                )
WARDEN, USP-TERRE HAUTE,                        )         CAPITAL CASE
UNITED STATES OF AMERICA,                       )         EXECUTION SCHEDULED FOR
                                                )         SEPTEMBER 24, 2020
             Respondents.                       )




                     PETITION FOR WRIT OF HABEAS CORPUS
                            PURSUANT 28 U.S.C. § 2241




 SUSAN M. OTTO                                      EMMA V. ROLLS
 OBA# 6818                                          OBA# 18820
 Federal Public Defender                            Assistant Federal Public Defender
   Western District of Oklahoma                     Capital Habeas Unit
 215 Dean A. McGee, Suite 109                       215 Dean A. McGee, Suite 707
 Oklahoma City, Oklahoma 73102                      Oklahoma City, Oklahoma 73102
 (405) 609-5930 Telefacsimile 405 609-5932          (405) 609-5975
 Susan_Otto@fd.org                                  Emma_Rolls@fd.org


                         Counsel for Petitioner Christopher André Vialva



Dated: August 10, 2020
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 2 of 119 PageID #: 2




                                                     TABLE OF CONTENTS

Jurisdictional Statement . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Citations to the Record . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

I.         BECAUSE § 2255 HAS BEEN FOUND TO BE AN INADEQUATE AND
           INEFFECTIVE REMEDY UNDER THE CIRCUMSTANCES OF HIS CASE,
           MR. VIALVA IS ENTITLED UNDER § 2255’S SAVINGS CLAUSE TO TURN
           TO § 2241. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

           A.         The Seventh Circuit Has Found § 2241 Jurisdiction in a Range of
                      Circumstances Where 28 U.S.C. § 2255 Has Proved Ineffective to
                      Vindicate the Denial of a Constitutional Right. . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

           B.         Because It Has, Under the Circumstances, Denied Mr. Vialva His
                      “One Meaningful Opportunity” to Litigate His Constitutional
                      Claims, the § 2255 Remedy Has Proved Inadequate in This Case. . . . . . . . . . . . . 5

II.        ANY INTERPRETATION OF §§ 2255(e) AND 2241 THAT WOULD PRESENT
           AN ABSOLUTE BAR TO MR. VIALVA’S CLAIMS WOULD RESULT IN AN
           UNCONSTITUTIONAL SUSPENSION OF THE WRIT. . . . . . . . . . . . . . . . . . . . . . . . 11

III.       MR. VIALVA IS ENTITLED TO § 2241 RELIEF BECAUSE HIS DEATH
           SENTENCE WAS BASED UPON CONSTITUTIONAL VIOLATIONS WHICH
           EVADED MEANINGFUL § 2255 REVIEW. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

           A.         The District Court Failed to Comply with the Statutory Procedure
                      for Appointment of Counsel in Death-Eligible Prosecutions,
                      Denying Mr. Vialva Access to Counsel Qualified to Defend Him in
                      a Federal Capital Prosecution. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

           B.         Mr. Vialva’s Sixth Amendment Right to Effective Assistance of
                      Counsel Was Abridged When His Trial Counsel Applied for
                      Employment with the United States Attorney’s Office During the
                      Pendency of His Trial Without Securing Consent Before the
                      Conflict Arose or an Effective Waiver After the Conflict Had
                      Occurred. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

                      1.         How the Conflict Unfolded. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
                      2.         The Law of Conflicts and the Constitutional Right to
                                 Effective Assistance of Counsel. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

                                                                        i
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 3 of 119 PageID #: 3




                     3.         Mr. Goains’s Application for Employment with the
                                Government Created a Conflict of Interest. . . . . . . . . . . . . . . . . . . . . . . .                      28
                     4.         This Conflict Was Unwaivable. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 32
                     5.         This Conflict Was Not Waived. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 33
                     6.         The Trial Court Failed to Make an Adequate Inquiry
                                into the Conflict or Inform Mr. Vialva of His Rights
                                to Unconflicted Counsel. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            35
                     7.         Under Any Standard of Review, Reversal Is
                                Required to Cure the Harm Arising from This
                                Conflict of Interest. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       39

          C.         Mr. Vialva Was Denied the Effective Assistance of Counsel Guaranteed to
                     Him by the Sixth and Eighth Amendments During the Penalty Phase of His
                     Trial. Trial Counsel’s Failure to Obtain Adequate Funding Resulted in a
                     Complete Failure to Develop and Present Readily Available Mitigating
                     Evidence. Counsel Failed to Develop Information About Mr. Vialva’s
                     Mental State, Upbringing, Character, and Potential. Counsel Failed to
                     Address the Government’s Allegations About Mr. Vialva’s “Future
                     Dangerousness” and Failed to Preserve Error Arising from the
                     Government’s Presentation of This and Non-Statutory Aggravating
                     Factors. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48

                     1.         Specific Instances of Ineffective Assistance of Counsel. . . . . . . . . . . . . 50

          D.         The Enforcement of the Death Penalty on a Person Who, Because
                     of His Mental Age, Lacks Adult Moral Culpability, Violates the
                     Eighth Amendment’s Prohibition Against the Imposition of Cruel
                     and Unusual Punishment. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 94

Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 101

Request for Relief . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 102

Statement Pursuant to Local Criminal Rule 38-2(c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 103

Certificate of Service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 105




                                                                       ii
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 4 of 119 PageID #: 4




                                              TABLE OF AUTHORITIES

                                                   Supreme Court Cases


Abrogated by Flanagan v. United States,
      465 U.S. 259 (1984) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

Alleyne v. United States,
       570 U.S. 99 (2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 89

Andrus v. Texas,
      140 S.Ct. 1875 (2020) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 60, 61, 62, 72, 76, 77

Apprendi v. New Jersey,
      530 U.S. 466 (2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 88, 89, 90, 94

Atkins v. Virginia,
        536 U.S. 304 (2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 97, 98

Brady v. United States,
       397 U.S. 742 (1970) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

Buck v. Davis,
       137 S.Ct. 759 (2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 10

Burger v. Kemp,
       483 U.S. 776 (1987) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

California v. Ramos,
       463 U.S. 992 (1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 82

Cuyler v. Sullivan,
       446 U.S. 335 (1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27, 28, 44

Eddings v. Oklahoma,
      455 U.S. 104 (1982) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49, 62, 97

Furman v. Georgia,
      408 U.S. 238 (1972) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

Glasser v. United States,
       315 U.S. 60 (1942) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27, 28, 33, 36, 41, 42, 43, 46


                                                                  iii
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 5 of 119 PageID #: 5




Gonzalez v. Crosby,
      545 U.S. 524 (2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Graham v. Florida,
      560 U.S. 48 (2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 99

Harrington v. Richter,
      562 U.S. 86 (2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52

Harris v. United States,
       536 U.S. 545 (2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 89

Hinton v. Alabama,
       571 U.S. 263 (2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52, 53, 66, 67, 71, 76

Holland v. Florida,
      560 U.S. (2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Holloway v. Arkansas,
      435 U.S. 475 (1978) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26, 27, 28, 35, 40, 41, 42, 43

Hurtado v. California,
      110 U.S. 516 (1884) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 91

Johnson v. Texas,
      509 U.S. 350 (1972) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 97

Johnson v. Zerbst,
      304 U.S. 458 (1938) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

Jones v. United States,
       526 U.S. 227 (1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 86, 87, 88, 89

Jurek v. Texas,
       428 U.S. 262 (1976) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 82

Lockett v. Ohio,
       438 U.S. 586 (1978) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49, 62

Lockhart v. McCree,
      476 U.S. 162 (1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46




                                                                  iv
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 6 of 119 PageID #: 6




Mathis v. United States,
       136 S.Ct. 2243 (2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 88

Mickens v. Taylor,
      535 U.S. 162 (2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27, 35, 36, 39, 42

Miller v. Alabama,
        567 U.S. 460 (2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 99

Miller-El v. Cockrell,
       537 U.S. 322 (2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 10

Neder v. United States,
       527 U.S. 1 (1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 92, 93

Penry v. Lynaugh,
       492 U.S. 302 (1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 62

Porter v. McCollum,
       558 U.S. 30 (2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49, 55, 59

Ring v. Arizona,
        536 U.S. 584 (2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 83, 86, 89, 90, 91, 93

Rompilla v. Beard,
      545 U.S. 374 (2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49

Roper v. Simmons,
       543 U.S. 551 (2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 96, 97, 98, 99

Sears v. Upton,
       561 U.S. 945 (2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49, 60

Shepard v. United States,
      544 U.S. 13 (2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 88

Strickland v. Washington,
        466 U.S. 688 (1984) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26, 28, 44, 49, 50, 52, 68

Taylor v. United States,
       495 U.S. 575 (1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 87, 88




                                                                   v
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 7 of 119 PageID #: 7




United States v. Cotton,
       535 U.S. 625 (2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 90, 92, 93

United States v. Hayman,
       342 U.S. 205 (1952) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Vialva v. United States,
       539 U.S. 928 (2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 95

Walton v. Arizona,
      497 U.S. 639 (1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 86, 89

Weems v. United States,
      217 U.S. 349 (1910) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 97

Wheat v. United States,
      486 U.S. 153 (1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27, 34, 36

Wiggins v. Smith,
      539 U.S. 510 (2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49, 50, 54, 62

Williams v. Taylor,
       529 U.S. 362 (2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49, 55, 59, 60, 62

Wood v. Georgia,
      450 U.S. 261 (1981) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42

                                                         Federal Cases

Atley v. Ault,
        191 F.3d 865 (8th Cir. 1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34, 37

Beason v. Marske,
      926 F.3d 932 (7th Cir. 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Beets v. Scott,
        65 F.3d 1258 (5th Cir. 1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28, 39, 43, 44

Boyle v. Johnson,
       93 F.3d 180 (5th Cir. 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 67

Combs v. Coyle,
      205 F.3d 269 (6th Cir. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 72


                                                                  vi
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 8 of 119 PageID #: 8




Dunagan v. Dretke,
      No. 3-03-CV-0374-K, 2003 WL 22519443, (N.D. Tex. Nov. 4, 2003) . . . . . . . . . . 45, 80

Flores v. Johnson,
       210 F.3d 456 (5th Cir. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 78

Garcia v. Bunnell,
       33 F.3d 1193 (9th Cir. 1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

Garza v. Lappin,
       253 F.3d 918 (7th Cir. 2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 11

Gersten v. Senkowski,
       426 F.3d 588 (2d Cir. 2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52

Hamblin v. Mitchell,
      354 F.3d 482 (6th Cir. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49

In re Davenport,
       147 F.3d 605 ((7th Cir. 1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 11

In re Dorsainvil,
       119 F.3d 245 (3d Cir. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

In re Jones,
        226 F.3d 328 (4th Cir. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

In re Smith,
       285 F.3d 6 (D.C. Cir. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

King v. Illinois Cent. R.R.,
       337 F.3d 550 (5th Cir. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 47

Lewis v. Cockrell,
       No. 3-93-329-G, 2002 WL 1398554, at *11 (June 26, 2002 N.D. Tex.) . . . . . . . . . . . . . 70

Lewis v. Dretke,
       355 F.3d 364 (5th Cir. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 68, 70

Lockhart v. Johnson,
      104 F.3d 54 (5th Cir. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28




                                                                vii
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 9 of 119 PageID #: 9




Loyd v. Whitley,
       977 F.2d 149 (5th Cir. 1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52

Moore v. Johnson,
      194 F.3d 586 (5th Cir. 1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 62

Perillo v. Johnson,
        205 F.3d 775 (5th Cir. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29, 39, 41, 43, 44

Poindexter v. Nash,
      333 F.3d 372 (2d Cir. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 4

Skaggs v. Parker,
       235 F.3d 261 (6th Cir. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 64, 65, 76

Soffar v. Dretke,
        368 F.3d 441 (5th Cir. 2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52

Taylor v. Gilkey,
       314 F.3d 832 (7th Cir. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 4

United States v. Allen,
       357 F.3d 745 (8th Cir. 2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 91, 93, 94

United States v. Bernard,
       299 F.3d 467 (5th Cir. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 90, 91, 92, 95

United States v. Bernard,
       762 F3d 467 (5th Cir. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 10

United States v. Boone,
       245 F.3d 352 (4th Cir. 2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19, 20

United States v. Carpenter,
       769 F.2d 258 (5th Cir. 1985) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

United States v. Casseus,
       282 F.3d 253 (3d Cir. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

United States v. Davidson,
       No. 92-CR-35, 1992 WL 165824 (N.D.N.Y. July 10, 1992) . . . . . . . . . . . . . . . . . . . . . . 20




                                                               viii
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 10 of 119 PageID #: 10




United States v. Davis,
       No. CR.A. 01-282, 2003 WL 1837701, at *5 (E.D. La. Apr. 9, 2003) . . . . . . . . . . . . . . 91

United States v. Dufur,
       648 F.2d 512 (9th Cir. 1980) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

United States v. Fell,
       217 F. Supp. 2d 469 (D. Vt. 2002) judgment vacated by 360 F.3d 135 (2d Cir. 2004) . 90

United States v. Fulton,
       5 F.3d 605 (2d Cir. 1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32

United States v. Garcia,
       517 F.2d 272 (5th Cir. 1975) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

United States v. Grimes,
       142 F.3d 1342 (11th Cir. 1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

United States v. Higgs,
       353 F.3d 281 (4th Cir. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 94

United States v. Horton,
       845 F.2d 1414 (7th Cir. 1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44

United States v. Lee,
       89 F. Supp. 2d 1017 (E.D. Ark. 2000), rev’d, 274 F.3d 485 (8th Cir. 2002) . . . . . . . . . 76

United States v. Lentz,
       225 F. Supp. 2d 666 (E.D. Va. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 90

United States v. Miranda,
       148 F. Supp. 2d 292 (S.D.N.Y. 2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

United States v. Regan,
       228 F. Supp. 2d 742 (E.D. Va. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 90

United States v. Robinson,
       367 F.3d 278 (5th Cir. 2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 91, 92, 93, 94

United States v. Schwartz,
       283 F.3d 76 (2d Cir. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32




                                                                ix
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 11 of 119 PageID #: 11




United States v. Shepherd,
       576 F.2d 719 (7th Cir. 1978) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

United States v. Steel,
       759 F.2d 706 (9th Cir. 1985) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

United States v. Suárez,
       233 F. Supp. 2d 269 (D.P.R. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

United States v. Vaquero,
       997 F.2d 78 (5th Cir. 1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

United States v. Vialva,
       299 F.3d 467 (5th Cir. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 103

United States v. Vialva,
       904 F.3d 356 (5th Cir. 2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 9

United States v. Watson,
       496 F.2d 1125 (4th Cir. 1973) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18, 19

United States v. Weddell,
       567 F.2d 767 (8th Cir. 1977) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

United States v. Williams,
       544 F.2d 1215 (4th Cir. 1976) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

Unthank v. Jett,
      549 F.3d 534 (7th Cir. 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Webster v. Daniels,
      784 F.3d 1123 (7th Cir. 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 8

Williams v. Reed,
       29 F.Cas. 1386 (C.C.D. Me. 1824) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

Willingham v. Johnson,
       No. Civ. A. 3:98-CV-0409-L, 2001 WL 1677023, *9
       (N.D. Tex. Dec. 31, 2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39




                                                                x
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 12 of 119 PageID #: 12




                                                         State Court Cases

Commonwealth v. Bredhold,
     599 S.W.3d 409 (Ky. 2020) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 99, 100

People v. Spreitzer,
       525 N.E.2d 30 (Ill. 1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43

State v. Dhaliwal,
        53 P.3d 65 (Wash. Ct. App. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39


                                                          Federal Statutes

18 U.S.C. § 1111 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18, 83, 84

18 U.S.C. § 1117 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 83

18 U.S.C. § 2119 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 83, 84, 86

18 U.S.C. § 3005 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14, 16, 17, 18, 22, 23

18 U.S.C. § 3591 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 84, 87

18 U.S.C. § 3592 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 84

18 U.S.C. § 3593 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 84, 87

28 U.S.C. § 2241 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 3, 8, 12, 102

28 U.S.C. § 2242 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

28 U.S.C. § 2243 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

28 U.S.C. § 2244 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

28 U.S.C. 2255 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 4, 5, 8, 10, 11, 12


                                                            Miscellaneous

Assessing the Risk for Violence, AM. PSYCH. ASS’N, APA DOC. REF. NO. 200109 . . . . . . . . . . 79

Erica Beecher-Monas & Edgar Garcia-Rill, Ph.D., Danger at the Edge of Chaos:

                                                                     xi
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 13 of 119 PageID #: 13




         Predicting Violent Behavior in A Post-Daubert World,
         24 Cardozo L. Rev. 1845, 1845-47 (2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 73

Deadly Speculation: Misleading Texas Capital Juries with False Predictions of Future
      Dangerousness, TEXAS DEFENDER SERV. at 14 (2004) . . . . . . . . . . . . . . . . . . . . . . . . . 78

Job Negotiations with Adverse Firm or Party, ABA Comm. on Ethics and Prof. Resp.,
      Formal Op. 96-400, at *1 (1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

E. Cauffman, et al., Age Differences in Affective Decision Making as Indexed by
       Performance on the Iowa Gambling Task, 46 Dev. Psychol., 193-207 (2010) . . . . . . . 100

Mark D. Cunningham & Thomas J. Reidy, Integrating Base Rate Data in Violence Risk
      Assessments at Capital Sentencing, 16 BEHAV. SCI. L. 71, 82, 87 (1998) . . . . . . . . . . . 70

Mark D. Cunningham & Thomas J. Reidy, Don’t Confuse Me With the Facts: Common
      Errors in Violence Risk Assessment at Capital Sentencing,
      26 CRIM. JUSTICE & BEHAV. 20, 38 (1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

N. Dosenbach, et al., Prediction of Individual Brain Maturity Using fMRI,
      329 Sci. 1358-61 (2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 101

D. Fair, et al., Functional Brain Networks Develop From a “Local to Distributed”
        Organization, 5 Plos Computational Biology 1-14 (2009) . . . . . . . . . . . . . . . . . . . . . . 101

Lawrence J. Fox, Making the Last Chance Meaningful: Predecessor Counsel’s
      Ethical Duty to the Capital Defendant, 31 HOFSTRA L. REV. 1181, 1189 (2003) . . . . . . 47

Stephen P. Garvey, Aggravation and Mitigation in Capital Cases:
       What Do Jurors Think?, 98 Colum. L.Rev. 1538, 1563 (Oct. 1998) . . . . . . . . . . . . . . . 46

T. Grisso, et al., Juveniles’ Competence to Stand Trial: A Comparison of Adolescents’
       and Adults’ Capacities as Trial Defendants, 27 Law & Hum. Behav. 333-63 (2003) . 100

A. Hedman, et al., Human Brain Changes Across the Life Span: A Review of 56 Longitudinal
      Magnetic Resonance Imaging Studies, 33 Hum. Brain, Mapping 1987-2002 (2012) . . 101

James W. Marquart, et al., Gazing into the Crystal Ball: Can Jurors Accurately
      Predict Dangerousness in Capital Cases, 23 LAW & SOC’Y REV. 449, 458 (1989) . . . 79

Kevin McNally, Death Is Different: Your Approach to a Capital Case Must be
      Different, Too, THE CHAMPION, at 8 (Mar. 1984) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 54

MODEL RULES OF PROFESSIONAL CONDUCT Rule 1.7, cmt. 10,

                                                              xii
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 14 of 119 PageID #: 14




         Personal Interest Conflicts (5th ed. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

A. Pfefferbaum, et al., Variation in Longitudinal Trajectories of Regional Brain
       Volumes of Healthy Men and Women (Ages 10 to 85 Years) Measures with Atlas-Based
       Parcellation of MRI, 65 NeuroImage 356-68 (2014) . . . . . . . . . . . . . . . . . . . . . . . . . . 101

RESTATEMENT (THIRD) OF LAW GOVERNING LAWYERS § 125 (2003) . . . . . . . . . . . . . . 29, 33, 34

 David M. Siegel, My Reputation or Your Liberty (Or Your Life):
       the Ethical Obligations of Criminal Defense Counsel in Postconviction
       Proceedings, 23 J. LEGAL PROF. 85, at *113 (1998-99) . . . . . . . . . . . . . . . . . . . . . . . . . 47

L. Somerville, et al., A Time of Change: Behavioral and Neural Correlates of Adolescent
       Sensitivity to Appetitive and Aversive Environmental Cues,
      72 Brain & Cognition 124-33 (2010)) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 101

L. Steinberg, et al., Age Difference in Future Orientation and Delay Discounting,
        80 Child. Dev. 28-44 (2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 100

L. Steinberg, et al., Are Adolescents Less Mature Than Adults? Minors’ Access to
        Abortion, the Juvenile Death Penalty, and the Alleged APA “Flip-Flop,”
        64 Am. Psychologist 583-94 (2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 100

Jonathan P. Tomes, Damned if You Do, Damned if You Don’t: The Use of
       Mitigation Experts in Death Penalty Litigation,
       24 AM. J. CRIM. L. 359 (1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 53

TEX. GOV’T CODE, tit. 2 Subt. G, App. A, Art. 10, § 9,
      Rule 1.06 (Vernon Supp. 1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29




                                                              xiii
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 15 of 119 PageID #: 15




                                JURISDICTIONAL STATEMENT

        Christopher André Vialva is a prisoner confined in custody under the authority of the United

 States as a result of a Judgment entered by United States District Judge Walter S. Smith in United

 States v. Vialva, Western District of Texas Waco Division, Case Number W-99-CR-70. The

 Judgment imposed a sentence of death for offenses in violation of federal law. Mr. Vialva has been

 advised the United States intends to execute him at the United States Penitentiary Terre Haute,

 Indiana, September 24, 2020. The execution of Christopher Vialva violates the Constitution and the

 laws of the United States. Mr. Vialva invokes the jurisdiction of this Court pursuant Title 28, United

 States Code, Section 2241 and requests a writ of habeas corpus issue preventing his execution. The

 legal and factual bases for this request are enumerated within this consolidated Petition and

 Memorandum in Support.

                                 CITATIONS TO THE RECORD

        References to the original record of United States v. Vialva, W.D. TX, Case Number W-99-

 CR-70, will be O.R. Doc., followed by the document number in the Electronic Case Filing system,

 and any pertinent internal page reference. References to trial transcripts will be O.R. Doc., followed

 by the document number, Tr. Trial, and page citation. For ease of reference, specific attachments

 to the post conviction pleadings, as well as relevant orders and decisions will be contained as

 Exhibits in the Appendix to this Petition. Those documents will be identified as App. Ex., followed

 by the number, document identification, and internal citation.

                                         INTRODUCTION

        Christopher Vialva was sentenced to death for a crime he committed forty-one days after his

 nineteenth birthday. Mr. Vialva’s mental age was several years younger than his chronological age.

 The jury that determined Mr. Vialva’s guilt and sentenced him to die never heard the wealth of
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 16 of 119 PageID #: 16




 evidence that illuminated his vulnerabilities and provided context to the events. Trial counsel failed

 to complete the investigation and testing recognized as necessary before the trial began. As a result

 of counsel’s misdirected efforts, the jury was presented with a picture of a heartless killer who posed

 a risk of danger in the future. The fact that some of the most damaging evidence was presented by

 Mr. Vialva’s court appointed lawyers is only one of the instances of ineffective assistance of counsel

 evident from the record, but it is far from the worst violations of the Fifth and Sixth Amendments.

        The lawyer who was supposed to be acting as Mr. Vialva’s “learned counsel” was, at the

 same time, seeking employment with the United States Attorney. The District Judge’s response to

 this obvious conflict, and to additional substantive errors raised in post-conviction, cannot be

 reconciled with the requirements of the Constitution. One reason for this aberrant conduct came to

 light after Mr. Vialva’s § 2255 petition was summarily denied without a hearing, without an

 opportunity for discovery, and without the issuance of a Certificate of Appealability, and after the

 Fifth Circuit, misapplying the standard of review, affirmed the denial of               Certificate of

 Appealability. Mr. Vialva sought relief through Rule 60(b)(6) after the trial judge’s alcoholism and

 misconduct prompted action by the Fifth Circuit and, ultimately, the judge’s retirement in lieu of

 further investigation. The motion was denied without a hearing based on a misapplication of Rule

 60(b) and the rules governing second in time petitions. No evidentiary, substantive, or appellate

 hearing has been conducted throughout this capital post-conviction process.

        The Constitution and federal law provide post-conviction review as the vehicle for rectifying

 such errors. These processes are intended to secure the convicted person has one full and fair

 opportunity for review. Without this independent scrutiny, there can be no confidence in the

 outcome of the proceeding. Without meaningful review, the writ of habeas corpus is eviscerated.


                                                   2
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 17 of 119 PageID #: 17




 Christopher Vialva never received a full and fair opportunity to litigate his claims. Mr. Vialva is

 seeking redress of these violations through the process provided by 28 U.S.C. § 2241.

 I.     BECAUSE § 2255 HAS BEEN FOUND TO BE AN INADEQUATE AND
        INEFFECTIVE REMEDY UNDER THE CIRCUMSTANCES OF HIS CASE, MR.
        VIALVA IS ENTITLED UNDER § 2255’S SAVINGS CLAUSE TO TURN TO § 2241.

         A.      The Seventh Circuit Has Found § 2241 Jurisdiction in a Range of
                 Circumstances Where 28 U.S.C. § 2255 Has Proved Ineffective to Vindicate the
                 Denial of a Constitutional Right.

         Section 2255(e) sets out what is known as the “savings clause.” On the rare occasions when

 the ordinary operation of the § 2255 statute is neither adequate nor effective to test the legality of

 a conviction or sentence, the savings clause allows the federal prisoner to do so through a motion

 filed pursuant 28 U.S.C. § 2241. A § 2241 motion functions neither as a substitute for § 2255

 litigation nor an end-run around the successor bars of § 2255(h). Section 2255(e) instead provides

 a “safety valve,” a way for a federal prisoner to pursue a viable claim that § 2255 is not otherwise

 equipped to resolve.

         The Seventh Circuit has described § 2255(e) inadequacy variously as a “glitch” in the

 remedy, Unthank v. Jett, 549 F.3d 534, 536 (7th Cir. 2008), a “lacuna” in its functioning, Webster

 v. Daniels, 784 F.3d 1123, 1138 (7th Cir. 2015) (en banc), or a “structural problem” in § 2255 that

 “forecloses even one round of effective collateral review” of the claim, Taylor v. Gilkey, 314 F.3d

 832, 835 (7th Cir. 2002). To invoke jurisdiction under § 2241, Mr. Vialva must show that § 2255

 has proved inadequate or ineffective to “test the legality” of his death sentence. 28 U.S.C. § 2255(e);

 Garza v. Lappin, 253 F.3d 918, 921 (7th Cir. 2001) (something more than an inability to satisfy §

 2254(h) is necessary to invoke the savings clause; prisoner must show that the § 2255 remedy has

 proved inadequate or ineffective). The petitioner files his § 2241 in the district of incarceration, not


                                                    3
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 18 of 119 PageID #: 18




 conviction. 28 U.S.C. §§ 2242, 2243. For Mr. Vialva, on death row in Terre Haute, that is the

 Southern District of Indiana, with the Seventh Circuit providing the governing law.

        To determine whether § 2255 has proved inadequate or ineffective, the Seventh Circuit does

 not employ a single, overarching test. Inadequacy is demonstrated when § 2255 is “so configured

 as to deny a convicted defendant any opportunity for judicial rectification” of a fundamental defect

 in his conviction or sentence; when the “essential function” served by habeas corpus is impaired “by

 the limitations on the use of the remedy provided in section 2255.” In re Davenport, 147 F.3d 605,

 609, 611 (7th Cir. 1998). Therefore, a petitioner with claims of the sort that “justif[y] collateral

 review, [but do not] justify sequential collateral attacks [under § 2255(h)]” may be able to pursue

 them via § 2241. Taylor, 314 F.3d at 835 (internal citations omitted).

        The Seventh Circuit has found § 2241 jurisdiction available in a limited number of cases but

 a variety of situations. While each case or line of cases, such as Davenport and its progeny,

 discusses specific conditions necessary for § 2241 review, the cases read together do not establish

 any single rigid “test” for when § 2255 will be deemed inadequate. On the contrary, the need for §

 2241 review arises from the particular way in which § 2255 has proved inadequate under the unique

 circumstances of the individual case. Close scrutiny of the case law finding § 2241 jurisdiction

 reveals one common theme: Where courts are confronted with a claim of fundamental injustice

 unreviewable under § 2255, they have adopted a flexible approach to § 2241 review. See Beason v.

 Marske, 926 F.3d 932, 935 (7th Cir. 2019) (citing Webster as “noting differing emphases in our

 caselaw interpreting Davenport and concluding that ‘[a]ll of these decisions hold, nevertheless, that

 there must be some kind of structural problem with section 2255 before section 2241 becomes

 available.’”). This analysis is consistent with other circuits. See, e.g., Poindexter v. Nash, 333 F.3d


                                                   4
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 19 of 119 PageID #: 19




 372, 378 (2d Cir. 2003); In re Smith, 285 F.3d 6, 8 (D.C. Cir. 2002); In re Jones, 226 F.3d 328, 333-

 34 (4th Cir. 2000); In re Dorsainvil, 119 F.3d 245, 251-52 (3d Cir. 1997).

        B.      Because It Has, Under the Circumstances, Denied Mr. Vialva His “One
                Meaningful Opportunity” to Litigate His Constitutional Claims, the § 2255
                Remedy Has Proved Inadequate in This Case.

        There are patent “glitches” in the operation of the § 2255 statute when it comes to Mr.

 Vialva’s constitutional claims. Due to the unique circumstances in his case – specifically, the

 District Judge’s impairments during the trial, his continuing reluctance to acknowledge those

 impairments during post conviction, and the unconstitutionally cramped Fifth Circuit process for

 obtaining a certificate of appealability – Mr. Vialva did not receive the “one fair shot at habeas

 review that Congress intended that [the movant] have.” Gonzalez v. Crosby, 545 U.S. 524, 542

 (2005) (Stevens, J., dissenting).

        On June 14, 2004, Mr. Vialva filed a post-conviction motion under 28 U.S.C. § 2255 seeking

 redress of his conviction and sentences. O.R. Doc. 372. One of Mr. Vialva’s claims was that his

 court-appointed lawyer had a conflict of interest because he was actively seeking employment with

 the United State’s Attorney’s office while representing Mr. Vialva at trial. Mr. Vialva also claimed

 that District Judge Walter Smith, Jr. had failed to follow statutory requirements and policies

 established by the Judicial Conference regarding selection and appointment of counsel. Mr. Vialva

 supported his § 2255 motion with affidavits and other proffers of evidence. O.R. Docs. 373, 374.

 He also sought the district court’s permission to conduct discovery, including a deposition of

 appointed counsel, who had since joined the United States Attorney’s office. O.R. Doc. 404. The

 lawyer had declined to provide an affidavit in connection with Mr. Vialva’s § 2255 motion and had

 failed to preserve files relating to the representation of Mr. Vialva at trial. O.R. Doc. 404 at 8-9.


                                                   5
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 20 of 119 PageID #: 20




        The United States filed a response in opposition denying the factual allegations in Mr.

 Vialva’s § 2255 motion. O.R. Doc. 407. It did not proffer any evidence in support of its opposition.

 Nor did the United States move for summary judgment. Mr. Vialva filed a reply in support of his

 § 2255 motion, and the motion was fully briefed.

        Judge Smith retained jurisdiction over Mr. Vialva’s § 2255 motion despite the assertion of

 error based on his violation of the law and Judicial Conference policy in appointing trial counsel.

 Judge Smith denied Mr. Vialva’s motion to disqualify the United States Attorney’s Office (O.R.

 Doc. 400) the day after it was filed (O.R. Doc. 401), he did not resolve any of the ancillary motions

 Mr. Vialva filed in connection with his § 2255 motion, including requests for discovery (OR. Docs.

 404, 410, 425). On September 28, 2012, without allowing discovery or conducting an evidentiary

 hearing, Judge Smith summarily denied Mr. Vialva’s motion. App. Ex. 1 (O.R. Doc. 449).

        Judge Smith’s denial of the § 2255 motion resolved numerous factual questions against Mr.

 Vialva. The court ruled, for example, that alleged deficiencies in counsel’s performance were

 actually strategic decisions. App. Ex. 1, Doc. 449 at 28. On the issue of his own failure to follow

 statutory requirements and Judicial Conference policies concerning the appointment of counsel,

 Judge Smith admitted he did not follow the rules but held the failure did not prejudice Mr. Vialva.

 App. Ex. 1, Doc. 449 at 15-16. Judge Smith terminated the proceeding, denied all relief, and denied

 a Certificate of Appealability (COA). App. Ex. 1, Doc. 449 at 1, 63. The Fifth Circuit denied review,

 holding that Mr. Vialva’s claims were “meritless” based solely on the briefing that addressed

 whether a COA should issue. See United States v. Bernard, 762 F.3d 467 (5th Cir. 2014).

        In September 2014, after the Fifth Circuit had denied Mr. Vialva’s appeal in his case, a court

 employee lodged a complaint that Judge Smith made inappropriate and unwanted sexual advances


                                                  6
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 21 of 119 PageID #: 21




 in 1998. See App. Ex. 3, In re Compl. of Judicial Misconduct Against United States District Judge

 Walter S. Smith, Jr., No. 05-14-90120, Order and Mem. of Reasons at 1, (Sept. 28, 2016). In 2015,

 the Judicial Council of the Fifth Circuit imposed “severe sanctions” against Judge Smith after

 investigating the allegations. App. Ex. 4, id., Order of Reprimand and Memorandum of Reasons

 (Dec. 3, 2015). The investigation uncovered evidence that Judge Smith had significant problems

 with alcohol abuse – problems that impacted Judge Smith’s decision-making. One court employee

 described Judge as having a “reputation for drinking” and described him as having been intoxicated

 during the work day. App. Ex. 5, Redacted Complaint, Transcript, March 7, 2014 at 10. One of

 Judge Smith’s law clerks asked the employee for help managing Judge Smith’s behavior,

 complaining that he was “not functioning” and “falling apart.” The law clerk stated that Judge Smith

 was not even able to get himself to the courthouse. App. Ex. 5, id.,at 19.

        Over the course of the investigation, there were additional allegations against Judge Smith.

 The Judicial Council determined that Judge Smith had knowingly allowed others to make “false

 factual assertions” on his behalf. App. Ex. 4, at 2. Judge Smith also allowed the lawyer who was

 personally representing him in connection with the judicial-misconduct investigation to appear

 before him in court. Id. at 3. Nor did Judge Smith disclose the conflict to opposing counsel in his

 cases. Id.. The Judicial Council criticized Judge Smith for failing to “understand the gravity of such

 inappropriate behavior and serious effects that it has on the operation of the courts.” App. Ex. 4, at

 2. It ordered Judge Smith to desist from misconduct. App. Ex. 4, at 3, n.1. After an extended

 investigation into Judge Smith’s misconduct, Judge Smith resigned from the bench on September

 14, 2016. See App. Ex. 3 at 3. The Judicial Council ended the proceedings after determining that it

 could not impose sanctions on Judge Smith after he resigned. Id.


                                                   7
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 22 of 119 PageID #: 22




             In light of the revelations about Judge Smith’s problems with alcohol and misconduct on

 the bench, Mr. Vialva moved under Rule 60(b) to reopen the judgment denying habeas relief. O.R.

 Doc. 553. The allegations of misconducted against Judge Smith dated from 1998, shortly before

 Judge Smith presided over Mr. Vialva’s capital trial. Judge Smith’s alleged wrongdoing persisted

 through 2015, a few years after the district court abruptly and summarily denied Mr. Vialva’s § 2255

 motion. The evidence that Judge Smith was impaired and unable to perform his duties as a federal

 judicial officer provided important context to Judge Smith’s seven-year delay in acting on Mr.

 Vialva’s § 2255 motion and other procedural irregularities.

         The district court dismissed Mr. Vialva’s Rule 60(b) motion for lack of jurisdiction. App.

 Ex. 6, Doc. 570 at 1. The court determined that the Rule 60(b) motion was successive for purposes

 of 28 U.S.C. § 2255(h) and § 2244(b). Id. at 2. The district court’s six-page order barely addressed

 the allegations of wrongdoing against Judge Smith, noting in a footnote that Judge Smith’s alleged

 impairments included “a reputation for drinking and having a temper.” App. Ex. 6, Doc. 570 at 2,

 n. 2. The Fifth Circuit again denied a COA, holding that Mr. Vialva’s Rule 60(b) motion was

 “merits-based,” and that his allegations against Judge Smith lacked evidentiary support. United

 States v. Vialva, 904 F.3d 356, 362 (5th Cir. 2018).1

         The Supreme Court has emphasized time and again that an application for a COA need only

 show that “jurists of reason could disagree with the district court’s resolution of . . . constitutional

 claims or that jurists could conclude the issues presented are adequate to deserve encouragement to

 proceed further.” Buck v. Davis, 137 S. Ct. 759, 773 (2017) (quoting Miller-El v. Cockrell, 537 U.S.


         1
          In determining the availability of § 2241 jurisdiction, this Court must accept the Fifth
 Circuit’s decision that Rule 60(b) is unavailable to Mr. Vialva due to the structure of a §
 2255 action. Webster, 784 F.3d at 1135 n.5.

                                                    8
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 23 of 119 PageID #: 23




 322, 327 (2003)) (internal quotation marks omitted). The Court has also instructed that a claim can

 be “debatable,” for purposes of granting a COA, “even though every jurist of reason might agree,

 after the COA has been granted and the case has received full consideration, that petitioner will not

 prevail.” Id. at 774 (quoting Miller-El, 537 U.S. at 338) (internal quotation marks omitted). Despite

 these clear directives, the Fifth Circuit continues to commit errors with respect to COAs, as

 evidenced by its denial of Mr. Vialva’s appeals from the district court’s denial of his Rule 60(b)

 motion.

        The Fifth Circuit applied, once again, the wrong standard when it purported to reject Mr.

 Vialva’s Rule 60(b) motion on the merits. The court rejected Mr. Vialva’s Rule 60(b) motion on the

 grounds that it did not “credibly allege[] a non-merits defect in the prior habeas proceedings.”

 Vialva, 904 F.3d at 361 (emphasis added). It ruled that “evidence from Judge Smith’s misconduct

 investigation does not credibly implicate the procedural integrity of [Mr. Vialva’s] prosecutions or

 subsequent habeas proceedings.” Id. (emphasis added). Indeed, the Fifth Circuit went so far as to

 fault Mr. Vialva for “offer[ing] no evidence – beyond gross speculation – that Judge Smith was . .

 . ‘impaired’ or ‘unfit’ to oversee the[] 2000 trial and subsequent habeas proceedings.” Vialva, 904

 F.3d at 361.

        The Fifth Circuit’s analysis of the Rule 60(b) motion reprises the same errors that the

 Supreme Court corrected in Buck. By ruling that Mr. Vialva’s allegations were not credible and

 faulting him for not putting forth more evidence in support of his motion, the Fifth Circuit inverted

 the statutory order of operations, deciding the merits of Mr. Vialva’s motion without first granting




                                                  9
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 24 of 119 PageID #: 24




 a COA. The flaw in this approach is clear: “it has placed too heavy a burden on the prisoner at the

 COA stage.” Buck, 137 S. Ct. at 774 (citing Miller-El, 537 U.S. at 336-37)).2

        It was improper for the Fifth Circuit to make credibility determinations and evidentiary

 findings without first granting the COA and allowing Mr. Vialva a fair opportunity to develop his

 arguments. See Buck, 137 S. Ct. at 773. The Supreme Court has held, when a court of appeals

 sidesteps the COA process “by first deciding the merits of an appeal, and then justifying its denial

 of a COA based on its adjudication of the actual merits, it is in essence deciding an appeal with

 jurisdiction.” Id. (quoting Miller-El, 537 U.S. at 336-37) (internal quotation marks omitted). The

 Fifth Circuit’s sidestep in this case was particularly problematic because neither the court of appeals

 nor the district court allowed any opportunity to develop the record or even to present argument in

 support of the Rule 60(b) motion.

        As detailed below, Mr. Vialva has substantial constitutional claims that have not been subject

 to meaningful review. The evidence of Judge Smith’s severe impairments and serious misconduct

 was not available until after the conclusion of Mr. Vialva’s § 2255 proceedings. There is no

 mechanism within § 2255 that provides a path for adjudication of these claims. His Rule 60(b)

 motion was rejected, and he cannot seek relief under the successor provisions of § 2255: his claims

 neither establish his innocence of the offense (§ 2255(h)(1)), nor do they rest on a new rule of

 constitutional law (§ 2255(h)(2)). The Seventh Circuit has found “inadequacy” where § 2255 denies

 a prisoner “a reasonable opportunity to obtain a reliable judicial determination of the fundamental

 legality of his conviction and sentence.” See Webster, 784 F.3d at 1136. This is one of those “rare



        2
         The Fifth Circuit utilized the same flawed approach in its denial of Mr. Vialva’s COA
 application after the district court’s denial of Mr. Vialva’s § 2255 motion. Bernard, 762 F.3d at 483.

                                                   10
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 25 of 119 PageID #: 25




 circumstances in which the operation of the successive petition rules absolutely prevent[s]” Mr.

 Vialva from accessing an available remedy and establishing a right to relief. Garza, 253 F.3d at 922.

 There must be some forum in which Mr. Vialva can receive a meaningful opportunity to present his

 constitutional claims.

 II.    ANY INTERPRETATION OF §§ 2255(e) AND 2241 THAT WOULD PRESENT AN
        ABSOLUTE BAR TO MR. VIALVA’S CLAIMS WOULD RESULT IN AN
        UNCONSTITUTIONAL SUSPENSION OF THE WRIT.

        The United States Constitution forbids Congress from suspending the writ of habeas corpus

 except during periods of invasion or rebellion. U.S. Const. art. I, § 9, cl. 2. When Congress enacted

 § 2255, and later amended it under the Antiterrorism and Effective Death Penalty Act (AEDPA),

 it did not eliminate federal prisoners’ access to the Great Writ. As the Supreme Court explained in

 Holland v. Florida, 560 U.S. 631, 649 (2010) (internal citations omitted):

        When Congress codified new rules governing this previously judicially managed
        area of law, it did so without losing sight of the fact that the “writ of habeas corpus
        plays a vital role in protecting constitutional rights.” . . . It did not seek to end every
        possible delay at all costs. . . . The importance of the Great Writ, the only writ
        explicitly protected by the Constitution. . . , along with congressional efforts to
        harmonize the new statute with prior law, counsels hesitancy before interpreting
        AEDPA’s statutory silence as indicating a congressional intent to close courthouse
        doors that a strong equitable claim would ordinarily keep open.

 See also United States v. Hayman, 342 U.S. 205, 223 (1952) (noting that § 2255’s “inadequate or

 ineffective” language preserves habeas for federal prisoners). Congress thus retained a “safety

 hatch” in the form of § 2255(e)’s savings clause to prevent the possibility of the suspension of the

 writ for federal prisoners. See In re Davenport, 147 F.3d at 609 (“[I]f section 2255 proved in a

 particular case not to be an adequate substitute for habeas corpus, the prisoner could seek habeas

 corpus. This would block any argument that Congress was suspending the writ.”).




                                                    11
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 26 of 119 PageID #: 26




         Mr. Vialva’s petition meets the plain language and purpose of both § 2255(e) and § 2241.

 He has established constitutional violations that render his death sentence unconstitutional.

 Ordinarily, such violations are redressable under § 2255. But where, as here, § 2255 in unavailable,

 through no fault of Mr. Vialva, § 2241 is the only avenue for review. Under these circumstances,

 denying under §2241 would result in no review at all of claims establishing the unconstitutionality

 of Mr. Vialva’s death sentences and would therefore constitute an unconstitutional suspension of

 the writ.

 III.    MR. VIALVA IS ENTITLED TO § 2241 RELIEF BECAUSE HIS DEATH
         SENTENCE WAS BASED UPON CONSTITUTIONAL VIOLATIONS WHICH
         EVADED MEANINGFUL § 2255 REVIEW.

         A.     The District Court Failed to Comply with the Statutory Procedure for
                Appointment of Counsel in Death-Eligible Prosecutions, Denying Mr. Vialva
                Access to Counsel Qualified to Defend Him in a Federal Capital Prosecution.

         In a criminal complaint filed June 23, 1999, Mr. Vialva and Brandon Bernard were charged

 with carjacking, a violation of 18 U.S.C. § 2119. The complaint alleged Mr. Vialva took the motor

 vehicle “by force and violence or by intimidation” “with intent to cause death or serious bodily

 harm.” O.R. Doc. 1. Attorney Stanley Schwieger was appointed to represent Mr. Vialva, incident

 to the initial presentment. O.R. Doc. 4. At the conclusion of the June 24 preliminary and detention

 hearing, the Magistrate Judge ordered the detention of Mr. Vialva and Mr. Bernard, in part,

 “Because you are both facing a potential death penalty . . . .” O.R. Doc. 11 at 32.

         Neither the United States Magistrate Judge nor the United States District Judge consulted

 with the Federal Public Defender for the Western District of Texas prior to appointing Mr.

 Schwieger or after determining Mr. Vialva was potentially subject to the death penalty. App. Ex.

 7, Dec. Lucien Campbell at ¶ 2. At all times relevant to these proceedings, Mr. Lucien Campbell


                                                 12
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 27 of 119 PageID #: 27




 was serving as the Federal Public Defender for the Western District of Texas. Mr. Campbell

 provided indigent defense services through his headquarters office in San Antonio and staffed

 branch offices throughout the Western District, excluding Waco, Texas. Id. at ¶ 1.

        Mr. Vialva was named in a four-count indictment returned July 13, 1999. Three of the four

 counts carried a maximum punishment of death. O.R. Doc. 14. On July 16, 1999, Mr. Schwieger

 filed a “Motion for Appointment of Co-Counsel in Death Penalty Case.” Mr. Schwieger advised

 the court he had “limited death penalty experience” based on his participation in three “capital

 murder Writs of Habeas Corpus” and his preparation of a motion to suppress in another death

 penalty case. O.R. Doc. 19, at 2, § IV. Mr. Schwieger stated he was advised by Mr. William

 Johnson of the United States Attorney’s Office of the government’s intention to seek the death

 penalty in Mr. Vialva’s case. Id. at § V. In support of the Motion, Mr. Schwieger advised the court:

        Current counsel has spoken to Mr. B. Dwight Goains, of Goains & Goains, whose
        offices are located in Cameron, Texas. Mr. Goains has been lead counsel [in] several
        state capital murder trials, including State v. Kenneth Allen McDuff, in the 54th
        District Court of McLennan County, Texas. Mr. Goains is a Texas board certified
        criminal law practitioner. Current counsel for the defense believes that Mr. Goains
        is “learned in the law applicable to capital cases.” See 18 U.S.C. § 3005 (1998).

 O.R. Doc. 19, at 4, § VII. The United States responded, “The Government leaves this matter to the

 discretion of the Court.” O.R. Doc. 31. The court appointed Mr. Goains without consulting with

 Mr. Campbell. App. Ex. 8, Dec. Richard Burr at ¶ 3. Mr. Richard Burr, who at that time served as

 Capital Resource Counsel on retainer with the Administrative Office of the United States Courts,

 was not consulted by the court or by Mr. Schwieger prior to Mr. Goains’s appointment as “learned

 counsel.” Id. at ¶¶ 2, 8. The court made no express findings concerning Mr. Goains’s qualifications.

 O.R. Doc. 29.




                                                 13
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 28 of 119 PageID #: 28




        The right of the accused “to make his full defence by counsel learned in the law” and the

 obligation of the court to assign counsel, “not exceeding two,” to assist a defendant indicted “for

 treason or another capital crime” was enacted by Congress in 1790. Act of Apr. 30, 1790, ch. 9,

 §29, 1 Stat. 118. This fundamental right to representation has remained secured by statute since its

 initial enactment. The current statute, codified in 18 U.S.C. § 3005, in 1948, was amended by the

 Federal Death Penalty Act of 1994. June 25, 1948, ch. 645, §1, 62 Stat. 814; Sept. 13, 1994, Pub.L.

 103-322, Title VI, §60026, 108 Stat. 1982. The version of § 3005, which controlled the

 appointment of counsel in Mr. Vialva’s case, directs the court:

        . . . shall promptly, upon the defendant’s request, assign 2 such counsel, of whom at
        least 1 shall be learned in the law applicable to capital cases, and who shall have free
        access to the accused at all reasonable hours. In assigning counsel under this section,
        the court shall consider the recommendation of the Federal Public Defender
        organization, or, if no such organization exists in the district, of the Administrative
        Office of the United States Courts.

 The purpose of requiring a recommendation from the Federal Public Defender organization is rooted

 in the federal courts’ commitment to providing effective assistance of counsel, consonant with the

 Sixth Amendment.

        In response to the expansion of the federal death penalty statutes and the correlative increase

 in the number of prosecutions, the Judicial Conference of the United States, through its Defender

 Services Committee, conducted a plenary review of the federal courts’ provision of resources for

 capital defense. In May 1997, the Chair of the Defender Services Committee appointed a three

 judge subcommittee, chaired by Judge James R. Spencer of the Eastern District of Virginia “to study

 the judiciary’s current approach to the appointment and compensation of counsel in these cases, its

 success in recruiting qualified attorneys, and the quality and cost of services provided.” Federal

 Death Penalty Cases: Recommendations Concerning the Cost and Quality of Defense

                                                  14
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 29 of 119 PageID #: 29




 Representation [hereinafter Spencer Committee Report], Subcommittee on Federal Death Penalty

 Cases, Committee on Defender Services, Judicial Conference of the United States (May 1998),

 available at https://www.uscourts.gov/sites/default/files/original_spencer_report.pdf. Addressing

 the importance of learned counsel, the Spencer Subcommittee noted:

        Federal death penalty cases require knowledge of the extensive and complex body
        of law governing capital punishment and the intricacies of federal criminal practice
        and procedure. Neither one alone is sufficient to assure high quality representation.
        Lawyers and judges recounted cases in which seasoned federal criminal lawyers who
        lacked death penalty experience missed important issues. . . . On the other hand,
        differences between state and federal practice place a lawyer who may have prior
        capital experience but no prior federal criminal trial experience at a disadvantage.
        The federal sentencing guidelines, speedy trial act issues, rules of evidence and
        procedure, and the specifics of the federal death penalty law play an important role
        in representation.

 Spencer Committee Report, §I (C) (1) (emphasis in original). The Spencer Subcommittee proposed

 eleven recommendations “to enhance the judicial administration of federal death penalty cases.”

 Id., Introduction.

        The Judicial Conference adopted the Spencer Subcommittee’s recommendations September

 15, 1998.    The recommendations, accompanied by the Subcommittee’s commentary, were

 promulgated by the Administrative Office of the United States Court in Volume VII, Appendix I,

 of the Guide to Judiciary Policies and Procedures (1999) [hereinafter Guide].                    The

 recommendations address the qualifications for appointed counsel, beginning with a direction to the

 courts about quality:

        Courts should ensure that all attorneys appointed in federal death penalty cases are
        well qualified, by virtue of their prior defense experience, training and commitment,
        to serve as counsel in this highly specialized and demanding type of litigation. High
        quality legal representation is essential to assure fair and final verdicts, as well as
        cost-effective case management.




                                                  15
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 30 of 119 PageID #: 30




Guide, Vol. VII, App. I (1)(a). The Guide notes the statute requires the appointment “at the outset

of every capital case” of two counsel, “at least one of whom is experienced and knowledgeable about

the defense of death penalty cases.” Guide, Vol. VII, App. I (1)(b).

       Ordinarily, “learned counsel” should have distinguished prior experience in the trial,
       appeal, or post-conviction review of federal death penalty cases, or distinguished prior
       experience in state death penalty trials, appeals, or post-conviction review that, in
       combination with co-counsel, will assure high quality representation.

Id. Consonant with § 3005, the Guide directs the appointing court to consider the recommendation

of the Federal Public Defender, unless the organization has a conflict. Guide, Vol. VII, App. I (2)(b).

The commentary notes the requirement for consultation:

       . . . reflects the [Spencer] Subcommittee’s view that recommendations concerning
       appointment of counsel are best obtained on an individualized, case-by-case basis.
       . . . Currently, within approximately 24 hours of receipt of a request, the
       Administrative Office or federal defender provides the court with the names of
       attorneys who are not only qualified to serve as counsel but who also have been
       contacted and indicated their willingness to serve in the particular case. These
       individualized recommendations help to ensure that counsel are well-suited to the
       demands of a particular case and compatible with one another and the defendant.
       Case-specific consultation is also required by existing Judicial Conference policy (see
       paragraph 6.01B of the Guidelines for the Criminal Justice Act (CJA Guidelines),
       Volume VII, Guide to Judiciary Policies and Procedures, explaining the 18 U.S.C.
       § 3005 consultation requirement and suggesting that in developing a recommendation,
       consideration be given to “the facts and circumstances of the case.”).

Guide, Vol. VII, App. I (2), Commentary p. I-6- I-7 (footnotes omitted). Based on the information

available to the Spencer Subcommittee in 1997, the members commented:

       Since 1994, courts have been required to consider the recommendation of their federal
       public defender organization or the Administrative Office regarding the appointment
       of counsel in each federal death penalty case. The Administrative Office has notified
       the courts of this relatively recent innovation, and it has been largely followed and
       yielded results satisfying to judges, defense counsel and prosecutors. In a small
       number of cases, however, the Subcommittee found that courts had ignored or been
       unaware of the consultation requirement.




                                                  16
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 31 of 119 PageID #: 31




Id. at I-6 (footnotes omitted). Mr. Schwieger cited the Spencer Subcommittee Report in his Motion,

solely as support for his argument that learned counsel should be appointed to assist in preparing for

the Department of Justice’s death penalty authorization meeting. O.R. Doc. 19 at 2-4, § VI. Mr.

Schwieger did not provide the district court with a copy of the report, or with a reference for its

retrieval from the United States Courts’ website. Mr. Schwieger cited § 3005, but did not quote it

in its entirety or otherwise explain the appointing court’s duty to consult the Federal Public Defender.

Thus, the district court’s failure to consult Mr. Campbell is attributable, in part, to counsel’s failure

to apprise the court of the applicable law.

       The actions of the Judicial Conference in response to the Spencer Subcommittee’s findings

and recommendations are a direct measure of the importance the United States Courts place on

providing the “high quality representation” necessary in capital cases. The implementing procedures

devised to assist the courts are not optional. While a court may decline to follow the recommendation

of the Federal Public Defender, the statute does not vest the court with the option to ignore the

statutory requirement of consultation. The record establishes the appointments of Mr. Schwieger and

Mr. Goains were made in derogation of § 3005 and the implementing procedures established by the

Judicial Conference in the Guide. See also, App. Ex. 8 (Burr) at ¶ 6.

       Section 3005 has been construed, in varying factual contexts, by a number of courts outside

the Fifth Circuit. These decisions highlight the structural nature of errors arising from the courts’

misapplication of § 3005.

       In United States v. Watson, 496 F.2d 1125 (4th Cir. 1973), the defendant was charged with

first degree murder, a violation of 18 U.S.C.§ 1111. Section 1111 provided death as a possible

punishment. Mr. Watson’s court appointed counsel requested the appointment of co-counsel, based


                                                   17
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 32 of 119 PageID #: 32




on his need for assistance in preparing to defend the complex case. The district court denied the

request. Id. at 1126. Mr. Watson was convicted and appealed, contending, inter alia, that his rights

were violated by the district court’s denial of second counsel pursuant § 3005. The government

asserted no error occurred because the Supreme Court’s ruling in Furman v. Georgia, 408 U.S. 238

(1972) effectively abrogated the death penalty as a possible punishment for the federal first degree

murder statute.

        The Fourth Circuit agreed Furman prohibited the imposition of the death penalty in Mr.

Watson’s case, but disagreed that the right to second counsel secured by § 3005 was also rendered

void.

        Not every capital crime is a complex one and not every capital crime arises from a
        complex set of facts which would require extensive investigation and trial preparation
        by defense counsel. Yet it seems to us that it is more likely than not that an alleged
        offense of the type for which Congress has purportedly continued the death penalty
        will be a complex and difficult case to prepare and try. The kinds of crimes made
        punishable by death are usually such as to generate revulsion in the trier of fact and,
        as a result, a high degree of prejudice if the trial is not conducted strictly in accord
        with recognized procedures, including the rules of evidence and burden of proof. It
        is not unlikely that Congress may have also sought to buttress the defense with two
        attorneys to provide greater assurance that a defendant’s rights would be fully
        observed.

Watson, 496 F.2d at 1128 (footnotes omitted). The government urged that even if error occurred, no

prejudice could be shown from the district court’s denial of counsel. The Fourth Circuit noted the

evidence against Mr. Watson was “substantial, if not overwhelming,” but:

        . . . we recognize the almost insuperable difficulty which would be placed upon any
        defendant, if the burden is placed on him, to show post hoc that he was prejudiced by
        denial of his right to two attorneys.

Watson, 496 F.2d at 1129. Finding the statute “unequivocal,” the Fourth Circuit concluded it had no

right to construe the language as vesting the district court with discretion in its application. Id. at


                                                  18
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 33 of 119 PageID #: 33




1125. The Fourth Circuit concluded “the statute would be eviscerated by application of the harmless

error doctrine” and so reversed the conviction and ordered a new trial. Id. at 1130; see also United

States v. Williams, 544 F.2d 1215, 1218 (4th Cir. 1976) (holding failure to appoint second counsel

in a capital case “gives rise to an irrebuttable presumption of prejudice”).

       The Fourth Circuit revisited § 3005 following the 1994 amendment. In United States v.

Boone, 245 F.3d 352 (4th Cir. 2001), the defendant was charged with destroying a vehicle by the use

of an explosive, in violation of 18 U.S. C. § 844(i). Since the driver of the vehicle was killed in the

explosion, the death penalty was available as a punishment. Mr. Boone sent a pro se letter to the

district judge referring to the death penalty and asking at what point additional counsel would be

available. The district court did not respond to the letter, but noted on the record that the issue was

preserved for further review. Id. at 358. The government argued the 1994 amendment to § 3005

restricted the appointment of second counsel to only those cases in which the death penalty was

actually sought. The Fourth Circuit agreed with Mr. Boone that the amendment did not require

reversal of Watson. Id. at 359. The Fourth Circuit reaffirmed its decision that the unambiguous

language of § 3005, as amended, mandates the court provide two counsel to assist a defendant if the

death penalty is the “maximum sentence” that could be imposed. Id. Mr. Boone’s conviction was

vacated and the case was remanded for a new trial. Id. at 364.

       The dissent in Boone noted other Circuits restricted the right to second counsel to those cases

in which the death penalty was actually sought by the United States. Id. at 365 (Kiser, J., concurring

in part, dissenting in part). This assertion is relevant when the cases on which the dissent relies are

examined. With two exceptions, all of the cases cited by the dissent were decided prior to the

reinstatement of the federal death penalty and its expansion in the Federal Death Penalty Act of 1994.


                                                  19
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 34 of 119 PageID #: 34




None of the cases required the appellate courts to consider the impact of the Department of Justice’s

death penalty authorization process on the accused’s right to learned counsel.3 In the two remaining

cases, the United States stipulated it would not seek the death penalty. Neither case noted when this

stipulation occurred.4 See also United States v. Casseus, 282 F.3d 253, 256 (3d Cir. 2002)

(Appellants indicted for a capital offense March 25, 1999; requests for second counsel not addressed;

United States announced decision not to seek death May 12, 1999; harmless error analysis applied:

“Because the right to additional counsel is created by statute, and not coterminous with the right to

counsel contained in the Sixth Amendment, the essential question is whether there is a ‘high

probability’ that the error did not prejudice the appellants.”). The critical fact distinguishing these

cases from Mr. Vialva’s is that none of the defendants were subject to imposition of the death

penalty under the present statutory and procedural scheme. Prior constructions of the statute provide

no basis for the conclusion a reviewing court would apply a harmless error analysis to a case in which

the accused’s statutory rights were not observed and a death sentence was obtained.

         A second line of cases, concerning whether counsel qualifies as “learned in the law applicable

to capital cases,” was addressed in United States v. Miranda, 148 F. Supp. 2d 292, 293 (S.D.N.Y.

2001).    The district court examined the standards expressed by the Spencer Subcommittee, by

Federal Death Penalty Resource Counsel David Bruck, and by the American Bar Association. The

court found it “should consider the recommendation of the federal public defender.” Id. at 296 (citing




         3
         United States v. Steel, 759 F.2d 706 (9th Cir. 1985); United States v. Dufur, 648 F.2d 512
 (9th Cir. 1980); United States v. Shepherd, 576 F.2d 719 (7th Cir. 1978); and United States v.
 Weddell, 567 F.2d 767 (8th Cir. 1977).
         4
        United States v. Grimes, 142 F.3d 1342, 1347 (11th Cir. 1998); United States v. Davidson,
 No. 92-CR-35,1992 WL 165825, *1 (N.D.N.Y., July 10, 1992).

                                                  20
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 35 of 119 PageID #: 35




Section 6.01 of the Guide to Judiciary Policies and Procedures).          The court noted the Guide

recommends consultation about the facts and circumstances of the case to determine the

qualifications required to provide effective representation. Id. The court also noted the availability

of the Federal Death Penalty Resource Counsel “in order to identify qualified counsel.” Id. at 297.

Finding the application for appointment of counsel failed to establish proposed counsel’s

qualifications, the court directed a hearing on the application. Id.

       A separate problem was presented in United States v. Sterling Suárez, 233 F. Supp. 2d 269

(D.P.R. 2002), in which the district court found an attorney “learned in the law” over the attorney’s

objections. The counsel selected by the district court was the Federal Public Defender for Puerto

Rico. The opinion is silent on whether the court sought the advice of the Administrative Office or

Death Penalty Resource Counsel before making its determination. The court recited the 1989

American Bar Association standards, as well as counsel’s prior experience in death penalty cases that

did not proceed to trial. The court made no findings concerning the Federal Public Defender’s

availability or willingness to serve as learned counsel. While the district court did not address all of

the concerns expressed in the Spencer Subcommittee Report, it did engage in a qualitative analysis

of counsel’s credentials, as they appeared from the public record. The court failed to perform a

similar inquiry in this case.

       The threshold question of whether the United States would seek the death penalty was never

in doubt in this case. The Assistant United States Attorney responded to counsel’s request for

second counsel by stating the government left the matter “to the court’s discretion.” O.R. Doc. 31.

In the absence of a government stipulation to the contrary, the Magistrate Judge’s conclusion the

accused were “facing the potential death penalty” was correct and § 3005 was apposite. The court’s


                                                  21
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 36 of 119 PageID #: 36




initial appointment of Mr. Schwieger did not comply with § 3005. Mr. Schwieger’s subsequent

application for appointment of Mr. Goains was similarly improper. If the court would have consulted

Mr. Campbell and the Death Penalty Resource Counsel, neither Mr. Schwieger nor Mr. Goains would

have been recommended for appointment. App. Ex. 7 (Campbell) at ¶¶ 5- 6; App. Ex. 8 (Burr) at

¶¶ 9-10.

       Even if this Court determines Mr. Vialva must demonstrate prejudice from these sequential

violations of § 3005, such prejudice is manifest from the face of the record and from extra-record

facts developed during post-conviction litigation. These errors began with Mr. Schwieger’s request

for appointment of Mr. Goains and continued through the course of the litigation. These errors prove

Mr. Vialva was denied the rights secured to him by 18 U.S.C. § 3005. The trial court’s departure

from the statutory and judicial procedures established to ensure the appointment of qualified counsel

denied Mr. Vialva Due Process and his Sixth Amendment Constitutional right to the effective

assistance of counsel. Mr. Vialva requests that habeas relief from his sentences of death be granted.

       B.      Mr. Vialva’s Sixth Amendment Right to Effective Assistance of Counsel Was
               Abridged When His Trial Counsel Applied for Employment with the United
               States Attorney’s Office During the Pendency of His Trial Without Securing
               Consent Before the Conflict Arose or an Effective Waiver After the Conflict Had
               Occurred.

       Mr. Goains’s application for employment with the United States Attorney’s Office during the

pendency of Mr. Vialva’s trial created a conflict of interest. In the opinion of noted legal ethicist

Lawrence J. Fox, former chair of the American Bar Association’s Standing Committee on Ethics and

Professional Responsibility, it was an unwaivable conflict that “represents one of the most profound

and sad conflicts of interest I have ever observed.” App. Ex. 9, Declaration of Lawrence J. Fox at 18.

As Mr. Fox explains, the conflict resulted in “violations so serious that they clearly implicate Mr.


                                                 22
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 37 of 119 PageID #: 37




Vialva’s constitutional right to effective assistance of counsel.” Id. at 1. The only remedy for this

“egregious violation of our rules of professional conduct is to provide Mr. Vialva with a new

sentencing trial at which he is represented by the effective lawyer which the Constitution guarantees

him – one true champion whose loyalty to the accused is unconditional and uncompromised.” App.

Ex. 9 at 18.

               1.      How the Conflict Unfolded.

       On June 23, 1999, United States Magistrate Judge Green appointed Mr. Stan Schwieger to

represent Mr. Vialva. O.R. Doc. 4. On July 16, 1999, Mr. Schwieger moved for the appointment

of additional counsel to represent Mr. Vialva, citing 18 U.S.C. § 30055. O.R. Doc. 19. In the motion,

Mr. Schwieger stated he had “limited death penalty experience” and requested the appointment of

Mr. Dwight Goains, whom Mr. Schwieger believed to be “learned in the law applicable to capital

cases.” Id. at 2, 4. On July 21, 1999, the district court appointed Mr. Dwight Goains to serve as co-

counsel with Mr. Schwieger in the trial of Mr. Vialva’s capital case. O.R. Doc. 29. Mr. Goains

undertook the representation of Mr. Vialva without reservation.

       Unbeknown to Mr. Vialva, Mr. Goains had “for about the last eight or ten years . . . been

trying to apply to be an Assistant United States Attorney.” App. Ex. 10 (Conflict Hearing) at 3. In

early February 2000, while his representation of Mr. Vialva was underway and without prior

notification to Mr. Vialva, Mr. Goains acted on that interest and interviewed for an opening in the

Waco field office of the U.S. Attorney’s Office of the Western District of Texas, the very agency, the

very district, and the very field office that was prosecuting Mr. Vialva. See App. Ex. 11, Letter from


        5
         Whoever is indicted for . . . [a] capital crime shall be allowed to make his full defense by
 counsel; and the court . . . shall promptly, upon the defendant's request, assign 2 such counsel, of
 whom at least 1 shall be learned in the law applicable to capital cases . . . .” 18 U.S.C. § 3005.

                                                 23
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 38 of 119 PageID #: 38




Susan Otto to Dwight Goains (Feb. 24, 2004) (Otto Letter) at ¶¶ 1-2; App. Ex. 12, Letter from

Dwight Goains to Susan Otto (Feb. 27, 2004) (Goains Letter) at ¶¶ 1-2 ; and App. Ex. 13, Declaration

of Lisa S. McCalmont (McCalmont) at ¶ 6.

       Although Mr. Goains was not hired for the opening in the Waco field office, he expressed

continuing interest in a position with the United States Attorney’s Office in a letter sent in March,

2000. See App. Ex. 12, (Goains Letter) at ¶ 4; and App. Ex. 11, (Otto Letter) at ¶ 4; App. Ex. 13,

(McCalmont) ¶ 8.

       On May 3, 2000, Mr. Goains visited Mr. Vialva in jail to discuss his conflict and exacted a

waiver from Mr. Vialva. App. Ex. 14, Electronic Mail from Stan Schwieger to Lisa Brown (5/4/00).

Mr. Schwieger apparently did not accompany Mr. Goains to the meeting with Mr. Vialva. Mr. Goains

has no specific recollection of what he told Mr. Vialva in that visit. App. Ex. 13, (McCalmont) at ¶

9.

       On Friday May 12, 2000, three days before the commencement of trial on Monday May 15,

2000, and three months after his job interview, Mr. Goains requested a hearing before the district

court to make a record about his application to the United States Attorney’s Office. App. Ex. 10

(Conflict Hearing) at 3. Mr. Goains acknowledged the substance of the hearing accurately reflects

his discussions with Mr. Vialva on May 3, 2000. App. Ex. 13, (McCalmont) at ¶ 12.

       At the hearing, Mr. Goains reminded the court that, “as this Court is well aware, Your Honor,

for about the last eight or ten years I’ve been trying to apply to be an Assistant United States

Attorney.” App. Ex. 10 (Conflict Hearing) at 3. Mr. Goains asserted his application to join the

United States Attorney’s Office had nothing to do with Mr. Vialva’s case, but “there’s more than an

excellent chance I may receive an offer” and that “if that offer does come in, I’m going to accept it.”


                                                  24
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 39 of 119 PageID #: 39




Id. at 4. Mr. Goains asserted he had discussed the matter with Mr. Vialva and had offered to

withdraw or permit the substitution of another counsel, but that Mr. Vialva wished him to continue

in the case. App. Ex. 10 at 3- 4. Mr. Goains presented Mr. Vialva to the court for its examination.

Id. at 4-5. The court asked Mr. Frazier, the Assistant United States Attorney in charge of prosecuting

Mr. Vialva’s case, for comment. Mr. Frazier requested a waiver from Mr. Vialva that “to the extent

there is any conflict, if there is any, that Mr. Vialva waives it and understands that that’s permanent

waiver of any type of potential issue.” App. Ex. 10 at 5. The court exacted the waiver from Mr.

Vialva by explaining to him that he would not be able to say later “Well, I didn’t get a fair trial,

because Mr. Goains had applied for a job with the U.S. Attorney’s Office.” App. Ex. 10 at 6.

       After the trial of Mr. Vialva’s case was concluded, Mr. Goains moved to withdraw as counsel

because he “d[id] not wish to represent Mr. Vialva in his appeals process.” O.R. Doc. 292. The court

granted Mr. Goains’s motion to withdraw. O.R. Doc. 294. Sometime after trial, Mr. Goains disposed

of his files regarding his representation of Mr. Vialva and was not able to produce those files to post-

conviction counsel. App. Ex. 15 Declaration of George Rawlings (Rawlings) at ¶ 5 During the

pendency of Mr. Vialva’s appeal, Mr. Goains accepted employment with the United States Attorney’s

Office for the Western District of Texas.6

               2.      The Law of Conflicts and the Constitutional Right to Effective Assistance
                       of Counsel.

       Every defendant has a Constitutional right guaranteed under the Sixth Amendment to “the

assistance of an attorney unhindered by a conflict of interests.” Holloway v. Arkansas, 435 U.S. 475,


        6
          Mr. Goains was subsequently appointed to the position of a federal magistrate judge for the
 United States District Court for the Western District of Texas on November 10, 2007. He retired
 from this position November 9, 2015. Administrative Office of the United States Courts, “Judicial
 Milestones” ( https://www.uscourts.gov/judicial-milestones/b-dwight-goains).

                                                  25
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 40 of 119 PageID #: 40




483 n.5 (1978). A criminal lawyer “owes [his] client a duty of loyalty, [and] a duty to avoid conflicts

of interest.” Strickland v. Washington, 466 U.S. 668, 688 (1984). It is well settled that “[w]hen a

client employs an attorney, he has a right to presume, if the latter be silent on the point, that he has

no engagements, which interfere, in any degree, with his exclusive devotion to the cause confided

to him; that he has no interest, which may betray his judgment, or endanger his fidelity.” Williams

v. Reed, 29 F. Cas. 1386, 1390 (C.C.D. Me. 1824) (No. 17,733).

        Breach of the fundamental duty of loyalty owed by a lawyer to his client so risks unhinging

the fundamental fairness of the criminal trial process that the Supreme Court has examined issues of

conflicts frequently and created a framework for conflicts analysis.

        The first step in the analysis is to ascertain whether there was a conflict. The Court looks to

the rules of professional conduct to ascertain whether there is a present conflict or a situation that can

develop into a conflict. For example, in criminal representations, one question is whether there is a

joint or concurrent representation which causes the lawyer to simultaneously serve two masters, or

whether there is a situation which implicates duties of loyalty to clients in successive representations.

Compare Holloway, 435 U.S. at 478 (concurrent); Glasser v. United States, 315 U.S. 60, 68-69

(1942) (concurrent); with Mickens v. Taylor, 535 U.S. 162, 164-65 (2002) (successive

representation).

        Second, the Court must determine whether the conflict was waivable. If the conflict is

waivable, then it must be determined whether there was a waiver, when the waiver occurred, and

whether any waiver was effective. At this point, the Court considers whether the defendant, through

counsel, recognizes and objects to the conflict or has knowingly and intelligently waived the conflict.




                                                   26
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 41 of 119 PageID #: 41




Compare Wheat v. United States, 486 U.S. 153, 157 (1988) (client waiver); with Glasser, 315 U.S.

at 70 (no affirmative waiver); and Holloway, 435 U.S. at 478 (objection to concurrent conflict).

        Third, the Court must determine to what extent the trial court provided the needed prophylaxis

through inquiry into the conflict to assure that the conflict would not adversely impact the defendant

or the fairness of the proceedings. In this inquiry, the Court considers whether a trial judge knew of

or should have known of the conflict, or made any inquiry into the conflict. Compare Glasser, 315

U.S. at 71 (no meaningful inquiry); Holloway, 435 U.S. at 478 (failure to meaningfully inquire);

Mickens, 535 U.S. at 174 (no inquiry); with Cuyler v. Sullivan, 446 U.S. 335, 347 (1980) (no duty

to inquire).

        Finally, the Court must ascertain whether the conflict rises to the level of a Constitutional

violation by looking at the nature and extent of the conflict. In an effort to characterize the nature

and extent of the conflict, courts somewhat confusingly pose the question as whether there is an

“actual,” “possible,” or “potential” conflict. See, e.g., Mickens, 535 U.S. at 167-73 (collecting cases);

Sullivan, 446 U.S. at 350 (considering whether actual as opposed to potential conflict exists); Burger

v. Kemp, 483 U.S. 776, 783 (1987) (possible conflict). But regardless of the terminology used, the

point of this inquiry is to determine what standard of review applies to the conflict, whether harm can

be presumed, or whether harm is less certain to have occurred and therefore some level of proof of

adverse impact or prejudice to the defendant is required.

        Based on this analysis, the Court applies any one of a range of standards of review. In limited

circumstances, the Court concludes, based on the nature and extent of the conflict, that no proof of

harm is necessary and reversal for a new trial is automatic. See, e.g., Holloway, 435 U.S. at 491;

Glasser, 315 U.S. at 76. More routinely, the Court requires a showing that the conflict has had an


                                                   27
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 42 of 119 PageID #: 42




adverse effect on representation. Sullivan, 446 U.S. at 350. Finally, although the Supreme Court has

never addressed the question directly, some lower courts have applied the Strickland standard that

requires proof of objective unreasonableness of counsel’s conduct coupled with a likely prejudicial

impact on the outcome of the case. See, e.g., Lockhart v. Johnson, 104 F.3d 54, 58 (5th Cir. 1997)

(holding that Strickland standard is “ordinarily” used in cases of attorney conflict and that the

Cuyler/Sullivan standard is “primarily” reserved for cases of multiple representation); Beets v. Scott,

65 F.3d 1258, 1265 (5th Cir. 1995) (en banc) (applying Strickland outside of the multiple or serial

client context).

           Mr. Goains labored under a conflict. The conflict was unwaivable. Even if the conflict had

been waivable, it was not knowingly and intelligently waived. The district court failed to fulfill its

independent duty to inquire and protect Mr. Vialva’s rights and the fairness of the proceedings.

Under any of the possible standards of review, this conflict caused prejudice to Mr. Vialva and

warrants habeas relief from his sentences of death.

                  3.      Mr. Goains’s Application for Employment with the Government Created
                          a Conflict of Interest.

           The Fifth Circuit has held that “‘[a] conflict exists when defense counsel places himself in

a position conducive to divided loyalties.’” United States v. Vaquero, 997 F.2d 78, 89 (5th Cir. 1993)

(quoting United States v. Carpenter, 769 F.2d 258, 263 (5th Cir. 1985)) (internal quotation marks

omitted). To determine if any particular situation creates such a conflict, we look to the national and

local rules of professional conduct. Perillo v. Johnson, 205 F.3d 775, 801 (5th Cir. 2000) (the ABA

Model Rules of Professional Conduct are the “relevant ethical standards”); Vaquero, 997 F.2d at 90-

91 (Court of Appeals determines significance of conflict by reference to national standards of legal

ethics).

                                                   28
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 43 of 119 PageID #: 43




          The relevant national and local rules of professional conduct all recognize that conflicts can

arise when a lawyer’s personal interests affect the representation of a client. The black letter rule of

law is that “[u]nless the affected client consents . . . , a lawyer may not represent a client if there is

a substantial risk that the lawyer’s representation of the client would be materially and adversely

affected by the lawyer’s financial or other personal interests.” RESTATEMENT (THIRD)             OF   LAW

GOVERNING LAWYERS § 125 (2003).

          A lawyer who has discussions regarding employment with an entity adverse to his client

breaches the fundamental duty of loyalty to his client and places himself in a position of divided

loyalties. See MODEL RULES        OF   PROFESSIONAL CONDUCT Rule 1.7, cmt. 10, Personal Interest

Conflicts (5th ed. 2003) (“[W]hen a lawyer has discussions concerning possible employment with

an opponent of the lawyer’s client, . . . such discussions could materially limit the lawyer’s

representation of the client.”); see also TEX. GOV’T CODE, tit. 2 Subt. G, App. A, Art. 10, § 9, Rule

1.06 (Vernon Supp. 1999); RESTATEMENT (THIRD) OF LAW GOVERNING LAWYERS § 125 cmt. d

(2003).

          A lawyer is thus prohibited from undertaking substantive employment discussions,

specifically prohibited from accepting employment, unless he has consulted and has received prior

consent from his client. Job Negotiations with Adverse Firm or Party, ABA Comm. on Ethics and

Prof. Resp., Formal Op. 96-400, at *1 (1996) (employment discussions or negotiations by a lawyer

with an adverse firm or party “clearly raise ethical issues under Rule 1.7(b), which prohibits a lawyer,

without consultation and consent, from representing a client when his personal interests may

materially limit the representation”). “[F]or the protection of clients, Rule 1.7(b) requires a lawyer

who is actively representing a client in a matter, and who is considering an association with a firm


                                                   29
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 44 of 119 PageID #: 44




or party to whom he is opposed in the matter, to consult with his client and obtain the client’s consent

to his continuing to work on the matter while the lawyer explores such association.” Id. at *5.

Consent to the conflict must occur before the conflict materializes.

       We, therefore, conclude that a lawyer who has an active and material role in
       representing a client in litigation must consult with and obtain the consent of that
       client, ordinarily before he participates in a substantive discussion of his experience,
       clients or business potential or the terms of an association with an opposing firm. The
       consultation that the Committee here concludes that a job-seeking lawyer should have
       with a client whom he is currently representing, before he participates in substantive
       employment discussions, should include all facts that the client should consider in
       making an informed decision. These include the posture of the case, the nature of the
       work that the lawyer could or should be doing, and the availability of others in the
       firm to assume the work that the lawyer is doing.

Id. at *3 (emphasis added) (internal footnotes omitted). “If discussion of employment has become

concrete and the interest in such employment is mutual, the lawyer must promptly inform the client.

Without effective client consent, the lawyer must terminate all further discussions concerning the

employment, or withdraw from representing the client.” RESTATEMENT (THIRD) OF LAW GOVERNING

LAWYERS § 125 cmt. d (2003) (internal citations omitted).

       The rationale for requiring prior consent to such conflicts is that:

       Personal interests of a lawyer that are inconsistent with those of a client might
       significantly limit the lawyer’s ability to pursue the client’s interest. Even if a lawyer
       could subordinate significant personal interests to the interests of clients, it is difficult
       to determine after the fact whether a lawyer had succeeded in keeping a client’s
       interests foremost.

Id. § 125 cmt. b.

       The importance of consultation and consent before the conflict arises cannot be

overemphasized. Prior consultation serves the purpose of putting the power over the conflict in the

hands of the client. See id. § 122 cmt. b (“In effect, the consent requirement means that each affected

client or former client has the power to preclude representation by withholding consent.”).

                                                    30
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 45 of 119 PageID #: 45




       A world of options is open to an ordinary client if he is consulted before the conflict arises.

The client, if he wishes, can prohibit the conduct outright or he can seek independent advice before

consenting.7

       Mr. Goains was appointed to represent Mr. Vialva in July 1999. He engaged in substantive

employment discussions with the United States Attorney’s Office in February 2000, some six months

after his representation of Mr. Vialva began. See App. Ex. 12 (Goains Letter) at ¶ 2; App. Ex. 11,

(Otto Letter) at ¶ 2; App. Ex. 13, (McCalmont) at ¶ 7. Mr. Goains’s best recollection and records

show he did not speak with Mr. Vialva about the conflict until May 3, some three months after

substantive employment discussions had occurred. See App. Ex. 13 (McCalmont) at ¶ 9; App. Ex.

10 (Conflict Hearing) at 3. Having failed to secure Mr. Vialva’s consent to the employment

discussions before those discussions took place, Mr. Goains was in violation of the rules of

professional ethics by which he was bound and in breach of the duty of loyalty to his client. Mr.

Goains’s substantive employment discussions with the United States Attorney’s Office created a

conflict which “is one of the most egregious one can imagine.” App. Ex. 9, (Fox) at 6. At that point,

the conflict became current and substantial and “evolved into the expectant waiting for an offer,

reflect[ing] the worst level of betrayal, a betrayal whose damage can never be cured by tardy

disclosure or waiver or both.” Id.

               4.      This Conflict Was Unwaivable.



        7
          Of course, Mr. Vialva’s situation was not that of an ordinary client. Mr. Vialva was
 indigent. The court created the attorney client relationship when it appointed Mr. Goains. Only the
 court had the power to terminate the relationship. Thus, the options available to any ordinary client,
 specifically the power to preclude the conflict if apprised of the conflict before it occurred, were not
 available to Mr. Vialva without the court’s assistance. Mr. Vialva’s dependence on the court makes
 the notice to the court and the court’s inquiry, discussed infra, all the more important.

                                                   31
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 46 of 119 PageID #: 46




       Some conflicts are simply unwaivable. See United States v. Schwartz, 283 F.3d 76, 95-96 (2d

Cir. 2002). Particularly insidious are those conflicts which, as here, implicate the self-interest, the

pecuniary interests, of the lawyer. “‘No rational defendant would knowingly and intelligently be

represented by a lawyer whose conduct was guided largely by a desire for self-preservation.’” Id. at

96 (quoting United States v. Fulton, 5 F.3d 605, 613 (2d Cir. 1993)). In general, a client has the right

to waive an attorney conflict. But this was not a conflict any reasonably advised client would

actually waive. In this case, there is a significant risk that Mr. Goains, expectantly waiting for a

forthcoming job offer, would consciously or subconsciously “pull his punches.” As Mr. Fox

explains, “[t]he fact is there is no reasonable lawyer who would have advised Mr. Vialva to accept

Mr. Goains as his lawyer with all these limitations on Mr. Goains’ freedom of action.” App. Ex. 9

(Fox) at 10. Indeed, there is no lawyer, “consistent with our profession’s ethical obligation to act

competently – who could recommend accepting any limitation, let alone these profound limitations,

on the zealous representation Mr. Vialva could receive.” Id. This was an unwaivable conflict.

               5.      This Conflict Was Not Waived.

                       i.      Waivers Must Occur Before the Conflict Arises.

       Even if this conflict could have been waived, there was no waiver in this case. For a waiver

to be effective, no matter how comprehensive or what form it takes, it must occur before the conflict

arises. ABA Comm. on Ethics and Prof. Resp., Formal Op. 96-400 (1996), at *3, 5. No such prior

waiver occurred.

                       ii.     Waivers Are Knowing and Voluntary Relinquishments of Rights.




                                                  32
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 47 of 119 PageID #: 47




       Even if an after-acquired waiver were theoretically possible, Mr. Goains’s belated attempt

to secure a waiver from Mr. Vialva was ineffective. Mr. Vialva’s purported waiver was neither

knowing nor voluntary.

       A waiver of the right to unconflicted counsel “must be ‘an intentional relinquishment or

abandonment of a known right.’” United States v. Garcia, 517 F.2d 272, 276 (5th Cir. 1975) (quoting

Johnson v. Zerbst, 304 U.S. 458, 464 (1938)). Waivers must be “voluntary but also be ‘knowing,

intelligent acts done with sufficient awareness of the relevant circumstances and likely

consequences.’” Id. (quoting Brady v. United States, 397 U.S. 742, 748 (1970)). “The determination

of whether there has been an intelligent waiver of right to counsel must depend, in each case, upon

the particular facts and circumstances surrounding that case, including the background, experience,

and conduct of the accused.” Id. at 277 n.5 (citing Johnson, 304 U.S. at 464). Moreover, “[t]o

preserve the protection of the Bill of Rights for hard-pressed defendants, we indulge every reasonable

presumption against the waiver of fundamental rights.” Glasser, 315 U.S. at 70 (citations omitted).

       Consent must be informed and “made with adequate information about the material risks.”

RESTATEMENT (THIRD) OF LAW GOVERNING LAWYERS § 122 (2003). “A client’s consent will not

be effective if it is based on an inadequate understanding of the nature and severity of the lawyer’s

conflict.” Id. cmt. b. Importantly, “[t]he[] imponderables [of conflict analysis] are difficult enough

for a lawyer to assess, and even more difficult to convey by way of explanation to a criminal

defendant untutored in the niceties of legal ethics.” Wheat, 486 U.S. at 163. Thus, care must be

taken to insure that the client understands all of the ramifications of the potential for adverse impact

on his case.




                                                  33
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 48 of 119 PageID #: 48




       Mr. Goains apparently told Mr. Vialva nothing before engaging in substantive discussions

with the United States Attorney’s Office. Three months after those discussions began, Mr. Goains

approached Mr. Vialva on May 3 and told him of his interview, that there was a more than excellent

chance he would be offered a job with the United States Attorney’s Office, that he would take the job

if offered, and that he knew his employment discussions would not interfere with his representation

of Mr. Vialva. App. Ex. 13 (McCalmont) at ¶¶ 9, 10.

       Mr. Goains told Mr. Vialva nothing of his right to consult with independent counsel and

nothing of the risk, recognized by courts, that lawyers interviewing or having pending employment

with prosecution offices may have difficulty challenging the prosecution’s case or cross examining

government witnesses who will be future colleagues. See, e.g., Atley v. Ault, 191 F.3d 865, 867-68

(8th Cir. 1999). Most specifically, there is no indication Mr. Vialva was told Mr. Goains interviewed

for a vacancy in the same United State Attorney’s branch office that was prosecuting him. There is

no indication Mr. Vialva was told the interview was conducted by William Blagg, the United States

Attorney, who took a personal interest in the prosecution of this high profile case, the first death

penalty case in the Western District of Texas, and who held the power to hire Mr. Goains.

       Mr. Goains repeated his attempt at a waiver, compounding his failure to get a knowing

waiver, when he appeared before the court on May 12, 2000. There, he volunteered to the court what

he had previously told Mr. Vialva and then presented Mr. Vialva to the court for examination. In

court, the waiver exacted from Mr. Vialva was highly coercive, occurring on the Friday before trial

began on Monday. Conflicted counsel was the lawyer “learned in the law of capital cases” and

responsible for the first stage of the case. Mr. Vialva was in no position to ask him to leave the case,

especially since the trial court did not explain to Mr. Vialva his rights: consultation with an


                                                  34
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 49 of 119 PageID #: 49




independent lawyer; time to consider the impact of the conflict on his case; and, if Mr. Vialva chose

to have Mr. Goains replaced, time for his new lawyer to prepare for the case. Mr. Vialva’s consent

to Mr. Goains continuing in the case was not freely, knowingly, or intelligently given. There was no

waiver. App. Ex. 9 (Fox) at 13-16.

                6.      The Trial Court Failed to Make an Adequate Inquiry into the Conflict or
                        Inform Mr. Vialva of His Rights to Unconflicted Counsel.

        To safeguard a criminal defendant’s right to the effective assistance of counsel, a trial court

has an affirmative obligation to explore the possibility of conflict when such conflict is brought to

the attention of the trial judge in a timely manner. See Holloway, 435 U.S. at 484-86. When a trial

judge “knows or should know that a conflict does exist, the duty to make a thorough inquiry is

manifest and unqualified.” Mickens, 535 U.S. at 185 (Stevens, J., dissenting) (emphasis added)

(commenting on the undisputed duty of the trial court to inquire into conflicts). The duty to make

inquiry is especially profound when the court has appointed counsel for an indigent defendant. Id.

at 184-85. In such a case, the client does not exercise control over the representation as a private

client would. He has not chosen the lawyer, and he may not discharge appointed counsel without the

assistance of the court. In this situation, the court must be especially vigilant.

        Indeed, it has long been recognized that “Federal courts have an independent interest in

ensuring that criminal trials are conducted within the ethical standards of the profession and that legal

proceedings appear fair to all who observe them.” Wheat, 486 U.S. at 160. The judge has an

“affirmative obligation to investigate a disclosed possibility that defense counsel will be unable to

act with uncompromised loyalty to his client.” Mickens, 535 U.S. at 194 (Souter, J., dissenting). The

Supreme Court explained:




                                                   35
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 50 of 119 PageID #: 50




        Upon the trial judge rests the duty of seeing that the trial is conducted with solicitude
        for the essential rights of the accused. Speaking of the obligation of the trial court to
        preserve the right to jury trial for an accused Mr. Justice Sutherland said that such
        duty ‘is not to be discharged as a mere matter of rote, but with sound and advised
        discretion, with an eye to avoid unreasonable or undue departures from that mode of
        trial or from any of the essential elements thereof, and with a caution increasing in
        degree as the offenses dealt with increase in gravity.’ Patton v. United States, 281
        U.S. 276, 312, 313, 50 S.Ct. 253, 263, 74 L.Ed. 854, 70 A.L.R. 263. The trial court
        should protect the right of an accused to have the assistance of counsel. ‘This
        protecting duty imposes the serious and weighty responsibility upon the trial judge
        of determining whether there is an intelligent and competent waiver by the accused.
        While an accused may waive the right to counsel, whether there is a proper waiver
        should be clearly determined by the trial court, and it would be fitting and appropriate
        for that determination to appear upon the record.’ Johnson v. Zerbst, 304 U.S. 458,
        465, 58 S.Ct. 1019, 1023, 82 L.Ed. 1461.

Glasser, 315 U.S. at 71.

        So serious is the requirement that the court monitor the process of the relinquishment of the

right to unconflicted counsel, the Fifth Circuit has promulgated a procedure for trial court inquiry into

conflicts:

        As in Rule 11 procedures, the district court should address each defendant personally
        and forthrightly advise him of the potential dangers of representation by counsel with
        a conflict of interest. The defendant must be at liberty to question the district court as
        to the nature and consequences of his legal representation. Most significantly, the
        court should seek to elicit a narrative response from each defendant that he has been
        advised of his right to effective representation, that he understands the details of his
        attorney’s possible conflict of interest and the potential perils of such a conflict, that
        he has discussed the matter with his attorney or if he wishes with outside counsel, and
        that he voluntarily waives his Sixth Amendment protections.

Garcia, 517 F.2d at 278.8

        The potential for conflict arising from pending employment with an adversary is specifically

a circumstance which triggers a duty of inquiry by the trial court to assess the gravity of the conflict



         8
        Abrogated by Flanagan v. United States, 465 U.S. 259 (1984) (regarding immediate
 appealability of pre-trial disqualifications).

                                                   36
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 51 of 119 PageID #: 51




by “ask[ing] questions of counsel or of the defendant to ascertain the nature and extent of the conflict

of interest.” Atley, 191 F.3d at 871 (holding the risk that lawyer may fail to zealously cross-examine

future co-workers or associates presents a serious conflict); Garcia v. Bunnell, 33 F.3d 1193, 1194-97

(9th Cir. 1994) (trial judge conducts extensive inquiry into possible conflict associated with future

employment in District Attorney’s office including granting a continuance to permit the defendant

to consult with independent counsel and his family).

       In this case, the district court granted Mr. Goains’s request for a hearing on the issue of

conflict. But rather than make any inquiry of Mr. Vialva or of Mr. Goains, the court simply allowed

Mr. Goains to make a record of his client’s consent to Mr. Goains’s continued representation and

extracted a waiver from Mr. Vialva at the behest of the U.S. Attorney’s Office. App. Ex. 10 (Conflict

Hearing) at 3-6.

       The court did not inquire of Mr. Goains, nor did Mr. Goains volunteer, whether Mr. Goains

had consulted his client regarding the conflict before or after the conflict arose; with whom in the

United States Attorney’s Office he had interviewed; where within the Western District of Texas the

position for which he had originally interviewed was located; if he was interviewing with the civil

or criminal branch of the United States Attorney’s Office; if any of the lawyers involved in Mr.

Vialva’s case would be his future colleagues at the United States Attorney’s Office; whether any of

the Government witnesses at trial represented agencies with which Mr. Goains would work closely

as a United States Attorney; and who, within the United States Attorney’s Office, would be ultimately

responsible for making the final decisions regarding Mr. Goains’s application and whether that

person had an interest in the outcome of Mr. Vialva’s case, which, as the first death penalty case in

the Western District of Texas, was a notably high publicity trial.


                                                  37
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 52 of 119 PageID #: 52




        The court never informed Mr. Vialva of his rights. The court did not tell Mr. Vialva he could

receive outside legal advice before waiving any conflict. The court never informed Mr. Vialva he

could ask questions. The court never informed Mr. Vialva he had an absolute right to a conflict-free

attorney. Rather, the court implied, without explanation, that Mr. Vialva’s right to conflict-free

representation was contingent on the court’s consideration: “if you did want me to appoint you a

different lawyer from Mr. Goains, then, I would certainly consider that.” App. Ex. 10 (Conflict

Hearing) at 6. The court did not tell Mr. Vialva that, if another lawyer were appointed, the court

would give the new lawyer time to prepare for trial. The court did not engage in a colloquy with Mr.

Vialva, rather the court requested Mr. Vialva give one word answers - “yes” or “no.”

        The court had no information on which to independently judge the impact of the conflict on

Mr. Vialva or whether Mr. Vialva had the appropriate information necessary for a waiver. In such

a situation, the court failed to discharge its unequivocal duty to inquire and to determine that “the risk

of inadequate representation is too remote for further concern, or find[] that the defendant has

intelligently assumed the risk and waived any potential Sixth or Fourteenth Amendment claim of

inadequate counsel.” Mickens, 535 U.S. 162, 189 (Souter, J., dissenting) (citations omitted); see State

v. Dhaliwal, 53 P.3d 65 (Wash. Ct. App. 2002) (court knew of possible conflict and failed to

adequately inquire). Mr. Vialva lost any opportunity to have the harm of this conflict remedied

before trial because the court failed to fulfill its duty of inquiry into the conflict.

                7.      Under Any Standard of Review, Reversal Was Required to Cure the
                        Harm Arising from This Conflict of Interest.

        Finding that a violation of the rules of professional conduct has occurred and that the conflict

has not been waived is the starting place, not the ending place of an analysis of conflicts for purposes

of Constitutional law. See Mickens, 535 U.S. at 175-76. The final step in the analysis must be to

                                                    38
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 53 of 119 PageID #: 53




characterize the nature and impact of the conflict. When undertaking that task, the “guiding

principle” is to ask “whether counsel’s allegiance to the accused was compromised by competing

obligations.” Perillo, 205 F.3d at 798 (citation and internal quotation marks omitted). Important

factors are the “temporal relationship” between the competing obligations and whether the conflict

is “transient or insubstantial.” Id. at 798-99.

                       i.      This Was a Personal Interest Conflict That Was Profound and
                               Current.

       This conflict stems from the competing interests which arose when Mr. Goains sought

employment with an adversary of his client. Thus, this conflict emanates from Mr. Goains’s personal

interests. Some courts have implied that “personal interests” conflicts can be of relatively minor

import. See, e.g., Beets, 65 F.3d at 1271 (noting some personal interest conflicts can be “wholly

benign”).9 But personal conflicts can be among the most profound. They do not involve the typical

situation in which a lawyer merely has to choose between the interests of two clients. Rather, they

require dealing with the competing interests between a client’s interest and the lawyer’s own self-

interest; it is almost impossible for a lawyer to be detached and impartial where his own interests are

concerned.

       Mr. Goains’s conflict demonstrates the evil of the personal interest conflict. Indeed, his

conflict had all the insidious dangers of the classic, and highly egregious, concurrent representation

conflicts. The conflict was concrete and profound and interfered with his representation of Mr.


        9
         Indeed, the scenarios often described as “personal interest” conflicts “are matters involving
 payment of fees; doing business with a client; a lawyer’s status as a witness; and a lawyer’s actions
 when exposed to malpractice claims.” Willingham v. Johnson, No. Civ. A. 3:98-CV-0409-L, 2001
 WL 1677023, *9 (N.D. Tex. Dec. 31, 2001). These are typically not conflicts which require a court
 to bring into sharp focus the murky problem of how a lawyer’s conflict may have affected his
 adversarial skills.

                                                  39
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 54 of 119 PageID #: 54




Vialva. The conflict implicated not only the future pecuniary gain for Mr. Goains in the form of his

potential retirement benefits as well as his future remuneration for his day to day work, but it also

directly cabined his advocacy skills at trial. It is deeply troubling that Mr. Goains was still

interviewing for his job at the United States Attorney’s Office, with the United States Attorney

himself,10 during Mr. Vialva’s trial. Each time he challenged evidence at the trial or the conduct of

the government, he would have been challenging the work and opinions of those he desired to be his

future colleagues and doing so before the very man who would determine whether he would be hired.

As the Court in Holloway explained, the evil of having two present interests is “what the advocate

finds himself compelled to refrain from doing.” Holloway, 435 U.S. at 490-91 (emphasis in original).

That evil was a specter throughout this case.

                       ii.     Under Any Standard of Review, This Conflict Required Reversal.

       Given the very factually dependent nature of the conflict inquiry, it is not always easy to tell

which of the various standards of review of attorney conflicts should apply in any given case. “Even

a brief review of the precedent reveals that any categorical treatment of when an actual conflict exists

is difficult. . . . Instead, the determination of actual conflict and adverse effect is tightly bound to

the facts of the case at hand.” Perillo, 205 F.3d at 782 (citation omitted). Because the task of

conflicts review is so difficult, the Fifth Circuit has cautioned us that ascertaining which standard of

review applies:

       depends, not so much upon the label used to define the attorney’s conflict, as upon
       these and any other factors that illuminate whether the character and extensiveness
       of the prior representation were such that counsel is prevented by his interest in
       another’s welfare from vigorously promoting the welfare of his current client.


        10
          The United States Attorney was introduced at the first session of jury selection. O.R. Doc.
 304 (Jury Trial 05/15/00) at 10.

                                                  40
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 55 of 119 PageID #: 55




Id. at 799 (citations and internal quotation marks omitted). “[G]eneralizations” about the nature of

the conflict, “may not, however, hold universally true.” Id. at 798 (citations omitted). The “guiding

principle” therefore must be to ask “whether counsel’s allegiance to the accused was compromised

by competing obligations.” Id. at 798 (citation and internal quotation marks omitted). Important

factors are the “temporal relationship” between the competing obligations and whether the conflict

is “transient or insubstantial.” Id. at 798-99.

       Mr. Vialva maintains his case falls squarely within the rationale offered by the Supreme Court

for automatic reversal. In each case of automatic reversal, e.g., Holloway and Glasser, the Court has

focused on the existence of a conflict and the inherent difficulty of ascertaining the effect of the

conflict if the Court is called upon to speculate what the conflict may have caused counsel not to do.

Thus, the Court concludes automatic reversal is required when it is clear the conflict exists but “to

assess the impact of a conflict of interests on the attorney’s options, tactics, and decisions in plea

negotiations would be virtually impossible.” Holloway, 435 U.S. at 491. This is especially true when

the trial court has failed to make an adequate inquiry into the nature of the conflict and the

defendant’s understanding of his rights. See, e.g., Wood v. Georgia, 450 U.S. 261, 272 n.18 (1981)

(“Sullivan mandates reversal when the trial court has failed to make an inquiry even though it knows

or reasonably should know that a particular conflict exists.”) (citation and internal quotation marks

omitted) (emphasis in original).11



        11
           The Court subsequently limited the statement in note 18 of Wood v. Georgia to a mere
 rebuttal argument directed at the dissent in that case and not a pronouncement of a rule of law.
 Mickens v. Taylor, 535 U.S.162, 170 n.3 (2002). Mickens does not construe a trial judge’s failure
 to inquire as requiring automatic reversal. However, the circumstances that warranted remand in
 Wood v. Georgia, as acknowledged by Mickens, apply when the facts of Mr. Vialva’s case are taken
 in their entirety.

                                                  41
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 56 of 119 PageID #: 56




       No man can serve two masters. Glasser, 315 U.S. at 75. When a lawyer attempts that

impossible task, the Supreme Court has declined to engage in parsing the adverse impact the conflict

may have had on the trial, saying that assessing prejudice where one must attempt to ascertain what

chilling effect the conflict may have had on counsel “is at once difficult and unnecessary.” Id. at 75-

76. These concerns are heightened in death penalty cases:

       While unrevealed conflicts always cast these shadows on the representation, the
       problem is particularly acute in criminal representations, especially capital cases.
       There is no way to recreate what might have, could have, or should have happened
       if the accused were represented by a lawyer with undivided loyalty. The defense of
       capital cases is an art, not a science. Each case is literally unique. The decision-tree
       from retainer to final appeal includes hundreds of branches -- dead ends, false starts
       and choices, ranging from the minor -- do I ask one more question on cross-
       examination? -- to the major -- should the client defend on self-defense or insanity?
       As a result, when confronted with a case involving a conflict of interest violation this
       Court must be particularly sensitive to the harm the client suffered and to the damage
       to the system of justice any failure to remediate the ethical lapse will cause.

Motion of Legal Ethicists and the Stein Center for Law and Ethics for Leave to File Brief as Amici

Curiae and Brief in Support of Petitioner, in Mickens v. Taylor, No. 00-9285, 2001 WL 881242, at

*5 (filed in the S. Ct. July 19, 2001).

       For all of the reasons justifying automatic reversal in Holloway and Glasser, Mr. Vialva

should have been granted automatic reversal. Cf. People v. Spreitzer, 525 N.E.2d 30, 35 (Ill. 1988)

(a per se conflict arises when a defense counsel has ties to a person or entity that would benefit from

an unfavorable verdict for the defendant); cf. Perillo, 205 F.2d at 804 (“actual conflict may exist

when an attorney represents two clients whose interests in the outcome of a matter are different”).



       Alternatively, if the totality of circumstances did not warrant automatic reversal, then the

Cuyler/Sullivan standard (actual conflict which adversely affected representation, but no requirement


                                                  42
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 57 of 119 PageID #: 57




for showing prejudice to outcome) is the standard that should have governed the determination of the

issues in this case. It is a standard Mr. Vialva met. See Perillo, 205 F.3d at 781, 797; id. at 804 n.12

(explaining Sullivan/Cuyler standard, and noting that the court was “not persuaded that Beets requires

the conclusion that an attorney’s personal relationship with a client is always immaterial when

determining whether counsel labored under an actual conflict between the interests of two clients”

and declining to resolve the precise scope of Beets). The principal reasons the Fifth Circuit

recognizes as requiring the Cuyler/Sullivan standard apply: First, “a cold record may not reveal the

erosion of zeal that may ensue from divided loyalty” and second, there was no inquiry by the court

or prosecutors for the protection of Mr. Vialva’s interests. Id. at 806 n.13 (citations and internal

quotation marks omitted).

       Even if the most rigorous standard enunciated in Strickland is applied to this conflict, the facts

support habeas relief from Mr. Vialva’s sentences of death. See Beets v. Scott, 65 F.3d 1258 (5th Cir.

1995)12 (applying Strickland in conflict cases where multiple representation is not at issue).

       An actual conflict arises when “defense counsel is compelled to compromise his or her duty

of loyalty or zealous advocacy to the accused by choosing between or blending the divergent or

competing interests of a former or current client.” Perillo, 205 F.3d at 781 (citations omitted). This

conflict was an “actual conflict” which had an adverse effect, indeed caused prejudice to Mr. Vialva,

meeting both the Cuyler/Sullivan or Strickland standards for relief. The evils of this conflict are

evident in the record of this case.




        12
           For all the reasons elucidated in the foregoing argument, Mr. Vialva disagrees that Beets
 is the appropriate standard as both a matter of law and on the facts of this case, and herein preserves
 his objection on this point for further review.

                                                  43
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 58 of 119 PageID #: 58




       The trial of Mr. Vialva was the first federal death penalty case tried in the Western District

of Texas. The United States Attorney was present for trial of the case and thus Mr. Goains was, in

effect, continuing his interview throughout the trial. Indeed, the appearance of the United States

Attorney himself at the trial was so notable that court took a moment to introduce the U.S. Attorney

to the jury: “Members of the Jury, those of you who were not here Monday-before-last would not

have been introduced to our U.S. Attorney for this District, Bill Blagg, who is here with us today, Mr.

Blagg.” O.R. Doc. 310 (Tr. 05/23/00) at 1643-44. Unlike many instances of attorney conflict, this

was a “high publicity” case. United States v. Horton, 845 F.2d 1414, 1420 (7th Cir. 1988) (finding

no adverse effect in part because case was not a “high-publicity criminal prosecution in which there

was public interest, or anything else that would attract the attention of those involved in the selection

and confirmation process”).

       Mr. Goains’s performance during the first and second stages was inexplicably deficient in the

most fundamental elements of representation. As courts universally acknowledge:

       Cross-examination is the greatest legal engine ever invented for the discovery of truth.
       The importance of cross-examination in the American judicial system cannot be
       overstated. It sheds light on a witness’ perception, memory and narration and can
       expose inconsistencies, incompleteness, and inaccuracies in his testimony. There are
       few subjects, perhaps, upon which the Supreme Court and other courts have been
       more nearly unanimous than in the expressions of belief that the right of confrontation
       and cross-examination is an essential and fundamental requirement for the kind of fair
       trial which is this country’s constitutional goal.

Dunagan v. Dretke, No. 3-03-CV-0374-K, 2003 WL 22519443, at *6 (N.D. Tex. Nov. 4, 2003)

(internal citations, quotation marks, and brackets omitted). Inexplicably, Mr. Goains failed to cross

examine government witnesses on key evidence.

       One example is Mr. Goains’s failure to test the acquisition of gunshot trace evidence. O.R.

Doc. 312 (Tr. 05/25/00) at 1779 (“Mr. Goains: We have no cross-examination, Your Honor.”). Mr.

                                                   44
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 59 of 119 PageID #: 59




Schwieger, under the direction of Mr. Goains in the first stage, failed to cross a examine government

witness on chemical testing for gunshot residue. O.R. Doc. 314 (Tr. 05/05/30/00) at 2282 (“Mr.

Schwieger: I don’t believe we have anything, Your Honor.”). There was no reason not to cross

examine these witnesses. The government collected samples for gunshot residue testing using

outdated and outmoded tests that were incapable of identifying with certainty the presence of gunshot

residue at all. The government then declined to test the samples that it had collected, claiming that

it was worried that the defendants had been contaminated by “ambient” gunshot residue as a result

of riding in a police car. The unsoundness of the government’s efforts could have been readily

exposed to the jury. App. Ex. 16 Declaration of Robert White at ¶ 21. One conclusion that could

have been drawn is that the government was not seeking the truth of who fired the gun that killed

the Bagleys. Id. ¶ 23. Mr. Goains never advanced this theory to the jury.

       When the government has no forensic evidence linking the defendant to the crime, the

unwillingness to adversarily test the decisions that led to the absence of forensic evidence is

insupportable, unless Mr. Goains was disinclined to embarrass the prosecution by pointing out their

flawed collection and preservation of evidence and evident disinterest in establishing the facts of the

case. As the Supreme Court has noted “declin[ing] cross-examination” “luminates the cross-purposes

under which [counsel] was laboring.” Glasser, 315 U.S. at 73.

       The prosecution told the jury: “The physical evidence and the non-criminal witnesses who

the Government brought you, who you heard a number of, all explain and support the facts.” O.R.

Doc. 316 (Tr. 06/01/00) at 2681. That statement was patently false. There was no physical or

forensic evidence linking Mr. Vialva to the crime, no blood or gunshot residue or other trace

evidence. There were no neutral “non-criminal” witnesses who placed a gun in Mr. Vialva’s hands.


                                                  45
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 60 of 119 PageID #: 60




Yet Mr. Goains failed to challenge this, the last statement the jury heard before retiring to deliberate

on guilt and innocence. There can be no justification for lead counsel’s failure to object to the

prosecution’s overt misstatement of the facts.13

        Mr. Goains’s post-trial conduct is evidence of the adverse effect and prejudice to Mr. Vialva.

After the trial Mr. Goains disposed of his files and was unable to produce them for post-conviction

counsel. App. Ex. 15 (Rawlings) at ¶ 5. Mr. Goains was under an affirmative obligation to

“maintain[] the records of the case in a manner that will inform successor counsel of all significant

developments relevant to the litigation.” ABA Guidelines for the Appointment and Performance of

Defense Counsel in Death Penalty Cases, Guideline 10.13(A) (2003) [hereinafter “2003 Guidelines”].

This obligation was not new as of 2003 when the ABA Guidelines were published. It is well known

that capital cases in which a death sentence is handed down will be appealed and then subject to post-

conviction relief. The obligation to keep and maintain records should have been quite clear to Mr.

Goains. See David M. Siegel, My Reputation or Your Liberty (Or Your Life): the Ethical Obligations

of Criminal Defense Counsel in Postconviction Proceedings, 23 J. LEGAL PROF. 85, at *113 (1998-

99) [hereinafter “My Reputation”]; see also Lawrence J. Fox, Making the Last Chance Meaningful:

Predecessor Counsel’s Ethical Duty to the Capital Defendant, 31 HOFSTRA L. REV. 1181, 1189

(2003). There are any number of inferences that can be drawn from Mr. Goains’s destruction of his



        13
           The prejudice resulting from counsel’s failures impacted the penalty phase by destroying
 any residual doubt, which would have given counsel an effective sentencing argument. See
 Lockhart v. McCree, 476 U.S. 162, 181 (1986) (noting “residual doubts” by a jury during guilt phase
 are effective grounds for argument in capital-sentencing phase). Residual doubt is a powerful factor
 influencing juries to vote for less than death. See Stephen P. Garvey, Aggravation and Mitigation
 in Capital Cases: What Do Jurors Think?, 98 Colum. L.Rev. 1538, 1563 (Oct. 1998). These failures,
 and all of the additional issues raised, infra, in Section III(C), illustrate Mr. Goains had an actual
 conflict which manifested itself throughout the trial in inadequate advocacy.

                                                   46
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 61 of 119 PageID #: 61




records and one certainly is, like spoliation of evidence, that he wished to eliminate any facts adverse

to his representation of Mr. Vialva.14 At a minimum, Mr. Goains did not have his client’s interests

at the forefront of his considerations. As Mr. Fox explains, in a capital case, “there can be no benign

explanation – short of fire or theft – to explain Mr. Goains failure to treat Mr. Vialva’s files as if they

were the crown jewels.” App. Ex. 9 (Fox) at 17.

         Further, Mr. Goains was unwilling to assist post-conviction counsel in establishing the facts

regarding the trial. Mr. Goains is under an absolute duty to assist the work of successor counsel, even

when that work includes “investigating or asserting a claim that prior counsel was ineffective.” 2003

Guidelines, 10.13, commentary. At a minimum, that duty must include a duty to come forward with

a truthful and accurate account of the lawyer’s interactions with the client. “‘Where trial counsel

refuses to cooperate with the investigation of a claim of ineffective assistance of counsel . . . counsel

is violating the ethical duty she owes her client.’” My Reputation, at *105-08; App. Ex. 9 (Fox) at

17-18.

         Mr. Vialva presented all of the foregoing and additional argument in his § 2255. The

declarations and evidence tendered in support of his claim were unrebutted by the United States.

Despite all of these facts and the law, Judge Smith summarily dismissed the issues without a hearing.

The most obvious explanation is that Judge Smith was in no position to objectively assess a conflict

about which he was well aware. The prejudice resulting from this conflict was pervasive. Its impact

on the penalty phase undermines any confidence in the resulting sentences. For these, and all of the



         14
           “An adverse inference based on the destruction of potential evidence is predicated on the
 ‘bad conduct’ of the defendant.” King v. Illinois Cent. R.R., 337 F.3d 550, 556 (5th Cir. 2003)
 (citations omitted). Bad conduct would appear to include destruction of records that are required
 to be kept and which are known to be relevant to litigation. Cf. id.

                                                    47
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 62 of 119 PageID #: 62




foregoing reasons, and on this ground alone, Mr. Vialva should be granted habeas relief from his

sentences of death.

       C.      Mr. Vialva Was Denied the Effective Assistance of Counsel Guaranteed to Him
               by the Sixth and Eighth Amendments During the Penalty Phase of His Trial.
               Trial Counsel’s Failure to Obtain Adequate Funding Resulted in a Complete
               Failure to Develop and Present Readily Available Mitigating Evidence. Counsel
               Failed to Develop Information About Mr. Vialva’s Mental State, Upbringing,
               Character, and Potential. Counsel Failed to Address the Government’s
               Allegations About Mr. Vialva’s “Future Dangerousness” and Failed to Preserve
               Error Arising from the Government’s Presentation of This and Non-Statutory
               Aggravating Factors.

       Counsel has an obligation to investigate and present evidence to ensure the jury considers

punishment in the full context of the defendant’s life. See Sears v. Upton, 561 U.S. 945, 948-51

(2010); Porter v. McCollum, 558 U.S. 30, 39-40 (2009); Rompilla v. Beard, 545 U.S. 374, 383-93

(2005); Wiggins v. Smith, 539 U.S. 510, 527-28 (2003); Williams v. Taylor, 529 U.S. 362, 395-96

(2000) (affirming longstanding recognition of the importance of a wide range of evidence as relevant

for purposes of mitigation); Eddings v. Oklahoma, 455 U.S. 104, 115-117 (1982) (family history of

capital defendant is vital mitigating evidence); Lockett v. Ohio, 438 U.S. 586, 604-05 (1978)

(individualized consideration of capital defendant must take place prior to Constitutional imposition

of death penalty).

       The Supreme Court recognized the standards established by the American Bar Association

Guidelines for Appointment and Performance of Counsel in Death Penalty Cases constitute an

appropriate guide to what is reasonable in the performance of capital defense counsel. Wiggins, 539

U.S. at 524 (citing Strickland v. Washington, 466 U.S. 668, 688 (1984)). “[T]he Wiggins case now

stands for the proposition that the ABA standards for counsel in death penalty cases provide the

guiding rules and standards to be used in defining the ‘prevailing professional norms’ in ineffective


                                                 48
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 63 of 119 PageID #: 63




assistance cases. This principle adds clarity, detail and content to the more generalized and indefinite

20-year-old language of Strickland . . . .” Hamblin v. Mitchell, 354 F.3d 482, 486 (6th Cir. 2003)

(finding trial counsel deficient in penalty phase for failing to investigate and present mitigation

evidence and such failure caused prejudice, requiring a new penalty phase trial). The ABA

Guidelines “are not aspirational.”     Rather, “they embody the current consensus about what is

required to provide effective defense representation in capital cases.” 2003 ABA Guide 1.1, History

of Guideline at 2.

       To prevail on a claim of ineffective assistance of counsel, a petitioner must show his counsel’s

performance was deficient, and the deficient performance prejudiced his defense. Strickland, 466

U.S. at 687. “To establish deficient performance, a petitioner must demonstrate that counsel’s

representation ‘fell below an objective standard of reasonableness.’” Wiggins, 539 U.S. at 521

(quoting Strickland, 466 U.S. at 688). “[T]o establish prejudice, a ‘defendant must show that there

is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different. A reasonable probability is a probability sufficient to undermine

confidence in the outcome.’” Id. at 534 (quoting Strickland, 466 U.S. at 692). The representation

of Mr. Vialva during the penalty phase was patently deficient. The consequent prejudice to Mr.

Vialva is equally evident.

               1.      Specific Instances of Ineffective Assistance of Counsel.

                       i.      Counsel Failed to Secure Adequate Funding for Necessary
                               Resources and to Devote Adequate Time and to Investigate,
                               Prepare, and Present a Mitigation Case.

       On August 2, 1999, Dwight Goains submitted a proposed budget requesting, in part, to hire

and funds for a “mitigation/social study expert/investigator.” The expert would prepare information


                                                  49
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 64 of 119 PageID #: 64




counsel intended to submit to the Department of Justice during the death penalty authorization

process. The budget identified Tena Francis as the proposed expert, to be compensated at a rate of

$60.00 per hour, for an estimated 400 hours, with a total estimated cost of “$18,000.00 [sic].” O.R.

Doc. 46 at § IV. The budget failed to provide the district court with any information concerning case

needs after the authorization process. The budget contained one ambiguous comment to the effect

Ms. Francis would “assist the defense in the investigation of mitigating circumstances,” but did not

apportion the costs between pre-authorization and post-authorization work. Counsel failed to secure

the funding requested in the initial budget, resulting in a lapse of services.

       Counsel pursued the funding issue through a petition for writ of mandamus to the Fifth

Circuit. Once the matter was returned from the Circuit, counsel appeared before the district court to

resolve the pending funding request. Mr. Schwieger explained Ms. Francis’s remaining work:

       She stated that she needed to spend more time with the client. She stated there were
       several immediate family members who needed to be interviewed, including four
       former stepfathers, two maternal aunts who raised Christopher. She included school
       teachers, three coaches, neighbors, and mental health professionals who treated him.
       She also stated that she would like to investigate and alleged bad behavior from the
       McLennan County Jail as a precursor for any future dangerousness argument --

       THE COURT: Well, now, we just talked about future dangerousness.

       MR. SCHWIEGER: Yes. I understood. But this would also include any type of
       investigation that would need to be conducted out there. But the person that’s doing
       future dangerousness, Your Honor, includes, I believe, a look at the federal
       penitentiary and not – forecasting forward, not basically focusing in on any behavior
       at this point. But, basically, I think there might be some overlap there, I would agree.

O.R. Doc. 304 (Tr. 05/15/00) at 5-6. The district court asked counsel how much additional funding

was being requested. Counsel asked for $15,000.00, in addition to the $5,760.00 Mr. Francis was

paid before funding was stopped by the district court. The court responded, “Well, I’m sure she

would love to have $30,000.00, too. Talk to her and see what she can do for $3,000.00.” Id. at 6-7.

                                                  50
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 65 of 119 PageID #: 65




At the conclusion of this hearing, counsel began jury selection without requesting a continuance to

allow Ms. Francis sufficient time to complete her investigation.

       Ms. Francis “was able to accomplish little within the time constraints, and did not produce

much information with which to supplement the preliminary investigation that had been completed.

There was simply not enough time to complete the investigation at that point.” App. Ex. 17

Declaration of Tena Francis (Francis) at ¶17. Counsel’s failure to secure adequate, uninterrupted

funding resulted in a “woefully inadequate” social history investigation. Id. at ¶ 20. Without the

predicate investigation, the defense was completely unprepared to present an integrated, coherent

case for mitigation. At an early stage in the case preparation, Ms. Francis recognized the serious

consequences to Mr. Vialva resulting from counsel’s failure to comprehend the importance of

mitigation in a capital case. Ms. Francis’s account of her limited investigation, the difficulties she

encountered with counsel, and her ultimate inability to complete critical tasks was detailed in her

unrebutted Declaration. App. Ex. 17 (Francis) at 11, 12, 13, 15, and 16.

       “Criminal cases will arise where the only reasonable and available defense strategy requires

consultation with experts or introduction of expert evidence.” Hinton v. Alabama, 571 U.S. 263, 273

(2014) (quoting Harrington v. Richter, 562 U.S. 86, 106 (2011) (internal quotation marks omitted).

See, e.g., Soffar v. Dretke, 368 F.3d 441, 477-78, 480 (5th Cir. 2004); Loyd v. Whitley, 977 F.2d 149,

156-61 (5th Cir. 1992); Gersten v. Senkowski, 426 F.3d 588, 611, 615 (2d Cir. 2005) (all cases

granting relief based on IAC for failure to call experts). It should have been obvious to any

reasonably effective lawyer that the assistance of a skilled expert was crucial.




                                                 51
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 66 of 119 PageID #: 66




       In Hinton, a unanimous Supreme Court found that under Strickland, counsel performed

deficiently in failing to seek additional funding from the court to obtain an adequate expert. 571 U.S.

at 273. The Court found:

       Hinton’s attorney knew that he needed more funding to present an effective defense,
       yet he failed to make even the cursory investigation of the state statute providing for
       defense funding for indigent defendants that would have revealed to him that he could
       receive reimbursement not just for $1,000 but for “any expenses reasonably incurred.”
       An attorney’s ignorance of a point of law that is fundamental to his case combined
       with his failure to perform basic research on that point is a quintessential example of
       unreasonable performance under Strickland.

Id. at 274 (citations omitted).

       The American Bar Association expressly recognizes adequate funding for non-attorney

defense team members is essential to the defense of a capital prosecution. 2003 ABA Guideline

9.1(C). The mitigation specialist “is also an indispensable member of the defense team throughout

all capital proceedings.” Id. at 4.1, Commentary, The Core Defense Team (B). These standards

express well-settled principles of practice. In 1997, legal scholars commented on the necessity of

using mitigation experts in capital cases. See Jonathan P. Tomes, Damned if You Do, Damned if You

Don’t: The Use of Mitigation Experts in Death Penalty Litigation, 24 AM. J. CRIM. L. 359 (1997);

see also 1989 ABA Guidelines 8.1 Supporting Services, commentary, (e.g. social scientists, trial

assistants, and requirement to “conduct a thorough investigation of the defendant’s life history and

background”); 11.8.6 Defense Case at the Sentencing Phase. The mitigation specialist, qualified by

experience and training, is essential since he or she “insures that the presentation to be made at the

penalty phase is integrated into the overall preparation of the case rather than being hurriedly thrown

together by defense counsel still in shock at the guilty verdict.” 2003 ABA Guidelines 4.1,




                                                  52
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 67 of 119 PageID #: 67




Commentary, The Core Defense Team (B). Counsel wholly failed to obtain the funding necessary

for Ms. Francis’s critical work.

       Ms. Francis’s impressions are confirmed by the observations of Richard Burr who conferred

with the Vialva defense team. Mr. Burr met with Ms. Francis and the attorneys August 25, 1999.

Mr. Burr noted Mr. Goains’s resistance to the idea of developing mitigation evidence, and the need

to develop a complete social history before embarking on a course with mental health experts. App.

Ex. 8 (Burr) at ¶¶ 13-14. As the attorney with primary responsibility in first stage and by virtue of

his position as the defense team member “learned in the law” of death penalty, Mr. Goains had a

duty to ensure the case was properly staffed and adequately funded. The second critical resource

necessary to an adequate defense, time to prepare, was plainly absent. Neither Mr. Goains nor Mr.

Schwieger requested sufficient time to allow full development of the second stage evidence. As a

default position to adequate resources, counsel instead relied on Mr. Vialva’s mother as a primary

resource for the second stage presentation. This decision had disastrous results.

       Counsel have an affirmative duty to investigate all reasonably available mitigation evidence

in rebuttal to aggravating evidence offered by the prosecution. Wiggins, 539 U.S. at 524 (citing 1989

ABA Guidelines). Counsel must conduct an “investigation regarding penalty . . . regardless of any

statement by the client that evidence bearing upon penalty is not to be collected or presented.” 2003

ABA Guidelines 10.7(A)(2); 1989 ABA Guide 11.4.1. Counsel should consider, among other things,

medical history, social and family history, religious and cultural influences, educational history and

employment. 2003 ABA Guidelines 10.7, Commentary. Mitigation evidence is especially important

because “death is different” and “avoiding execution is, in many capital cases, the best and only

realistic result possible.” Kevin McNally, Death Is Different: Your Approach to a Capital Case Must


                                                 53
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 68 of 119 PageID #: 68




be Different, Too, THE CHAMPION, at 8 (Mar. 1984). Mr. Vialva’s contacts with his counsel were

sporadic and, in view of the magnitude of the case, remarkably brief. The result of counsel’s failure

to develop a working relationship with Mr. Vialva is their essential unfamiliarity with the essential

aspects of their client. In truth, there was a wealth of positive evidence about Mr. Vialva.

               Social History

       “It is unquestioned that under the prevailing professional norms at the time of [Mr. Vialva’s]

trial, counsel had an ‘obligation to conduct a thorough investigation of the defendant’s background.’”

Porter, 558 U.S. at 39 (quoting Williams, 529 U.S. at 396). However, Mr. Vialva’s counsel “ignored

pertinent avenues for investigation of which he should have been aware.” Id. at 40.

       Post-conviction counsel, along with Dr. Daneen Milam, were able to complete the social

history investigation Ms. Francis was forced to abandon. The results of this complete investigation

reflect Mr. Vialva was raised in profoundly chaotic circumstances. The chaos was the direct result

of his mother’s illness.

       Lisa Dickson Brown, like her sisters, suffers from mental and emotional disorders that cause

her to engage in self-destructive behavior. App. Ex. 18 Declaration of Tina Dickson Erdmann

(Erdmann) at ¶ 3(sister’s diagnosis of bipolar disorder); App. Ex. 19 Declaration of Debbie Bynum

(Bynum) at ¶ 3 (sister’s diagnosis of bipolar disorder, sister’s account of mother’s possible bipolar

disorder); App. Ex. 20 Declaration of Daneen Milam (Milam) at ¶ 22 (Dr. Milam’s diagnosis of Lisa

Brown’s bipolar and borderline personality disorder). Christopher and his half-sister, Audrey

Mabrey, suffered the impact of their mother’s illness. Lisa’s sisters were so concerned about her

children they offered to adopt Christopher and Audrey. App. Ex. 18 (Erdmann) at ¶ 10. Debbie

Bynum and her husband, an African-American, offered Christopher a home that would have appeared


                                                 54
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 69 of 119 PageID #: 69




unremarkable to society. App. Ex. 19 (Bynum) at ¶ 6. Lisa refused, despite the fact she viewed her

children as the primary obstacles to her happiness. Id.; App. Ex. 18 (Erdmann) at ¶ 10 (“I feel Lisa

blamed Christopher and Audrey for her disappointments in life and her failure to achieve her personal

dreams.”). As a result, Christopher and Aubrey were left to care for themselves at a very young age.

App. Ex. 20 (Milam) at ¶ 9. Lisa became involved in a series of abusive relationships with men that

left lasting negative effects on both children. App. Ex. 20 (Milam) at ¶ 22; App. Ex. 19 (Bynum) at

¶ 5. Lisa’s response to Christopher’s “bi-racial” heritage was symptomatic of her mental and

emotional problems, traced back to her relationship with her own father. App. Ex. 19 (Bynum) at ¶

6; App. Ex. 18 (Erdmann) at ¶ 5.

        Mr. Vialva’s biological father, Rowallan Vialva, a native of Trinidad, was excluded from

Christopher’s life because of ongoing conflicts with Lisa. App. Ex. 21 Declaration of Rowallan

Vialva (Vialva) at ¶ 13 Rowallan was consistently portrayed by Lisa as an abusive man, who

practiced voodoo and abandoned his son. Id. at ¶¶ 8, 9. While Rowallan was not without fault, he

would have provided Christopher with a place to stay when Lisa threw him out of the house in June

1999. App. Ex. 21 (Vialva) at ¶ 13. Rowallan was willing to assist his son because he ran away from

his mother to live on his own from the age of thirteen and “remember[ed] what is was like to feel

alone in the world.” Id. Alerted to Christopher’s arrest, Rowallan called Mr. Schwieger to inquire

about his representation of Christopher. App. Ex. 21 (Vialva) at ¶ 10. Unaccountably, Mr. Schwieger

failed to maintain contact with his client’s father or to refer the information to Ms. Francis. App. Ex.

22 Declaration of Stanley Schwieger (Schwieger 06 07 2004) at ¶ 5.

       Because of Lisa’s untreated disorders, she was particularly ill-equipped to understand and

respond appropriately when Christopher began to manifest symptoms of disorder. The course of


                                                  55
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 70 of 119 PageID #: 70




treatment for Christopher was counterproductive with some of the measures exacerbating his

symptoms. App. Ex. 20 (Milam) at 20, 23 (misdiagnosis and counterproductive treatment). As a

result, Christopher continued to have problems in school and problems at home. The combination

of these factors contributed directly to Christopher’s seeking acceptance and approval from peer

groups. While the family was living in Heather Glen, Christopher’s peer group was composed of

supportive friends who looked out for each other. Lisa, in an effort to keep Christopher from

associating with “gangs,” moved to Long Branch, an area recognized by Christopher’s peers as a

substantially worse neighborhood for youth gang activity. App. Ex. 23 Declaration of Jacorby Smith

 (Smith) at ¶ 4.

        Despite all of this, Christopher was well-liked by his positive peer group. Christopher was

able to form friendships and attachments. App. Ex. 23 (Smith) at ¶ 3; App. Ex. 24 Declaration of

James Davidson (Davidson) at ¶ 3. He was a kind, supportive young man who treated his girlfriends

with respect and concern. App. Ex. 25 Declaration of Jessica Haskins (Haskins) at ¶ 5; App. Ex. 26

Declaration of Jenell Hamilton (Hamilton) at ¶ 5. These young people remember Christopher as a

nonviolent person, struggling with conflicts in his home, depression and worries about his mother,

and looking for a place to belong. App. Ex. 23 (Smith) at ¶¶ 6, 7; App. Ex. 24 (Davidson) at ¶¶ 4,

6; App. Ex. 25 (Haskins) at ¶¶ 5-7; App. Ex. 26 (Hamilton) at ¶ 3-5; and App. Ex. 27 Declaration of

Benjamin Sims (Sims) ¶ 7. Charlene Burke, the mother of Christopher’s friend Benjamin Sims, was

impressed with Christopher’s respectful behavior. Ms. Burke felt Lisa Brown “was not very

involved in Chris’s life.” Ms. Burke spoke with Lisa Brown several times. “Instead of being

concerned about her [Lisa Brown’s] children, she [Lisa] seemed more concerned about finding a man

for herself.” App. Ex. 28 Declaration of Charlene Burke (Burke) at ¶¶ 4, 5. Because of Ms. Burke’s


                                                56
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 71 of 119 PageID #: 71




family circumstances, she could not give Christopher a home when he asked to stay with her while

he and Ben finished high school. Ms. Burke recalls this decision with regret, “I feel guilt that I did

not allow Chris to come and live with us, because I feel he would not be in the situation he is in now

if I had done so.” Id. at ¶ 8. Ms. Burke would give Christopher a home today if he were released

from prison because she, like Christopher’s friends, finds it hard to believe he would have committed

such an act of violence. App. Ex. 28 (Burke) at ¶ 9.

       The jury heard none of this evidence, not because the witnesses were unwilling to help

Christopher, but because either they did not understand what mitigating evidence was, or they were

never contacted by the defense. The importance of this information about Mr. Vialva’s early

childhood and adolescence is addressed by Dr. Daneen Milam. This information would have

powerfully rebutted the government’s portrayal of Mr. Vialva as a marauding thug who showed no

concern for others.

               Medical History, Mental and Emotional Health Issues

       Dr. Milam documented Mr. Vialva’s history of serious illness as an infant, head injuries

indicative of brain trauma, and his evolving mental health issues.         Dr. Milam explains the

significance of these factors in assessing Mr. Vialva’s cognitive capacity and mental age.

       Mr. Vialva’s childhood records and the accounts of lay witnesses substantiate a history of

physical trauma, beginning with his birth by forceps delivery and a streptococcus infection so severe

that, at eleven days old, he was hospitalized for seventeen days. App. Ex. 20 (Milam) at ¶ 7. Mr.

Vialva sustained a number of injuries to his head as a child and teenager. App. Ex. 18 (Erdmann) at

¶¶ 8, 9; App. Ex. 20 (Milam) at ¶ 14. Mr. Vialva began demonstrating behavioral disturbances at an

early age, continuing and worsening in his adolescence. App. Ex. 20 (Milam) at ¶¶ 9 -14. All of


                                                 57
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 72 of 119 PageID #: 72




these records, coupled with clinical testing, led Dr. Milam to conclude Mr. Vialva “has displayed

symptoms strongly suggestive of organic brain damage and Bi-Polar Disorder from a very early age.

. .” App. Ex. 20 (Milam) at ¶ 16. The diagnosis of bipolar disorder is not surprising in light of the

very strong genetic component to the disorder and the prevalence of the disorder in Christopher’s

maternal family line.

       Dr. Milam explains that bipolar disorder is amenable to medical treatment. App. Ex. 20

(Milam) at ¶ 27. But Mr. Vialva was not diagnosed with and treated for bipolar disorder as a child.

Instead, he was misdiagnosed with Attention Deficit Hyperactivity Disorder (ADHD) and

Oppositional Defiant Disorder (ODD) and medicated with an antidepressant. Id at ¶ 14.            The

appropriate medication for a bipolar child is a mood regulator. The stimulants prescribed for

hyperactive children “make a mood disorder worse.” App. Ex. 20 (Milam) at ¶ 23. The accounts

of Mr. Vialva’s childhood friends and his public school records reflect the failure of his medical

treatment in his frequent depression, mood swings, inability to concentrate, irritability, and

impulsiveness. Mr. Vialva would have struggled with bipolar disorder under the best family

circumstances. The chaotic home in which Mr. Vialva lived served only to exacerbate his illness.

Mr. Vialva’s mother, struggling with her own undiagnosed and untreated disorder, was genuinely

incapable of acting appropriately to assist her son. App. Ex. 20 (Milam) at ¶ 22, and appended

Exhibit 2.

       Two salient points emerge from this mitigating evidence. First, none of the deficits under

which Mr. Vialva labored were subject to his control. Second, bipolar disorder is highly treatable

and Mr. Vialva’s intellectual assets make him amenable to treatment. This evidence flatly contradicts




                                                 58
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 73 of 119 PageID #: 73




the government’s contentions the offense was the result of coldly calculated substantial planning and

premeditation and Mr. Vialva lacks potential for rehabilitation.

       In Porter, the Supreme Court found deficient performance where, due to inadequate

investigation, “[c]ounsel . . . failed to uncover and present any evidence of Porter’s mental health or

mental impairment,” among other evidence. 558 U.S. at 40. In Williams, counsel performed

deficiently in failing to investigate and present that his client “had suffered repeated head injuries,

and might have mental impairments organic in origin.” 529 U.S. at 370. See also Sears, 561 U.S. at

949-51 (mitigation investigation inadequate where counsel failed to discover evidence including

“significant frontal lobe abnormalities”).

               Education and Peer Influences

       The government presented evidence that Mr. Vialva was a discipline problem in school and

was involved in organized gang activity. Trial counsel failed to respond to the government’s

allegations of gang affiliation presented during the guilt phase. The same evidence explaining Mr.

Vialva’s association with the “212 PIRU” could have been used during the penalty phase. Mr.

Dwight Stewart and Dr. Milam address the influences that cause young people to associate with

groups that intentionally portray themselves in counter-cultural expression. App. Ex. 29 Declaration

of Dwight Stewart (Stewart) at ¶5. Mr. Vialva was prompted by motives other than a natural desire

for crime. Instead, Mr. Vialva, as many young people do, was experiencing the effects of alienation,

exacerbated in his case by his bipolar disorder and his chaotic home life. As Mr. Stewart explains,

even when incarcerated, young people can move away from the group and complete life goals. App.

Ex. 29 (Stewart) at ¶6. Contrary to the government’s presentation, Mr. Vialva was not doomed by

his association with the group to a life of organized crime.


                                                  59
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 74 of 119 PageID #: 74




         Each of these aspects of Mr. Vialva’s life contained precisely the sort of information

recognized as essential to effective representation during the second stage of a capital trial. Counsel’s

failure to develop and present this evidence clearly fell below acceptable standards of practice. The

Supreme Court recently found deficient performance for failure to investigate and present mitigating

evidence in Andrus v. Texas, 140 S. Ct. 1875 (2020), a case remarkably similar to Mr. Vialva’s. In

Andrus, “20-year-old Terence Andrus unsuccessfully attempted a carjacking in a grocery-store

parking lot,” and during the attempt, killed the car’s owner and a bystander. Id. at 1878. He was

convicted of capital murder. Id. During the punishment stage, the State presented evidence that Mr.

Andrus

         had displayed aggressive and hostile behavior while confined in a juvenile detention
         center; that Andrus had tattoos indicating gang affiliations; and that Andrus had hit,
         kicked, and thrown excrement at prison officials while awaiting trial. The State also
         presented evidence tying Andrus to an aggravated robbery of a dry-cleaning business.

Id. For mitigation, defense counsel presented the testimony of Mr. Andrus’s mother, his biological

father, an expert witness, a prison counselor, and Mr. Andrus. Id. at 1878-79. The jury sentenced him

to death. Id. at 1879. The Supreme Court found that “[a]lthough counsel nominally put on a case in

mitigation in that counsel in fact called witnesses to the stand . . . , the record leaves no doubt that

counsel’s investigation to support that case was an empty exercise.” Id. at 1882. On state habeas, Mr.

Andrus presented a “tidal wave of information . . . with regard to mitigation.” Id. at 1879 (citation

omitted):

         The evidence revealed a childhood marked by extreme neglect and privation . . . .
         Andrus was born into a neighborhood of Houston, Texas, known for its frequent
         shootings, gang fights, and drug overdoses. . . . The children’s fathers never stayed
         as part of the family. . . . Starting when Andrus was young, his mother sold drugs and
         engaged in prostitution. . . . In her frequently disoriented state, she would leave her
         children to fend for themselves. . . . As a close family friend attested, Andrus’ mother


                                                   60
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 75 of 119 PageID #: 75




       “would occasionally just take a week or a weekend and binge [on drugs].” . . . While
       attempting to care for his siblings, Andrus struggled with mental-health issues[.]

Id. at 1879-80 (internal citations omitted). Finding deficient performance, the Supreme Court held,

“In short, counsel performed virtually no investigation, either of the few witnesses he called during

the case in mitigation, or of the many circumstances in Andrus’ life that could have served as

powerful mitigating evidence.” Id. at 1881, 1883. The same is true of Mr. Vialva’s case.

       Mr. Vialva’s case was prejudiced when the jury was prevented from considering evidence

addressing directly and rebutting specifically the most damaging aspects of the government’s case

in aggravation of punishment. See Andrus, 140 S. Ct. at 1877-78 (counsel’s failures to investigate

and present mitigating evidence “also fettered the defense’s capacity to contextualize or counter the

State’s evidence of Andrus’ alleged incidences of past violence”); Williams, 529 U.S. at 398

(mitigating evidence that may not wholly rebut future dangerousness yet “might well have influenced

the jury’s appraisal of his moral culpability”) ; Wiggins, 539 U.S. at 535 (“Petitioner thus has the kind

of troubled history we have declared relevant to assessing a defendant’s moral culpability.”) (citing

Penry v. Lynaugh, 492 U.S. 302, 319 (1989); Eddings, 455 U.S. at 112; Lockett, 438 U.S. at 604);

Moore v. Johnson, 194 F.3d 586, 620-21 (5th Cir. 1999) (trial counsel’s failure to investigate

mitigating evidence of defendant’s history of deprivation and neglect, coupled with failure to use

mitigation evidence that was patent without further inquiry, constituted deficient performance and

prejudiced defendant in the penalty phase).

       At the time of trial, Christopher Vialva was a young man who was well-liked by many of his

peers and loved by the people who knew him best. James Davidson, Jacorby Smith, and Benjamin

Sims were three of Mr. Vialva’s closest childhood friends. All of these young men expressed feeling

shocked when they heard about Mr. Vialva’s arrest. The violence of the crime was inconsistent with

                                                   61
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 76 of 119 PageID #: 76




their experience of Mr. Vialva’s behavior. App. Ex. 24 (Davidson) at ¶¶ 5, 7; App. Ex. 23 (Smith)

at ¶ 8; App. Ex. 27 (Sims) at ¶ 9. When Mr. Smith heard Mr. Vialva was accused of being the

“triggerman,” “I couldn’t believe he could do that.” App. Ex. 23 (Smith) at ¶ 8. Two of Mr. Vialva’s

girlfriends and the mother of one of his friends would have testified Mr. Vialva treated them with

consideration, respect, and concern. App. Ex. 25 (Haskins) at ¶ 6; App. Ex. 26 (Hamilton) at ¶ 5; App.

Ex. 28 (Burke) at ¶ 4. All of them felt the conduct with which Mr. Vialva was charged was

completely out of character for him. App. Ex. 25 (Haskins) at ¶ 8; App. Ex. 26 (Hamilton) ¶ 6; App.

Ex. 28 (Burke) at ¶ 9. It is unconscionable that Mr. Vialva’s jury was placed in the position of

deciding whether he should live or die without having heard from people who knew him well and

loved him.

                       ii.     Counsel Failed to Adequately Prepare, Present, and Preserve
                               Error in the Case Against Future Dangerousness.

       In addition to counsel’s general failure to investigate, prepare, and present a mitigation case

for Mr. Vialva, counsel also failed to rebut the future dangerousness aggravator.

       First, counsel presented Dr. Mark Cunningham to discuss the future dangerousness

aggravator.   Counsel had an absolute obligation to be familiar with the substance of Dr.

Cunningham’s opinion and know that his testimony would be affirmatively harmful, since he

concluded Mr. Vialva was dangerous. Since Dr. Cunningham had concluded erroneously that Mr.

Vialva was likely to be dangerous, he should not have testified. Moreover, Dr. Cunningham reached

his erroneous conclusion by relying on an “actuarial” analysis of future dangerousness that was

completely without scientific validity. Counsel had an obligation to understand Dr. Cunningham’s

method of analysis and to affirm its validity. A basic review of Dr. Cunningham’s published papers




                                                 62
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 77 of 119 PageID #: 77




would have allowed counsel to predict the substance of his testimony and would have revealed the

fundamental flaws in Dr. Cunningham’s methodology.

       Second, the presentation of Dr. Cunningham opened the door to the government witnesses

Dr. Richard Coons and Anthony Davis who were highly damaging on the issue of future

dangerousness. Neither Dr. Coons’s nor Mr. Davis’s testimony would have been relevant if the

defense had not opened an inquiry into expert prediction of dangerousness. Moreover, Dr. Coons’s

testimony should have been challenged on the grounds of his qualifications, as well as the reliability

and relevance of his conclusions. Dr. Coons relied on a method of psychological analysis which

requires a personal interview, yet he never personally examined Mr. Vialva. Mr. Davis’s testimony

should have been challenged on the grounds of relevance because he knew nothing about the facts

of the case and certainly knew nothing about Mr. Vialva. Yet, without objection from the defense,

Mr. Davis opined on the likelihood that Mr. Vialva would join a gang in prison. Neither Dr. Coons

nor Mr. Davis had relevant or reliable information on which to base their opinions.

       Third, counsel failed to object to those elements of the future dangerousness aggravator in the

jury instructions which, in violation of the Constitution, effectively mandated a finding of

dangerousness for any defendant who had a prior criminal history.

       Finally, counsel failed to preserve on appeal objections to the inclusion of future

dangerousness as an unconstitutional non-statutory aggravator.

       Counsel’s ineffectiveness contributed directly to the jury’s conclusion Mr. Vialva was

dangerous and the death sentence was warranted. Without question, the outcome of the sentencing

proceedings would likely have been different without counsel’s deficient performance.




                                                 63
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 78 of 119 PageID #: 78




                                a.      Dr. Cunningham Should Never Have Been Presented to the
                                        Jury or, If Presented, His Testimony Should Have Been
                                        Limited to a Scientifically Valid Use of His Data.

        A lawyer has a fundamental obligation to know the general substance of his witnesses’

testimony and to present witnesses who are helpful to his client’s case. When expert witnesses are

at issue, there is a further obligation to insure that the experts are in fact experts, actually competent

to testify on the subject matter about which they opine. Skaggs v. Parker, 235 F.3d 261, 273 (6th Cir.

2000) (“[C]ounsel’s failure to present an even marginally competent expert on crucial evidence

prejudiced [the defendant] at the penalty phase of the trial.”). Mr. Vialva’s counsel failed to allow

sufficient time or information for Dr. Cunningham to make a complete and thorough analysis.

Counsel failed to understand the method of Dr. Cunningham’s analysis. Consequently, they failed

to ascertain what Dr. Cunningham would say about future dangerousness. Counsel failed to

understand Dr. Cunningham would conclude, erroneously, Mr. Vialva was at high risk for engaging

in violent conduct in the future. Counsel failed to understand the methodology Dr. Cunningham

employed lacked “scientific legitimacy.” App. Ex. 30 Declaration of Patrick Brockett at ¶ 13.

Counsel called Dr. Cunningham to testify without appreciating Dr. Cunningham would not testify

favorably to Mr. Vialva. There is no excuse for such a readily avoidable error.

                                        i.      Dr. Cunningham Was Hired One Month Before
                                                Trial Began.

        Counsel had virtually no time to become familiar with Dr. Cunningham’s proposed testimony.

Dr. Cunningham was contacted in April 2000. He performed services for the defense team between

May 17 and June 16, 2000. App. Ex. 31 Declaration of Mark Cunningham (Cunningham) at ¶¶ 3-4.

Voir dire began May 15, 2000; Dr. Cunningham testified June 9, 2000. O.R. Doc. 318 Tr. Trial at




                                                   64
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 79 of 119 PageID #: 79




2960. Dr. Cunningham began his work after the trial began, leaving 24 days in which to perform his

entire analysis and confer with counsel.

       The responsibility for failing to provide the expert sufficient time to complete his work and

to confer with counsel rests squarely with counsel. It is incumbent on counsel to prepare adequately

for the mitigation phase in a capital case. Through a chain of events, counsel were attempting to

assemble their second stage case while the jury was hearing first stage evidence. Skaggs, 235 F.3d

at 270 (noting reversible error when counsel “waited until the eleventh hour to prepare for the penalty

phase”). There is simply no legitimate strategic reason for such lack of preparation. “Preparation

for the sentencing phase . . . should begin immediately upon counsel’s entry into the case.” 1989

ABA Guideline 11.8.3.

       Mr. Schwieger knew this was a capital case in July of 1999 when he requested the

appointment of learned counsel. O.R. Doc. 19. Although counsel knew a penalty phase would be

likely and mitigation development should begin immediately, the initial case budget did not include

a future dangerousness expert. O.R. Doc. 46. Other than a social history expert, the only request for

assistance related to the penalty stage was a correctional systems expert to explain the meaning of

life without parole to the jury. O.R. Doc. 46 at § IX. Mr. Schwieger waited nine months, from

August 1999 to April 2000, fully a month and a half after he received notice of the charged

aggravators to contact Dr. Cunningham. O.R. Doc. 145 (Notice of Intent to Seek Death Penalty,

2/29/00); App. Ex. 31 (Cunningham) at ¶ 3 (initial contact in April 2000). Mr. Schwieger submitted

a request for funding at the end of April, after being notified all payments for defense experts had

been suspended. O.R. Doc. 199. Mr. Schwieger then had to wait a further month to retain Dr.




                                                  65
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 80 of 119 PageID #: 80




Cunningham until funds were authorized by the district court.15 App. Ex. 31(Cunningham) at ¶ 4

(work begins on May 17, 2000); O.R. Doc. 271.

       Once funding for the expert was granted, counsel did nothing to secure sufficient time for

adequate preparation by the expert and adequate consultation with counsel. O.R. Doc. 304 at 3-7

(failing to lodge objection to time frame once funding was authorized). As with the mitigation

expert, counsel failed to obtain sufficient time to prepare and present a critical aspect of the

mitigation case. See Hinton, 571 U.S. at 273-75.

                                       ii.     The Defense Inappropriately Curtailed Dr.
                                               Cunningham’s Analysis by Withholding a Personal
                                               Interview with Mr. Vialva.

       In the crush of trying to decide how to use the expert as trial was underway, Mr. Schwieger

made an affirmative choice to bar Dr. Cunningham from evaluating Mr. Vialva. In his declaration,

Mr. Schwieger explains:

       Prior to retaining Dr. Cunningham, I had retained Dr. William Reid, psychiatrist, to
       assist me in Mr. Vialva’s case. Dr. Reid told me that, if fully evaluated by a
       psychologist, Mr. Vialva would likely be diagnosed as having Antisocial Personality
       Disorder. After receiving that information, I made a strategic decision to withhold a
       personal interview/evaluation of Mr. Vialva by Dr. Cunningham. At trial, Dr.
       Cunningham said his conclusions regarding Mr. Vialva were necessarily tentative
       because he had not personally met, interviewed, or evaluated Mr. Vialva.

App. Ex. 32 Declaration of Stanley Schwieger (04/12/04), at ¶ 4




        15
          The district court initially denied counsel’s April 24 request for further funding requiring
 counsel to file a Writ of Mandamus on funding to the Fifth Circuit. It was not until the Fifth Circuit
 ruled on May 15th, 2000, that the issue of the April 24 funding request was finally resolved. Of
 course, there would have been no delay had counsel made their original request for funding timely
 and inclusive, and then requested the court to seek permission from the Fifth Circuit for the budget
 to exceed the statutory cap. See Hinton, 571 U.S. at 273-75.

                                                  66
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 81 of 119 PageID #: 81




       Ordinarily, a lawyer’s strategic decision is given great deference. See, e.g., Boyle v. Johnson,

93 F.3d 180, 187 (5th Cir. 1996) (informed strategic decisions are given a heavy measure of

deference). But to warrant deference, a decision must be truly strategic, the product of careful

planning and consideration. See id. In this case, Mr. Schwieger’s decision was uninformed and

unreasonable. Mr. Schwieger’s concern a diagnosis of an “antisocial personality disorder” would

compel Dr. Cunningham to conclude Mr. Vialva was likely to be dangerous in the future was

unfounded. Dr. Cunningham explains that “a diagnosis of antisocial personality disorder is not

relevant to any prediction of institutional violence and is not, in and of itself, an indication of a

particularly dangerous or incorrigible inmate.” App. Ex. 31 (Cunningham) at ¶ 12. Thus, Dr.

Cunningham concludes, “Mr. Schwieger’s concern about antisocial personality disorder was

unwarranted for purposes of an assessment of Mr. Vialva’s risk of future institutional violence.” Id.

       Dr. Cunningham’s opinion on this point is confirmed by the American Psychiatric

Association, which says that a diagnosis of antisocial personality disorder is not probative of future

dangerousness. See Brief of Amicus Curiae American Psychiatric Association, Barefoot v. Estelle,

No. 82-6080, at *4 (S. Ct. 1982) [hereinafter “APA Br.”].16 Although Mr. Schwieger felt he was

making a “strategic” choice regarding the interview, he was not. As the Fifth Circuit has noted, a

decision “cannot be credited as calculated tactics or strategy unless it is grounded in sufficient facts,

resulting in turn from an investigation that is at least adequate for that purpose.” Lewis v. Dretke,

355 F.3d 364, 368 (5th Cir. 2003); see also Strickland, 466 U.S. at 690-91.




        16
          Available at:
 https://www.psychiatry.org/File%20Library/Psychiatrists/Directories/Library-and-Archive/amic
 us-briefs/amicus-1982-barefoot.pdf.

                                                   67
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 82 of 119 PageID #: 82




       Mr. Schwieger reacted to a possibility he perceived to be bad, but which was actually value

neutral. But withholding information caused the expert to lose credibility with the jury since he was

forced to admit he was “reluctant to definitively describe [Christopher] who I have not personally

evaluated, and so I back off of making, you know, kind of the firmest of conclusions.” O.R. Doc. 318

Tr. Trial at 3018. Dr. Cunningham reinforced repeatedly the tentative nature of his conclusions:

“Because I have not directly interviewed and evaluated ‘Chris,’ that risk assessment is necessarily

somewhat more tentative and cautious, because I –.” O.R. Doc. 318 Tr. Trial at 2969. My findings

are “somewhat more tentative.” Id. “[T]here is some specific information about [Chris] that I don’t

have.” Id. “Well, again, [my findings] these are – somewhat more cautious and tentative, because

they’re not based on an interview, but, instead, based on review of the records and files.” O.R. Doc.

318 Tr. Trial at 3016.

       Moreover, the absence of a personal interview exposed Dr. Cunningham to devastating cross

examination that allowed the prosecution to imply Mr. Vialva was more dangerous than the defense

would like the jury to know:

       Q. (Frazier)            All right. Why didn’t you talk to
                               “Chris” Vialva.

       A. (Cunningham)         In this case, I was not requested to by
                               the defense.

                                               ***

                               But there is a degree of caution and
                               tentativeness in the absence of an
                               interview, that’s correct.

       Q. (Frazier)            Because if you had the interview and
                               had the opportunity to do that, you
                               might find out more about “Chris”
                               Vialva that would change your opinion

                                                 68
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 83 of 119 PageID #: 83




                               about “Chris” Vialva and his future
                               dangerousness, isn’t that true?

       A. (Cunningham)         There’s certainly always the potential.
                               It’s unlikely that clinical data is going
                               to fundamentally change it.

O.R. Doc. 318 Tr. Trial at 3080.

       The decision to withhold a personal evaluation of Christopher was ill-informed and

unreasonable, and directly damaged the defense case on future dangerousness. If there is any doubt

about the value of Dr. Cunningham’s opinion made without a personal interview, the United States

District Court for the Northern District of Texas has provided an opinion. The district court suggests

very little weight should be given to the testimony of Dr. Cunningham on future dangerousness when

it is based on statistical evidence alone, without a personal interview of the defendant. Lewis v.

Cockrell, No. 3-93-329-G, 2002 WL 1398554, at *11 (June 26, 2002 N.D. Tex.) (denying habeas

relief), rev’d, Lewis v. Dretke, 355 F.3d 364 (5th Cir. 2003) (reversing on grounds failure to adduce

evidence of petitioner’s abusive childhood at penalty phase was deficient).

                                       iii.    Defense Counsel Had a Duty to Know, Before
                                               Sponsoring Dr. Cunningham’s Testimony, That He
                                               Had Concluded, Erroneously, Mr. Vialva Was
                                               Dangerous.

       Dr. Cunningham is widely published on the subject of future dangerousness. His opinion on

future dangerousness is well known and easily discoverable. The factors he attributes to increased

risk of violence in a prison setting are the historical “base rate” or number of occurrences of violence

in prison, adjusted upward for the youthful age of the offender, the previous history of violence, and

membership in a gang. See Mark D. Cunningham & Thomas J. Reidy, Integrating Base Rate Data

in Violence Risk Assessments at Capital Sentencing, 16 BEHAV. SCI. L. 71, 82, 87 (1998) (youthful


                                                  69
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 84 of 119 PageID #: 84




age, past aggression/violence); see also Mark D. Cunningham & Thomas J. Reidy, Don’t Confuse

Me With the Facts: Common Errors in Violence Risk Assessment at Capital Sentencing, 26 CRIM.

JUSTICE & BEHAV. 20, 38 (1999) (gang participation).

       If Mr. Vialva’s counsel had read Dr. Cunningham’s published papers, they would have

understood Dr. Cunningham would conclude, based on Mr. Vialva’s age, the nature of offense, and

his gang membership, Mr. Vialva posed a higher than average risk for violence in prison. As an

alternative to independent research, counsel could have simply asked Dr. Cunningham his opinion

of the risk that Mr. Vialva would be dangerous in prison. Dr. Cunningham would have told the

lawyers what he told the jury: “Mr. Vialva has many of the risk factors that have been identified by

the research as risk factors, and he has very few of the protective factors operating.” O.R. Doc. 318

Tr. Trial at 3068. The obvious conclusion was that Dr. Cunningham would testify Mr. Vialva was

at risk for dangerous conduct in the future.

       Any lingering doubt about Dr. Cunningham’s position on the point was dispelled by the

prosecution during cross examination. The prosecution elicited Dr. Cunningham’s opinion that if he

were incarcerated, he would not wish to share a cell with Mr. Vialva:

       Q. (Frazier)           –would you describe “Chris” Vialva as
                              the type of person you would want to
                              be in a jail cell with?

       A. (Cunningham)        My heart says no. My head, because
                              I’m a scientist and I base things on
                              probability, says that I might take him,
                              as opposed to a property offender, or
                              someone else who worked themselves
                              up to a USP by their violence record.

O.R. Doc. 318 Tr. Trial 3081-82 (emphasis added).




                                                 70
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 85 of 119 PageID #: 85




       The damage of this testimony is obvious. Counsel could have easily known Dr. Cunningham

would not support Mr. Vialva’s defense. In Hinton, counsel’s deficient performance – his choice of

an unqualified expert – stemmed from his mistake of law. 571 U.S. at 275. But counsel can also be

ineffective based on an incomplete or nonexistent investigation of the facts: “The selection of an

expert witness is a paradigmatic example of the type of ‘strategic choic[e]’ that, when made ‘after

thorough investigation of [the] law and facts’, is ‘virtually unchallengeable.’” Id. (emphasis added)

(citation omitted). Thus, Hinton counsels that an attorney must conduct a thorough investigation of

both law and facts before making choices about what experts to call or whether to call an expert at

all. See also Andrus, 140 S. Ct. at 1882 (counsel “did not prepare the witnesses or go over their

testimony before calling them to the stand”).

       As the Sixth Circuit has cogently recognized, a decision to have an expert testify that is made

without full investigation of the tenor of the expert’s testimony can be “objectively unreasonable”

and may be due no deference from the court when the expert’s testimony actually controverts an

element of the defense case and causes prejudice. Combs v. Coyle, 205 F.3d 269, 288-89 (6th Cir.

2000) (defense counsel ineffective for allowing expert to testify on voluntary intoxication without

first ascertaining that the expert’s opinion was intoxication in the case was not so great as to deprive

the defendant of the ability to form intent). Under this standard, counsel’s decision to call Dr.

Cunningham was unreasonable. Dr. Cunningham was called to demonstrate Mr. Vialva posed only

a slight risk of dangerousness in the future. Instead, Dr. Cunningham testified Christopher would

be dangerous. It is ineffective assistance of counsel to undermine the defendant’s case by presenting

an expert who proves an element of the prosecution’s case, as Dr. Cunningham did.




                                                  71
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 86 of 119 PageID #: 86




        Here, as in Andrus, “counsel performed virtually no investigation . . . of the few witnesses he

called during the case in mitigation” and “due to counsel’s failure to investigate compelling

mitigating evidence, what little evidence counsel did present backfired by bolstering the State’s

aggravation case.” 140 S. Ct. at 1881, 1883. “No doubt due to counsel’s failure to investigate the case

in mitigation, much of the so-called mitigating evidence he offered unwittingly aided the State’s case

in aggravation. Counsel’s introduction of seemingly aggravating evidence confirms the gaping

distance between his performance at trial and objectively reasonable professional judgment.” Id. at

1883.

                                       iv.     Defense Counsel Had a Duty to Know, Before
                                               Sponsoring His Testimony, That Dr. Cunningham’s
                                               Methodology for Predicting Future Dangerousness
                                               Is Scientifically Invalid.

        There are two principal methodologies for evaluating the future dangerousness of a defendant.

The one employed by Dr. Cunningham is the statistical “actuarial” method. The other methodology

is a clinical, psychological evaluation, like that employed by Dr. Richard Coons, the prosecution’s

rebuttal witness.17 Dr. Cunningham’s methodologies are scientifically invalid and resulted in an

erroneous conclusion about the likelihood of Mr. Vialva’s risk of violence in prison.

        Dr. Cunningham testified his “violence risk assessment” methodology was based on an

“actuarial” or “statistical” study of historical occurrences of violence in prisons. Using this “base

rate” of the occurrence of violence, he claims he can predict the likelihood that a particular individual

will engage in violent conduct in prison. He says, knowing the base rate is “the single most important


        17
          There is no methodology that has resulted in accurate predictions of future dangerousness.
 Juries and experts are almost always wrong. Erica Beecher-Monas & Edgar Garcia-Rill, Ph.D.,
 Danger at the Edge of Chaos: Predicting Violent Behavior in A Post-Daubert World, 24 Cardozo
 L. Rev. 1845, 1845-47 (2003) (citations omitted).

                                                   72
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 87 of 119 PageID #: 87




piece of information necessary to make an accurate prediction.” O.R. Doc. 318 Tr. Trial at 2981

(emphasis added). He explained to the jury that his methodology is a lot like the one used by the

insurance industry which has:

       been commercially involved in the business of risk assessment for hundreds of years.
       For example, your automobile insurance. When my son turned sixteen, my insurance
       rates went up a thousand a year, and that’s based on the insurance company’s
       experience with sixteen-year-old male, unmarried drivers, and they used that group
       basis to then estimate the likelihood of my son having an accident in the community.
       Similar sorts of applications of group statistics occur in medicine. In fact, any
       scientifically-informed practice of medicine or psychology is directly connected with
       group statistics. For example, if I go to the doctor and he diagnoses a cancer, one of
       the first questions that I have is, “What’s my prognosis?” Well, the prognosis is the
       five-year survival rate of people with a similar cancer, and we consider that group
       estimates, their group outcome to say a lot about what my chances are. Or even if I
       go to the doctor and have an infection, he prescribes an antibiotic for me, that’s also
       based on group statistics, that a large number of patients that have this particular
       infection were given this antibiotic in the drug trials, and this percentage of them
       responded favorably with this small percentage of side effects, and that’s how he
       knows to give that medication to me. So, group statistical information is extensively
       used in a number of different applications in our culture.

O.R. Doc. 318 Tr. Trial at 2966-67.

       First, despite Dr. Cunningham’s reliance on actuarial science in his analysis of future

dangerousness, he is not an actuarial scientist. He has no specialized training, skill, or experience

in statistics or mathematics, and he did not work with an actuary in the development of his work on

future dangerousness. App. Ex. 31 (Cunningham) at ¶ 24, and appended Exhibit A.




                                                 73
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 88 of 119 PageID #: 88




           Dr. Cunningham was simply wrong. As Dr. Patrick Brockett, an expert in actuarial science,18

explained Dr. Cunningham “immediately misinforms the jury when he compares violence risk

prediction to insurance industry risk assessment.” App. Ex. 30 (Brockett) at ¶ 10. “A principal

difference between insurance industry predictions of risk of loss and violence risk prediction is that

the insurance industry predicts the risk of loss of the group to assess its (the insurance company’s)

risk, not the risk of an individual, whereas violence risk prediction purports to predict the risk that

an individual will engage in violent conduct.” Id. Thus, there is “a fundamental difference between

the two applications and the legitimacy which the methodology has as applied to the insurance

industry cannot be imputed to Dr. Cunningham’s violence risk prediction.” App. Ex. 30 (Brockett)

at ¶ 10.          Most importantly, “when Dr. Cunningham begins to speak in specifics about which

personal attributes might add to a risk of violence and how one might predict the risk of violence for

a specific individual, his statements lose scientific legitimacy.” App. Ex. 30 (Brockett) at ¶ 13. Dr.

Brockett explains “Dr. Cunningham is simply wrong when he says that understanding the base rate

of historical violence can help predict how an individual will behave.” App. Ex. 30 (Brockett) at ¶

17. Group statistical data is fundamentally used to predict how a group will behave and cannot be

used to predict how an individual will behave. Such a prediction is scientifically unjustified and “is


           18
          Dr. Brockett’s exceptional qualifications as an actuarial scientist are detailed as Exhibit 1
 to his Declaration. Among other things, Dr. Brockett holds a Ph.D. in Mathematics from the
 University of California at Irvine, California. He is the Director of the Risk Management and
 Insurance Program at the University of Texas at Austin where he holds the Gus S. Wortham Chair
 in Risk Management and Insurance and the Director of the Center for Risk Management and
 Insurance. He is a professor in the Departments of Management Science and Information Systems,
 Finance, and Mathematics at the University of Texas at Austin. Further, Dr. Brockett is a fellow of
 the American Association for the Advancement of Science, the Institute of Mathematical Statistics,
 the American Statistical Association, and the Royal Statistical Society, a Special Member of the
 ASTIN Section of the International Actuarial Association, and an Academic Corresponding Member
 of the Casualty Actuarial Society.

                                                   74
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 89 of 119 PageID #: 89




strongly overstepping the constraints of the statistical methodology and confusing group averages

for individual propensities.” Id.

        Dr. Cunningham is misguided in his use of group statistical data. The flaws in his

methodology are clear to any expert in the field of actuarial science, like Dr. Brockett, but also

should have been clear to counsel in this case. As Dr. Brockett notes, “[w]orkers in the field of

violence risk prediction have noted for decades the limitations of using actuarial methods as applied

to violence predictions.” App. Ex. 30 (Brockett) at ¶ 18. And importantly,

        This is information that was available to Mr. Vialva’s counsel in the . . . published
        studies and any reasonable investigation should have revealed the inapplicability of
        Dr. Cunningham’s methodology in the assessment of future dangerousness to Mr.
        Vialva’s counsel.


Id. at ¶ 20.

        Dr. Cunningham’s testimony was “junk science” the prosecution turned effectively to support

its claim of future dangerousness. See Andrus, 140 S. Ct. at 1881; Hinton, 571 U.S. at 275. As a

result of counsel’s ineffectiveness on this point “the jury impos[ed] a death sentence based on

inaccurate ‘psychobabble.’” Skaggs, 235 F.3d at 275. “[C]ounsel’s deficient performance rendered

the result of the trial unreliable and the proceeding fundamentally unfair.” Id. (internal quotations

omitted).

        As time has passed, the error of Dr. Cunningham’s predictions has been proven. Dr. Milam

noted Mr. Vialva’s positive adjustment, concluding “Chris’s intellectual potential is well within

normal limits and would serve as a protective factor that would enable him to learn, adjust, an

improve in a prison setting, as indeed he has.” App. Ex. 20 (Milam) at ¶ 27.




                                                 75
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 90 of 119 PageID #: 90




                                       v.      Defense Counsel Should Have Known That
                                               Introducing Dr. Cunningham Would Open the
                                               Door to Damaging Government Experts.

       Defense counsel should have known the testimony of Dr. Cunningham was ill-advised

because it opened the door to adverse government rebuttal witnesses. The pitfalls inherent in Dr.

Cunningham’s area of testimony were well known and easily discoverable if counsel performed a

reasonable investigation. See Hinton, 571 U.S. at 275. Before counsel engaged Dr. Cunningham, a

published case highlighted this specific danger. See United States v. Lee, 89 F. Supp. 2d 1017 (E.D.

Ark. 2000), rev’d, 274 F.3d 485 (8th Cir. 2002) (reversing order of new trial on penalty phase). In

that case, Dr. Cunningham’s direct testimony led to cross examination eliciting the defendant showed

impulsivity, lack of remorse, poor behavioral control, predatory violence, and was at increased risk

for violent recidivism. Id. at 1026. The government proceeded to destroy Dr. Cunningham’s

credibility, based on his scientific opinions, and make out an unrebutted case for future

dangerousness. Based on this published decision, reasonably prepared counsel would have avoided

this obvious risk.

                               b.      Defense Counsel Should Have Objected to the Presentation
                                       of Richard Coons’s testimony.

       Dr. Richard Coons was presented as a rebuttal witness on future dangerousness. O.R. Doc.

318 Tr. Trial at 3154. The defense made no objection to Dr. Coons’s testimony. The defense also

made no attempt to voir dire Dr. Coons to determine his qualifications to testify, or the reliability or

relevance of his testimony. See Andrus, 140 S. Ct. 1881-82 (“counsel failed adequately to investigate

the State’s aggravating evidence, thereby forgoing critical opportunities to rebut the case in

aggravation”).




                                                  76
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 91 of 119 PageID #: 91




       Dr. Coons told the jury that, as a psychiatrist, he evaluates future dangerousness by looking

generally at the individual’s: (1) past history of violence; (2) attitude toward violence; (3) offense

(spontaneous or planned); (4) personality and behavior; and (5) conscience. O.R. Doc. 318 at 3157-

59. Based on this analysis Dr. Coons concluded that Christopher “would” be dangerous in the future,

in part because Dr. Coons perceived that Christopher exhibited a “lack of remorse.” O.R. Doc. 318

Tr. Trial at 3159.

       Dr. Coons never examined Mr. Vialva, and, thus, had no basis for his evaluation or

conclusions.   To remedy this gross deficiency, the government, without objection, asked a

“hypothetical” which was based on the facts of the case. Without knowing anything about the “gang”

with which Mr. Vialva was affiliated, or why he was affiliated, Dr. Coons concluded, “If they’re

member of a gang on the outside, they’ll be a member of the gang inside [prison].” O.R. Doc. 318

at 3162.

       In the face of this devastating testimony that Mr. Vialva “would” be dangerous, the only

questions defense counsel asked were whether Dr. Coons had statistical data to back up his

conclusions, and whether he was he being paid to be at the trial. O.R. Doc. 318 Tr. Trial at 3164.

Such a performance was woefully inadequate to reveal the highly significant errors in his analysis

and the inadequate basis of his testimony. The defense failed to object to Dr. Coons’s use of

“remorse” as a factor in his dangerousness analysis. The defense had moved to exclude “remorse”

as a component of the future dangerousness aggravator. The district court later agreed “remorse” was

an improper characteristic of future dangerousness. Thus, the defense failed to point out to the jury




                                                 77
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 92 of 119 PageID #: 92




and to the court that Dr. Coons was relying on information the court would determine to be

impermissible.19

         The prosecution and Dr. Coons were not challenged on the use of a hypothetical which

mirrored exactly the facts of this case. Such testimony is highly objectionable as “simply subjective

testimony without any scientific validity.” Flores v. Johnson, 210 F.3d 456, 458 (5th Cir. 2000)

(Garza, J., specially concurring); see also Deadly Speculation: Misleading Texas Capital Juries with

False Predictions of Future Dangerousness, TEXAS DEFENDER SERV. at 14 (2004) (describing the

typical prosecution technique of using a hypothetical to obscure the absence of a personal interview

with a defendant). Moreover, the American Psychiatric Association objects to the use of the

hypothetical format where “the limited facts given in the hypothetical fail to disprove other

[interpretations] that plainly do not indicate a general propensity to commit criminal acts.” APA Br.

at *4.

         Finally, Dr. Coons was not questioned regarding his qualifications to render an opinion in this

case. Dr. Coons did not interview Mr. Vialva, yet he employed a quasi-clinical method of analysis

of future dangerousness. This method has been discredited widely. Unlike Dr. Cunningham’s

methodology, Dr. Coons’s method depends exclusively on personal evaluation. Dr. Coons is a

psychiatrist, yet the American Psychiatric Association has concluded that psychiatrists cannot predict

dangerousness. See APA Br. at * 4 (“The unreliability of psychiatric predictions of long-term future

dangerousness is by now an established fact within the [psychiatric] profession.”); Assessing the Risk



         19
          Mr. Vialva’s counsel objected to the inclusion of “lack of remorse” when this aggravator
 was converted into jury instructions. O.R. Doc. 319 Tr. Trial at 3196); see also O.R. Doc. 275
 (Objections to Jury Instructions) at 29. The district court agreed that the “lack of remorse”
 component would be taken out of the instructions. O.R. Doc. 319 Tr. Trial at 3196).

                                                   78
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 93 of 119 PageID #: 93




for Violence, AM. PSYCH. ASS’N, APA DOC. REF. NO. 200109 (“psychiatrists cannot predict

dangerousness with definitive accuracy”). Based on this authority, Dr. Coons was not qualified to

render his opinion in this case; his testimony was irrelevant. Counsel’s failure to challenge the

government’s rebuttal evidence on the primary aggravator was a deficient performance of counsel’s

duties at a critical, pivotal point. There can be no question counsel’s failure deeply damaged the case.

A prediction of 100% certainty of dangerousness, as Dr. Coons presented, is prejudicial to defendant.

James W. Marquart, et al., Gazing into the Crystal Ball: Can Jurors Accurately Predict

Dangerousness in Capital Cases, 23 LAW & SOC’Y REV. 449, 458 (1989). Dr. Coons’s testimony

was 100% prejudicial to Christopher.

                               c.      Defense Counsel Should Have Objected to and Cross
                                       Examined the Testimony of Anthony Davis.

       After Dr. Cunningham erroneously described membership in a gang as relevant to the

prediction of future dangerousness, the prosecution offered the rebuttal testimony of Anthony Davis,

a Federal Bureau of Prisons intelligence officer with a specialty in gangs and gang member activity

in federal prisons. O.R. Doc. 318 Tr. Trial XV at 3164-65. Mr. Davis offered opinions on the Bloods

and Crips gangs as they operate in federal prisons. Id. at 3166-67.       Mr. Davis was permitted to

testify, unchallenged by an objection from the defense. The jury was not informed Mr. Davis knew

nothing about the facts of Mr. Vialva’s case. He had not evaluated the “gang” to which Mr. Vialva

allegedly belonged. He did not know anything about Mr. Vialva’s life or his role in the “gang.” He

had no idea whether Mr. Vialva was actually a member or affiliate of the nationally organized

“Bloods” gang that operates in federal prisons. His testimony was irrelevant since he knew nothing

about the case. Yet the defense made none of this evident to the jury. In the absence of a legitimate

strategic reason, failure to cross examine a witness on a key aspect of the defense is ineffective.

                                                  79
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 94 of 119 PageID #: 94




Dunagan v. Dretke, No. 3-03CV-0374-K, 2003 WL 22519443, at *9 (N.D. Tex. Nov. 4, 2003).

Moreover, since “gang” membership was so important to the finding of dangerousness, there can be

no doubt that the failure was prejudicial. Cf. id.

                               d.      Defense Counsel Failed to Object to the Jury Special
                                       Verdict Form and the Prosecutor’s Opening Statement.

        Mr. Vialva’s counsel also failed to control the scope of the issue presented to the jury in the

special verdict form and the prosecutor’s opening statement. The jury was charged by the district

court as follows:

       The non-statutory aggravating factors that the government has alleged in this case as
       to counts one, three and four, which you should consider as to each defendant, are:

               (1) That the defendant is likely to commit criminal acts of violence in the
               future which would be a continuing and serious threat to the lives and safety
               of others in that the defendant has engaged in a continuing pattern of violent
               conduct, has threatened other [sic] with violence, or has demonstrated low
               rehabilitative potential;
               (2) * * *


O.R. Doc. 325 Tr. Trial (Supp. Rec. on Appeal) at 17 (emphasis added). During the final objections

to the jury charge, Mr. Vialva’s lawyers failed to object to this charge.20 Yet this charge requires a

finding of future dangerousness when the enumerating conditions are met. Any person who has a

prior conviction for violent conduct will be found to have met these conditions. An aggravator

cannot be said to be truly individualized for the defendant’s conduct and predictive of his future

conduct, assuming arguendo such a prediction could be made, unless the aggravator requires more

than simply meeting a checklist of prior bad acts. As defined by the court, this aggravator does not



        20
          Mr. Vialva’s lawyers had objected to the “rehabilitative potential” phrase in pretrial written
 objections, but did not renew that objection at trial.

                                                  80
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 95 of 119 PageID #: 95




afford the individualized sentencing required by the Eighth Amendment. Counsel were ineffective

for failing to lodge an objection to the aggravator framed by the court.

       Counsel were ineffective when they failed to object to the prosecution’s reliance on “lack of

remorse” in its opening statement. O.R. Doc. 317 Tr. Trial at 2712. The defense had a pending

objection to the use of lack of remorse as a component of the future dangerousness aggravator. The

district court sustained the objection at a later point. Despite the pending objection, the defense

allowed the prosecutor to tell the jury that lack of remorse could be considered. The defense then

allowed the prosecution rebuttal witness, Dr. Coons, to use lack of remorse in his evaluation of future

dangerousness. Counsel had a duty to maintain their objection to lack of remorse; they failed in that

duty. The prejudice to Mr. Vialva cannot be overstated. The district court agreed that lack of

remorse was an improper component of the future dangerousness aggravator, yet without objection,

remorse became an element of the prosecution’s case.

                               e.      Defense Counsel Failed to Preserve on Appeal Objections
                                       to the Inclusion of Non-Statutory Aggravators as
                                       Unconstitutional.

       Counsel moved pretrial to strike the non-statutory aggravating factors as unconstitutional.

O.R. Doc. 164. Counsel argued Congress did not contemplate a non-statutory future dangerousness

aggravator in addition to the statutory dangerousness aggravators. Id. at 36. Additionally, counsel




                                                  81
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 96 of 119 PageID #: 96




claimed various subparts of the Government’s definition of future dangerousness were

unconstitutionally vague and permitted unreliable jury findings. O.R. Doc. 164 at 37, 40, 46.21

       Mr. Vialva’s appellate counsel failed to preserve these objections by raising the issue on

appeal. If the issue had been presented to the Fifth Circuit, it would have likely resulted in a new

trial. Counsel could have demonstrated that non-statutory aggravating factors should not be included

in federal death penalty cases, that the future dangerousness aggravator is facially unconstitutional,

and since only the future dangerousness aggravator serves to undercut mitigation evidence, its

absence from the penalty phase of the trial would have likely changed the outcome. Under these

circumstances, there can be no confidence in the outcome of the penalty phase of this case. A new

trial was required.

       “Future dangerousness” is the only aggravator that encourages the jury to conclude the

defendant is incorrigible and no mitigating factor offsets the risk of keeping him alive. A decisive

rebuttal by the defense was imperative for the jury to conclude sparing the defendant’s life is

warranted. Counsel not only failed to rebut this aggravator, but materially assisted the government

in its proof. Such performance, which is the essence of ineffectiveness and unquestionably results

in prejudice, demands habeas relief from Mr. Vialva’s sentences of death.

                       iii.    Defense Counsel Failed to Challenge the Indictment, Leading to
                               an Unconstitutional Sentence. The Grand Jury Did Not Determine


        21
           The district court denied Mr. Vialva’s motion on 4/14/00. O.R. Doc. 194. In a motion for
 reconsideration, Mr. Vialva claimed the non-statutory aggravators were vague and overbroad and
 violated due process. O.R. Doc. 205 at 3, 6. The Government responded by saying only that “The
 Supreme Court has long held that the future dangerousness of the Defendant is a proper factor for
 a jury to consider in a capital case. See Jurek v. Texas, 428 U.S. 262, 275 (1976) and California v.
 Ramos, 463 U.S. 992, 1003, n.17 (1983).” O.R. Doc. 211 at 8. Mr. Vialva’s counsel also objected
 to this proposed aggravator in Written Objections/Requests to the Penalty Phase Charge with
 Authorities. O.R. Doc. 275.

                                                 82
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 97 of 119 PageID #: 97




                               All of the Elements Essential to Establish Capital Murder. Mr.
                               Vialva’s Subsequent Convictions and Sentences of Death Were
                               Imposed in Derogation of the Indictment Clause of the Fifth
                               Amendment.

       Trial counsel did not challenge the indictment based on a violation of the Indictment Clause

of the Fifth Amendment. The Constitutional sufficiency of the indictment was not raised on direct

appeal. Appellate counsel for Mr. Vialva failed to present supplemental argument after the Supreme

Court’s decision in Ring v. Arizona, 536 U.S. 584 (2002).

       Mr. Vialva was charged, with Brandon Bernard, in a four count indictment returned July 13,

1999. O.R. Doc. 14. A superseding indictment was returned December 14, 1999, charging Tony

Sparks as a codefendant with Mr. Vialva and Mr. Bernard. O.R. Doc. 98. The United States filed

a Notice of Intent to Seek the Death Penalty against Mr. Vialva February 29, 2000. O.R. Doc.145.

       A final, Second Superseding Indictment was returned March 28, 2000. Mr. Sparks, Mr.

Bernard, and Mr. Vialva were named as codefendants in Count One, which charged them both as

principals and as aiders and abettors in the offense of carjacking resulting in death, a violation of 18

U.S.C. §§ 2119 and 2. Count Two charged Mr. Vialva and Mr. Bernard with conspiring to kill Todd

and Stacie Bagley with premeditation and malice aforethought through the use of a firearm and by

setting fire to a motor vehicle, in violation of 18 U.S.C. §§ 1117 and 1111. Count Three charged Mr.

Vialva and Mr. Bernard jointly, “aided and abetted by each other and others known to the Grand

Jury,” killed Todd Bagley by shooting him with a firearm within the special maritime and territorial

jurisdiction of the United States. Similarly, Count Four charged Mr. Vialva and Mr. Bernard with

killing Stacie Bagley within the special maritime and territorial jurisdiction of the United States by

shooting her with a firearm and setting fire to the vehicle in which she lay after being shot. O.R. Doc.




                                                  83
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 98 of 119 PageID #: 98




170. By statute, Counts One, Three, and Four carried maximum potential punishments of death. 18

U.S.C. § 2119 (3); 18 U.S.C. § 1111(b).

        On March 30, 1999, the United States filed a Motion to Amend Notice of Intent to Seek the

Death Penalty. O.R. Doc. 174. The Court granted the United States leave to file the amended notice

in an order docketed May 1, 2000. O.R. Doc. 213.22

       With regard to Counts One, Three, and Four, the Amended Notice recited the four predicate

statutory factors enumerated in 18 U.S.C. § 3591(a)(2). App. Ex. 32, Amended Notice of Intent to

Seek the Death Penalty at 2-3 (Count One); 5-6 (Count Three); 8-9 (Count Four). The Amended

Notice cited five of the sixteen statutory factors enumerated in 18 U.S.C. § 3592(c) and four non-

statutory aggravating factors, consonant with 18 U.S.C. § 3593(a)(2). The statutory and non-statutory

aggravating factors were identical for the three Counts. Id. at 4-5 (Count One); 7-8 (Count Three);

10-11 (Count Four).

       At the conclusion of the penalty phase, the jurors were presented a Special Findings Form that

required them to find unanimously one of the four predicate factors of § 3591 beyond a reasonable

doubt, prior to considering the aggravating factors for each of the three counts. O.R. Doc. 286 at

1-2; 14-15; 27-28.23 If the jurors found one of the four predicate factors beyond a reasonable doubt,

the form directed them to proceed with deliberations on the statutory aggravating factors. Four of

the five factors listed in the Amended Notice were submitted for consideration. The first listed factor,

Mr. Vialva’s previous conviction of a violent felony, was omitted from the jury’s consideration. O.R.


        22
          The Court Clerk’s docket does not reflect the United States Attorney filed the Amended
 Notice after the Court granted leave to do so.
        23
         The Special Findings Form encompassed the verdicts on each count, for each defendant.
 The form was filed as a single document, without internal pagination.

                                                  84
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 99 of 119 PageID #: 99




Doc. 286 at 3-4; 16-17; 29-30. The form directed the jurors to proceed with deliberations on the

non-statutory aggravating factors if they reached a unanimous affirmative decision on at least one of

the statutory aggravating factors. The non-statutory aggravating factor, “vileness of the crime”was

not submitted for the jury’s consideration. O.R. Doc. 286 at 5; 18; 31. The jury returned affirmative

findings on all of the statutory and non-statutory aggravating factors alleged against Mr. Vialva. O.R.

Doc. 286 at 3-6; 16-18; 29-31.

        Trial counsel failed to recognize the application of the Fifth Amendment Indictment Clause

in this capital prosecution. Extant Supreme Court authority construing the Constitutionality of the

federal carjacking statute provided a clear roadmap to this issue. Counsel’s failure to recognize the

Indictment Clause issue is inexplicable since counsel presented general challenges to the

Constitutionality of the carjacking statute and the sufficiency of death penalty notice process.24

Counsel’s failure to recognize this issue of federal law is another instance of ineffective assistance

of counsel stemming from inexperience in federal capital litigation.

        Four months prior to the return of the first indictment against Mr. Vialva, the Supreme Court

decided Jones v. United States, 526 U.S. 227 (1999). The issue in Jones was whether the federal

carjacking statute, 18 U.S.C. § 2119, enumerated three distinct offenses with distinct degrees of

punishment, or one offense for which three sentencing enhancements were possible. The Court began

its analysis, noting:



         24
          Three motions were filed March 21, 2000 that, respectively, challenged the
 Constitutionality of the carjacking statute on Commerce Clause grounds, attacked the factual and
 legal sufficiency of the individual aggravating factors identified in the first notice, and sought
 dismissal of the notice as unconstitutional. O.R. Docs. 163, 164, 167 (Motion) and 168
 (Memorandum) . The Memoranum, cited the Fifth Amendment, but did not specifically cite or
 advance any argument based on the Indictment Clause.

                                                  85
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 100 of 119 PageID #: 100




          Much turns on the determination that a fact is an element of the offense rather than
          a sentencing consideration, given that elements must be charged by indictment,
          submitted to a jury, and proven by the Government beyond a reasonable doubt.

  Id. at 232 (emphasis added). The Court examined its prior decisions addressing the due process and

  trial by jury rights secured by the Fourteenth and Sixth Amendments, as well as the historical

  underpinnings of the American jury system. The Court’s canvass concluded with its recognition that

  prevailing Sixth Amendment construction does not require submission to the jury of every fact

  bearing on sentencing. Yet, the Court reaffirmed the Sixth Amendment is implicated if the jury is

  removed from the process of deciding facts that determine a statutory sentencing range. Id. at 244-

  48. The Court noted a series of three cases involving state capital sentencing schemes did not resolve

  the Constitutional question presented by the carjacking statute. One of those cases was Walton v.

  Arizona, 497 U.S. 639 (1990). Jones, 526 U.S. at 250-52, overruled by Ring v. Arizona, 536 U.S. 584

  (2002),. To avoid a construction that would leave the Constitutionality of § 2119 in doubt, the Court

  found the statute established three separate offenses, with “distinct elements, each of which must be

  charged by indictment, proven beyond a reasonable doubt, and submitted to a jury for its verdict.”

  Id. at 252.

          The decision in Jones should have alerted trial counsel to the two key elements of an

  Indictment Clause challenge: the statute enumerates one or more distinct offenses, each of which

  must be proven beyond a reasonable doubt; distinct punishments, varying in severity, are attributed

  to the distinct offenses. Jones settled the question of whether the carjacking statute encompassed

  separate offenses. The analysis of Jones, applied to the federal death penalty scheme, would result

  in the conclusion first, that “distinct elements” must be found beyond a reasonable doubt by a jury

  as a condition precedent to considering whether to impose the death penalty. 18 U.S.C. § 3591(a).


                                                   86
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 101 of 119 PageID #: 101




  Further, the jury may not impose a sentence of death without first determining the existence of at

  least one statutory or non-statutory aggravating factor beyond a reasonable doubt, and determining

  the aggravating factor sufficiently outweighs all the mitigating factors. 18 U.S.C. § 3593(e). The

  statute requires a unanimous verdict before a death sentence can be imposed. Id. Distinct elements

  requiring proof beyond a reasonable doubt are patent from the plain language of the death penalty

  statutes.

          Jones was an unmistakable signal for an argument the Indictment Clause prohibited

  imposition of the death penalty on any notice less than the return of an indictment, enumerating all

  of the requisite elements. Mr. Vialva’s jury was required to determine beyond a reasonable doubt

  the predicate statutory factors, and the statutory and non-statutory aggravating factors submitted from

  the government’s Amended Notice, placing this case squarely within the reasoning of Jones. There

  is no reason apparent from the record explaining counsel’s failure to present a Fifth Amendment

  challenge to the trial court.

          Federal jurisprudence concerning the elements or facts distinction has taken a direct path to

  this conclusion starting as early as the Supreme Court decision in Taylor v. United States, 495 U.S.

  575 (1990). Before a defendant is subject to an enhanced statutory penalty under the Armed Career

  Criminal Act, a sentencing court is permitted only to review the statutory definitions, and not

  particular facts, of a potential qualifying predicate offense. Id. at 600. The logical extension of this

  holding permits courts to review elements of an underlying statute of conviction – those constituent

  parts of a crime’s legal definition requiring proof beyond a reasonable doubt. Mathis v. United

  States, 136 S.Ct. 2243, 2245 (2016). See also Shepard v. United States, 544 U.S. 13, 24 (2005)

  (discussing the prescience of Taylor in anticipating the necessity of a rule preserving rights discussed


                                                    87
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 102 of 119 PageID #: 102




  in Jones and Apprendi). Counsel’s failure to raise the issue is all the more egregious when

  considering the enormous weight of authority recognizing the application of Jones.

         Mr. Vialva’s appellate counsel missed a second opportunity to challenge the Constitutionality

  of the death penalty process on direct appeal, despite another significant decision from the Supreme

  Court. Part of this error is attributable to the circumstances surrounding Mr. Vialva’s representation.

  Attorney Steven Losch was appointed as counsel on appeal with trial counsel Stan Schwieger. The

  direct appeals of Mr. Vialva and Mr. Bernard were consolidated by the Fifth Circuit. Mr. Vialva’s

  Appellant’s Brief, filed May 31, 2001, did not raise a Constitutional challenge to the sufficiency of

  the notice procedure. In a letter dated October 22, 2001, Mr. Losch advised the Fifth Circuit that he

  would be entering the hospital in two days for emergency surgery on his spine. App. Ex. 34 Letter

  of Steven Losch. Mr. Losch did not recover his health after his surgery. His health continued to

  decline until his death at the beginning of May, 2003. App. Ex. 35 Declaration of Kay Losch. Mr.

  Losch’s incapacity resulted in Mr. Schwieger’s bearing full responsibility for several critical stages

  of the appeal.25

         Appellate counsel failed to recognize the significance of Apprendi v. New Jersey, 530 U.S.

  466 (2000), decided June 26, 2000, two days before Mr. Vialva’s direct appeal was docketed. Any

  attempted excuse for counsel’s failure to understand the implications of Jones will not survive a first

  reading of Apprendi. Justice O’Connor’s dissent explicitly and thoroughly explains the inevitable

  consequence of Jones, as extended by the majority in Apprendi, in the context of capital sentencing.

  Justice O’Connor addressed the impact of the majority’s decision on Walton v. Arizona, identifying



          25
            Mr. Schwieger requested the appointment of additional counsel to present the oral
  argument for Mr. Vialva. The motion was denied by the Fifth Circuit.

                                                    88
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 103 of 119 PageID #: 103




  Walton as an important refutation to the Court’s “‘increase in the maximum penalty’ rule.” Apprendi,

  530 U.S. at 537 (O’Connor, J., dissenting). The dissent revisited the result in Walton in light of the

  majority’s result:

         Thus, using the terminology that the Court itself employs to describe the
         constitutional fault in the New Jersey sentencing scheme presented here, under
         Arizona law, the judge’s finding that a statutory aggravating factor exists “exposes
         the criminal defendant to a penalty exceeding the maximum he would received if
         punished according to the facts reflected in the jury verdict alone.” Ante, at 2359
         [483].

  Id. (emphasis in original). From this point, the shortest possible logical step would have prompted

  appellate counsel to challenge the Constitutionality of a federal statute that vests the prosecutor, not

  the judge, with the authority to place a defendant at risk of receiving “a penalty exceeding the

  maximum he would have received if punished according to the facts” on which the indictment was

  returned.

         Two additional decisions of profound significance in death penalty jurisprudence were

  announced during the pendency of Mr. Vialva’s appeal. Ring v. Arizona, 536 U.S. 584 (2002) and

  Harris v. United States, 536 U.S. 545 (2002), overruled by Alleyne v. United States, 570 U.S. 99

  (2013) (holding any fact that increases mandatory minimum sentence for crime is an “element” that

  must be submitted to jury), were decided June 24, after the Fifth Circuit heard oral argument, but

  before it rendered its decision in the consolidated appeals. Counsel for Mr. Bernard filed a Notice

  of Supplemental Authorities and, following the July 19, 2002 decision of the Fifth Circuit, a Petition

  for Rehearing and Rehearing En Banc in which he presented argument based on Ring and Apprendi.

  On September 18, 2002, Mr. Schwieger requested leave to file Mr. Vialva’s petition for rehearing

  out of time, citing the continued incapacity of Mr. Losch and his inability to file the pleading. The

  petition for rehearing and application for rehearing en banc did not assert Ring warranted rehearing.

                                                    89
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 104 of 119 PageID #: 104




  Counsel did not adopt Mr. Bernard’s arguments by reference or otherwise attempt to include an issue

  based on Ring.

         The Fifth Circuit noted Mr. Bernard’s argument in the opinion on direct appeal, but rejected

  the argument finding, “Ring did not hold that indictments in capital cases must allege aggravating and

  mental state factors.” United States v. Bernard, 299 F.3d 467, 488-89 (5th Cir. 2002). Alternatively,

  the Fifth Circuit concluded that even if Apprendi were apposite, “the alleged error in the indictment

  does not amount to plain error.” Id. (citing United States v. Cotton, 535 U.S. 625 (2002).). Because

  of Mr. Losch’s continuing disability, Mr. Schwieger wrote the Petition for Writ of Certiorari. He did

  not raise an issue based on Ring. Mr. Vialva protested the omission of the issue in a letter to his

  counsel and in a letter directed to the Fifth Circuit. App. Ex. 35 Letter of Christopher Vialva to Stan

  Schwieger, “Received Jan 15 2003; ” App. Ex. 36 Letter of Christopher Vialva to Clerk, “Received

  Jan 16 2003.”

         The impact of Ring on federal capital prosecutions was immediate and extensive. The United

  States sought superseding indictments in its pending death penalty prosecutions.              The new

  indictments included the requisite statutory intent and aggravating factors as charged elements of the

  capital offense, clearly indicating the government’s recognition of Ring as controlling authority. E.g.,

  United States v. Regan, 228 F. Supp. 2d 742, 746 (E.D. Va. 2002); United States v. Lentz, 225 F.

  Supp. 2d 666, 669 (E.D. Va. 2002); United States v. Fell, 217 F. Supp. 2d 469, 483-84 (D. Vt. 2002)

  judgment vacated by 360 F.3d 135 (2d Cir. 2004); United States v. Davis, No. CR.A. 01-282, 2003

  WL 1837701, at *5 (E.D. La. Apr. 9, 2003) (denying motion to declare federal death penalty

  unconstitutional; “Here, the government filed a second superseding indictment alleging a requisite

  mental state and two statutory aggravating factors that would make the defendant eligible for the


                                                    90
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 105 of 119 PageID #: 105




  death penalty.”). In cases that had proceeded to verdicts of death, the government tacitly or explicitly

  acknowledged the error, but argued it was harmless. See United States v. Allen, 357 F.3d 745, 749

  (8th Cir. 2004) (“First, the government argues that Allen’s indictment sufficiently alleged the

  requisite elements for imposition of the death penalty. Second, if error is found, the government

  argues the error is harmless.”) rehearing en banc granted, judgment vacated (May 11, 2004); United

  States v. Robinson, 367 F.3d 278, 283-84 (5th Cir. 2004) (“As we have noted, the government

  concedes the indictment is constitutionally deficient because it fails to allege the statutory

  aggravating factors that make Robinson eligible for the death penalty. The government argues,

  however, that the error is harmless.”).

          In this case, the appeal was not stayed for further briefing or additional oral argument by the

  parties, nor was the matter considered by the Fifth Circuit sitting en banc. The panel’s decision did

  not reconcile the facts of this case with the authorities on which it relied to reach its legal conclusion.

  Any attempt at such a reconciliation calls into question the soundness of the panel’s reasoning.

          First, the panel focused on the absence of a challenge to the Constitutionality of the

  indictment in Ring. Bernard, 299 F.3d at 488-89. The panel’s statement is true as far as it goes: Mr.

  Ring did not contend that his Arizona state indictment violated the Fifth Amendment’s Indictment

  Clause. Such an argument would have been ill-founded since the Indictment Clause of the Fifth

  Amendment is not enforced against the States through the Fourteenth Amendment. See Hurtado v.

  California, 110 U.S. 516 (1884). It does not follow, however, that the Supreme Court held the

  Indictment Clause is unenforceable in the case of a capitally charged federal defendant.

          In similar reasoning, the panel cited Cotton as support for its factual conclusion any arguable

  defect would survive a plain error analysis, “[e]ven if Apprendi were applicable to this case.”


                                                      91
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 106 of 119 PageID #: 106




  Bernard, 299 F.3d at 489. Cotton involved defendants charged with the non-capital offense of

  conspiracy to distribute cocaine and cocaine base. The Supreme Court noted the history and

  evolution of subject matter jurisdiction in criminal cases. The Court noted defects in subject matter

  jurisdiction are never forfeited or waived and may be raised at any time. “In contrast, the grand jury

  right can be waived.” Cotton, 535 U.S. at 630, citing, inter alia, Rule 7(b), Fed.R.Crim.P. Based on

  these predicate findings, the Court proceeded to engage in a plain error inquiry. Since the issue was

  not presented, the Supreme Court had no occasion to consider the charging defect presented in a

  federal capital case in which the right to indictment is expressly excluded as a right subject to waiver

  pursuant Rule 7. The Fifth Circuit ignored this patent distinction in its summary disposition of Mr.

  Bernard’s argument.

         In Robinson, the United States conceded the capital indictment returned in the Northern

  District of Texas constituted error after Ring. 367 F.3d at 286. The issue presented to the Fifth

  Circuit was whether the error was reversible per se, or was subject to harmless error review. Id.

  Resorting once again to Cotton and a similar, non-capital case, Neder v. United States, 527 U.S. 1

  (1999), the Circuit concluded the failure to obtain a indictment charging the elements of the offense

  was “difficult to distinguish” from a case in which the petit jury was not instructed on an essential

  element. Robinson, 367 F.3d at 286. The Circuit conducted a harmless error analysis based on the

  evidence presented against the defendant at trial, concluding “any rational grand jury would find

  probable cause to charge Robinson with at least one of the statutory aggravating factors omitted from

  this indictment.” Id. at 288. The Circuit was able to reach this conclusion only by first deciding the

  failure to submit the elements of the capital charge to the grand jury for its independent consideration,




                                                     92
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 107 of 119 PageID #: 107




  and the omission of those elements from the final charge issued by the grand jury, was not a structural

  error. Id. at 286.

         The flaw in this reasoning was examined by the Eighth Circuit when its considered a

  procedurally identical case involving a defective federal capital indictment. The matter was presented

  for the Eighth Circuit’s review when certiorari was granted, the decision vacated, and the matter

  remanded in light of Ring. Like the Fifth Circuit, the Eighth Circuit rejected a reading of Neder that

  would leave a per se rule of reversal intact. Instead, the Eighth Circuit adopted a harmless error

  standard of review. Noting the Supreme Court’s analysis in Cotton, the Eighth Circuit held:

         Nothing in the petit jury’s findings compels the conclusion that a completely different
         group of people - the grand jury - would have found the same fact, even if the
         evidentiary burdens are lower. This is particularly true where, as here, at issue are
         relatively qualitative determination which do not lend themselves to precise fact-
         finding in that same way that drug quantity determinations might.

  Allen, 357 F.3d at 757-58. Unable to conclude “beyond a reasonable doubt that the indictment error

  did not affect Allen’s substantial rights,” the Eighth Circuit concluded the government failed in its

  burden of proving the error was harmless, vacated the sentence of death, and remanded the case for

  resentencing to life. Id. at 758.

         Robinson and Allen stand in direct opposition, creating a split among the Circuits.5 The Fifth

  Circuit’s summary disposition of the error presented in this case does not constitute a full


          5
           The Fourth Circuit has addressed this subject in the context of a capital prosecution. United
  States v. Higgs, 353 F.3d 281 (4th Cir. 2003). The case involved charges of kidnaping resulting in
  death and murder within the special territorial jurisdiction of the United States, charged as “felony
  murder” counts. The Fourth Circuit found dispositive the fact that one of the statutory aggravating
  factors, prior conviction of a felony, did not have to be charged pursuant Apprendi. The Fourth
  Circuit did not address the issue of post indictment amendment by the government’s adding
  additional aggravators once the indictment is obtained. This problem was addressed directly by the
  Eight Circuit in Allen, 357 F.3d at 755-56.


                                                    93
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 108 of 119 PageID #: 108




  determination on the merits. The United States was never required to address the error in this case.

  Having assumed no burden, the government advanced no argument or authorities regarding harmless

  error. This Court should consider the undeniable error in this case and grant habeas relief from Mr.

  Vialva’s sentences of death.

         D.      The Enforcement of the Death Penalty on a Person Who, Because of His Mental
                 Age, Lacks Adult Moral Culpability, Violates the Eighth Amendment’s
                 Prohibition Against the Imposition of Cruel and Unusual Punishment.

         Trial counsel challenged the Constitutionality of applying the death penalty to Mr. Vialva.

  Trial counsel raised a general objection to the imposition of the death penalty in a pretrial motion to

  strike the United States’s notice of its intention to seek the death penalty. Trial counsel asserted:

  “The death penalty is, in all circumstances, cruel and unusual punishment, therefore the statute is

  unconstitutional.” O.R. Doc. 167 at 2, ¶5. Mr. Vialva’s youth was presented as a mitigating factor

  during the penalty phase. Trial counsel requested a jury instruction that included Mr. Vialva’s age

  as mitigating factor. O.R. Doc. 265 at 21 (“(5) CHRISTOPHER VIALVA was only nineteen at the

  time of the offense.”). The jury unanimously rejected the mitigating factor, “Christopher Vialva was

  nineteen years old at the time of the offense.” O.R. Doc. 286.

         On direct appeal, counsel argued the imposition of the death penalty violated the Eighth

  Amendment “because the jury arbitrarily found that he [Mr. Vialva] did not establish the existence

  of the mitigating factor that he was 19 years old when he committed capital murder.” United States

  v. Vialva, Fifth Circuit Case No. 00-50523, Appellant’s Brief, Issue 10. In rejecting the argument,

  the Fifth Circuit reiterated its prior expression of “doubt regarding its authority to review jury

  findings relating to mitigating factors.” United States v. Bernard, 299 F.3d 467, 485 (5th Cir. 2002).




                                                    94
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 109 of 119 PageID #: 109




            In Mr. Vialva’s petition to the Supreme Court for certiorari, he argued the Eighth

  Amendment’s prohibition against the arbitrary and capricious infliction of capital punishment was

  violated when the verdict form and jury instructions permitted the jurors to “refuse to recognize an

  undisputed historical fact about the defendant’s character and background or crime that he proffered

  as a mitigating circumstance.” Vialva v. United States, U.S. S. Ct. Cause No. 02-8448, Petition for

  Writ of Certiorari to the United States Court of Appeals for the Fifth Circuit. The Supreme Court

  denied Mr. Vialva’s petition. Vialva v. United States, 539 U.S. 928 (2003).

            Trial counsel failed to recognize Mr. Vialva’s mental age was a factor that should have been

  presented to jury on the issue of his ability to form requisite intent, as well as to challenge the

  government’s theory that Mr. Vialva was the “leader” of the group and thus responsible for the

  homicides. Further, trial counsel failed to present readily available evidence that would have

  explained why Mr. Vialva’s mental age was a mitigating factor. The correlative to these instances

  of ineffective assistance is that trial counsel failed to raise a specific Eighth Amendment challenge

  to the imposition of the death penalty based on the mental age of the accused.

            Full presentation of this claim required the extra-record fact development conducted during

  post-conviction proceedings. Moreover, the Supreme Court’s decision in Roper v. Simmons, 543

  U.S. 551 (2005), provides direct support for the application of Eighth Amendment proportionality

  review.

            Dr. Daneen Milam conducted a review of Mr. Vialva’s childhood medical, educational, and

  mental health records. App. Ex. 20 (Milam) at ¶¶ 3, 4. Dr. Milam also conducted neuropsychological

  testing and an interview of Mr. Vialva incident to her evaluation. Id. at ¶ 17. Dr. Milam’s inquiry

  included interviews with Mr. Vialva’s mother, stepfather, maternal aunts, and several of his peers at


                                                    95
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 110 of 119 PageID #: 110




  the time of the offense. App. Ex. 20 (Milam) at ¶ 4. Dr. Milam’s inquiry included a review of the

  sequence of the events that led to the homicides. Id. at ¶ 25. Dr. Milam offered the following

  opinion, based on all of the information she reviewed and her evaluation of Mr. Vialva:

         There is a growing body of knowledge that indicates the average child does not
         become a fully functioning mature adult into the early twenties. See Exhibit 3 to this
         declaration. Christopher, with all of his neuropsychological deficits, would have a
         high probability of being two to three years younger in brain development than his
         age peers. Therefore, he had less control than other adolescents and less ability to
         foresee consequences of actions. The conclusions that his neuropsychological deficits
         would cause him to behave even younger than his chronological age is corroborated
         by the comments of his male peers who describe him as “silly” “a follower” and a
         “clown.” This is also consistent with his association during the crime with boys who
         are closer to his mental age rather than his chronological age. A review of the
         sequence of events of the crime are consistent with a poorly planned and executed
         event where these four boys were responding as children to unfolding and unplanned
         occurrences. Clearly, the neuropsychological evaluation of Christopher Vialva reveals
         an individual who was incapable of and responding to a rapidly changing situation.
         In addition, his poor ability to think and plan (a frontal lobe function) makes him
         particularly unsuited to control the situation throughout the day. When combined
         with a Bi-Polar nature and the consequences of a much younger mental status, Chris
         did not have the cognitive skills to control the situation; it spiraled out of his control.

  App. Ex. 20 (Milam) at ¶ 25. Mr. Vialva’s nineteenth birthday, May 10, was forty-one days before

  the offense.

         The factors noted by Dr. Milam and the conclusions she reached about Mr. Vialva’s mental

  age and its consequences give rise to the same concerns that prompted the Supreme Court’s decision

  in Roper. Roper begins with the Eighth Amendment, followed immediately by the Court’s

  reaffirmation of the principle it enunciated in Atkins v. Virginia, 536 U.S. 304 (2002):

         As the Court explained in Atkins, the Eighth Amendment guarantees individuals the
         right not to be subjected to excessive sanctions. The right flows from the basic
         “‘precept of justice that punishment for crime should be graduated and proportioned
         to [the] offense.’”




                                                     96
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 111 of 119 PageID #: 111




  Roper, 543 U.S. at 560 (quoting Weems v. United States, 217 U.S. 349 (1910)). Roper enforced the

  principle of proportionality through its examination of the factors that make imposing a death

  sentence against a defendant who committed a capital crime while a juvenile under the age of

  eighteen unconstitutional. These factors ranged from common sense to social science to prevailing

  legal standards to international law. While Mr. Vialva is not categorically excluded from the death

  penalty by Roper, the Supreme Court’s reasoning and conclusion support an independent basis for

  relief.

            The majority noted three broad areas distinguishing adults and juveniles. First, “as any parent

  and as the scientific and sociological studies” tended to confirm, juveniles lack maturity and have an

  underdeveloped sense of responsibility. “These qualities often result in impetuous and ill-considered

  actions and decisions.” Roper, 543 U.S. at 569 (quoting Johnson v. Texas, 509 U.S. 350, 367

  (1972)). The Court noted for that reason, legislatures impose limits restricting by age alone when

  a person may legally enter into contract, drive automobiles, purchase alcohol, vote, and marry. Id.

  Second, juveniles are “more vulnerable or more susceptible to negative influences and outside

  pressures, including peer pressure.” Id. (citing Eddings v. Oklahoma, 455 U.S. 104, 115 (1982)).

  Third, the personality traits of a juvenile are not as well formed as those of an adult and so are “more

  transitory, less fixed.” Id. These recognized differences “render suspect any conclusion that a

  juvenile falls among the worst offenders.” Id.

            The reality that juveniles still struggle to define their identity means it is less
            supportable to conclude that even a heinous crime committed by a juvenile is
            evidence of an irretrievably depraved character. From a moral standpoint, it would
            be misguided to equate the failings of a minor with those of an adult, for a greater
            possibility exists that a minor’s character deficiencies will be reformed.




                                                      97
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 112 of 119 PageID #: 112




  Id. at 570. The Court recognized the flaw in adopting a categorical rule based solely on age: “The

  qualities that distinguish juveniles from adults do not disappear when an individual turns 18. By the

  same token, some under 18 have already attained a level of maturity some adults will never reach.”

  Id. at 574. The Court’s conclusion that the “Eighth and Fourteenth Amendments forbid imposition

  of the death penalty on offenders who were under the age of 18 when their crimes were committed”

  unequivocally rendered that distinct class of offenders ineligible for the death penalty. Id. at 578.

  The conclusion leaves unresolved whether an offender who is eighteen years old, but still lacks

  sufficient mental development to exercise mature judgment, is deserving of the death penalty.

         Roper is dispositive of the Eighth Amendment’s outer limits when applied to a group of

  defendants identified by the single, objectively verifiable criterion of chronological age. The same

  Eighth Amendment concerns apply to the group of defendants whose mental age is less than that of

  a fully functioning adult. As in Atkins, the evaluation of a young person’s mental age requires

  consideration of the variables that impact directly on the individual’s moral culpability. Like

  intellectual disability, mental age is subject to proof through testing, expert evaluation, historical

  records, and current observation. Both Dr. Cunningham and Dr. Milam noted current medical studies

  documenting the course of human brain development. These studies provide objective evidence that

  “adulthood” is less a function of chronology than the synergy of organic components, giving rise to

  a penumbral group of defendants between the ages of eighteen and twenty-five whose cognitive

  capacity and concomitant moral culpability are in doubt. While this group of defendants may be

  legally accountable for their actions, the imposition of the death penalty presents a distinct Eighth

  Amendment violation.




                                                   98
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 113 of 119 PageID #: 113




          Subsequent developments, including recent scientific findings and court opinions, further

  corroborate that turning eighteen does not turn a youth into an adult. Five years after Roper, in

  Graham v. Florida, 560 U.S. 48, 63 (2010), the Supreme Court noted that “developments in

  psychology and brain science continue to show fundamental differences between juvenile and adult

  minds.” The Court then explained, “parts of the brain involved in behavior control continue to

  mature through late adolescence.” Id. And critically, “[j]uveniles are more capable of change than

  are adults, and their actions are less likely to be evidence of ‘irretrievably depraved character’ than

  are the actions of adults.” Id. (quoting Roper, 543 U.S. at 570). See also Miller v. Alabama, 567 U.S.

  460, 471 (2012) (recognizing Roper and Miller established that “children are constitutionally

  different from adults for purposes of sentencing” because “juveniles have diminished culpability and

  greater prospects for reform”).

          Applying Roper, a state circuit court in Kentucky declared Kentucky’s death penalty statute

  unconstitutional “insofar as it permits capital punishment for offenders under twenty-one (21) at the

  time of their offense.” Commonwealth v. Bredhold, Case No. 14-CR-161, Fayette Circuit Court,

  Seventh Division, Order Declaring Kentucky’s Death Penalty Statute As Unconstitutional at 12

  (August 1, 2017), abrogated by Commonwealth v. Bredhold, 599 S.W.3d 409, 412 (Ky. 2020)

  (vacating order because the constitutional issue was not a justiciable cause before the circuit court

  where Bredhold had no standing to raise an Eighth Amendment challenge to statute before conviction

  and sentencing). The state circuit heavily relied on recent scientific studies to support its conclusion.

  Id. at 6.

          Citing recent psychological research, the circuit court demonstrated why “individuals in their

  late teens and early twenties (20s) are less mature than their older counterparts in several important


                                                     99
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 114 of 119 PageID #: 114




  ways.” Id. at 7. First, individuals under twenty-one are “more likely to underestimate the number,

  seriousness, and likelihood of risks involved in a given situation. Id. at 7 (citing T. Grisso, et al.,

  Juveniles’ Competence to Stand Trial: A Comparison of Adolescents’ and Adults’ Capacities as Trial

  Defendants, 27 Law & Hum. Behav. 333-63 (2003)). Second, individuals under twenty-one are

  “more likely to engage in ‘sensation-seeking,’ the pursuit of arousing, rewarding, exciting, or novel

  experiences, which is especially pronounced among individuals between the ages of eighteen (18)

  and twenty-one (21).” Id. (citing E. Cauffman, et al., Age Differences in Affective Decision Making

  as Indexed by Performance on the Iowa Gambling Task, 46 Dev. Psychol., 193-207 (2010)). Third,

  individuals under twenty-one “are less able than older individuals to control their impulses and

  consider the future consequences of their actions and decisions because gains in impulse control

  continue to occur during the early twenties (20s).” Id. (citing L. Steinberg, et al., Age Difference in

  Future Orientation and Delay Discounting, 80 Child. Dev. 28-44 (2009)). And fourth, in individuals

  under twenty-one “basic cognitive abilities, such as memory and logical reasoning, mature before

  emotional abilities, including the ability to exercise self-control, to properly consider the risks and

  rewards of alternative courses of action, and to resist coercive pressure from others.” Id. at 8 (citing

  L. Steinberg, et al., Are Adolescents Less Mature Than Adults? Minors’ Access to Abortion, the

  Juvenile Death Penalty, and the Alleged APA “Flip-Flop,” 64 Am. Psychologist 583-94 (2009)).

         An objective and observable reason explains why individuals under twenty-one are far less

  mature than their older counterparts: Through the use of functional Magnetic Resonance Imaging,

  scientists have discovered that “key brain systems and structures, especially those involved in self-

  regulation and higher-order cognition, continue to mature . . . well into the mid-twenties (20s); this

  notion is now widely accepted among neuroscientists.” Id. at 6-7 (citing N. Dosenbach, et al.,


                                                    100
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 115 of 119 PageID #: 115




  Prediction of Individual Brain Maturity Using fMRI, 329 Sci. 1358-61 (2011); D. Fair, et al.,

  Functional Brain Networks Develop From a “Local to Distributed” Organization, 5 Plos

  Computational Biology 1-14 (2009); A. Hedman, et al., Human Brain Changes Across the Life Span:

  A Review of 56 Longitudinal Magnetic Resonance Imaging Studies, 33 Hum. Brain, Mapping 1987-

  2002 (2012); A. Pfefferbaum, et al., Variation in Longitudinal Trajectories of Regional Brain

  Volumes of Healthy Men and Women (Ages 10 to 85 Years) Measures with Atlas-Based Parcellation

  of MRI, 65 NeuroImage 356-68 (2014); L. Somerville, et al., A Time of Change: Behavioral and

  Neural Correlates of Adolescent Sensitivity to Appetitive and Aversive Environmental Cues, 72 Brain

  & Cognition 124-33 (2010)).

         Mr. Vialva is within a distinct class of offenders on whom the death penalty may not be

  imposed Constitutionally. At nineteen years old, with specific developmental deficits, he lacked the

  cognitive skills of an adult. There can be no confidence in the jury’s determination of Mr. Vialva’s

  moral culpability under the circumstances of this case. As a result, this Court should grant Mr. Vialva

  habeas relief from his sentences of death.

                                             CONCLUSION

         Petitioner Christopher Vialva presents this Court with an exceptional set of circumstances.

  The attorney appointed as Mr. Vialva’s “learned counsel” was, at the time of Mr. Vialva’s trial,

  actively seeking employment with the office prosecuting the case. Inevitably, several violations of

  Mr. Vialva’s Fifth Amendment right to Due Process and Sixth Amendment right to the effective

  assistance of counsel flowed from this conflict of interest. The jury that sentenced Mr. Vialva to death

  never heard the extensive mitigating evidence that was available to counsel but that he failed to

  investigate. The jury did not hear critical evidence regarding the mental age of Mr. Vialva, who was


                                                    101
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 116 of 119 PageID #: 116




  nineteen years old at the time of the offense but, due to his neuropsychological deficits, was several

  years younger in terms of brain development. The jury did, however, hear damaging and scientifically

  illegitimate evidence about Mr. Vialva’s potential for future dangerousness, including from the expert

  testifying on his behalf. Mr. Vialva has never had a full and fair opportunity to litigate the serious

  Constitutional violations that resulted in his death sentence.

         Mr. Vialva asks this Court to exercise its jurisdiction pursuant § 2241 and grant him habeas

  relief from his death sentences, which demonstrably rest on violations of the Fifth, Sixth, and Eighth

  Amendments to the Constitution.

                                       REQUEST FOR RELIEF

         For all of the above reasons, Petitioner requests that the Court provide the following relief:

         1.      That Petitioner be granted a stay of execution pending a final resolution of the claims

                 raised in this Petition;

         2.      That leave to amend this Petition, if necessary, be granted;

         3.      That Respondents be ordered to respond to this Petition;

         4.      That Petitioner be permitted to file a Reply and/or a Traverse;

         5.      That leave to conduct discovery be granted if necessary to prove the facts as alleged

                 in this Petition;

         6.      That an evidentiary hearing be conducted on the merits of Petitioner’s claims, any

                 procedural issues, and all disputed issues of fact; and

         7.      That habeas relief from Petitioner’s sentence of death be granted.

         STATEMENT IN COMPLIANCE WITH LOCAL CRIMINAL RULE 38-2(c)




                                                   102
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 117 of 119 PageID #: 117




         In conformity with Local Criminal Rule 38-2(c), Petitioner identifies all other legal actions

  challenging the conviction or sentence challenged in the current petition, followed by citation to

  every relevant judicial opinion, memorandum decision, order, and/or transcript.

         I.     Trial - Post Verdict Motions

                United States v. Christopher André Vialva, Criminal No. W-99-CR-70 (W.D. Tex.
                Waco Div.) - None.

         II.    Direct Appeal

                United States v. Christopher André Vialva, No. 00-50524 (5th Cir)
                Relevant Opinion:      299 F.3d 467 (5th Cir. 2002).

         III.   Motion to Vacate Pursuant 28 U.S.C. § 2255

                A.      Western District of Texas, Waco Division

                        United States v. Christopher André Vialva, Criminal No. W-99-CR-
                        70; § 2255 Motion, document 372; Appendix Volume I, document
                        373; Appendix Volume II, document 374, filed 06/14/2004.

                        Relevant opinion/orders:

                        1.      Document 449, filed 09/28/2012
                                Order Denying § 2255 Motion and Certificate of Appealability;

                        2.      Document 473, filed 02/08/2013
                                Order Denying Motion to Amend Judgment (document
                                454) and Motion for Reconsideration (document 455);

                        3.      Document 570, filed 12/21/2017
                                Order Dismissing Motion for Relief from Judgment
                                Pursuant Rule 60(b)(6), Fed. R. Civ. P. (document
                                553);

                B.      United States Court of Appeals

                United States v. Christopher André Vialva, No. 13-70016
                Relevant Opinion:      762 F.3d 467 (5th Cir. 2014) (Certificate of Appealability
                                       denied from denial of issues presented in § 2255 Motion).


                                                   103
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 118 of 119 PageID #: 118


                      3.     Document 570, filed 12/21/2017
                             Order Dismissing Motion for Relieffrom Judgment
                             Pursuant Rule 60(b)(6), Fed. R. Civ. P. (document
                             553);

               B.     United States Court of Appeals

               United States v. Christopher Andre Vialva, No. 13-70016
               Relevant Opinion:     762 F.3d 467 (5th Cir. 2014) (Certificate of Appealability
                                     denied from denial of issues presented in § 2255 Motion).


               United States v. Christopher Andre Vialva, No. 18-70007
               Relevant Opinion:     904 F.3d 356 (5th Cir. 2018) (Certificate of Appealability
                                     denied on whether Rule 60(b) Motion was unauthorized
                                     second or successive motion to vacate).


        The following document referenced in this Petition is not accessible through PACER or

 Odyssey;it is appended to this Petition as Attachment 1: Order ofMemorandum and Reasons,INRE:

 Complaint ofJudicial Misconduct Against United States District Judge

 Walter S. Smith, Jr.,Docket No. OS-14-90120 (Sept. 28, 2016).


                             Respectfully submitted,


                                 AN M. OTTO
                             Federal Public Defender Western District of Oklahoma
                             215 Dean A. McGee Avenue Suite 109
                             EMMA V. ROLLS
                             Assistant Federal Public Defender
                             Capital Habeas Unit Suite 707
                             Oklahoma City, Oklahoma 73102
                             Telephone 405 609-5930        Telefacsimile 405 609-5932
                             Electronic Mail for Service: Susan_Otto(a~fd.org
                             Counsel for Christopher Andre Vialva




                                              ~1~
Case 2:20-cv-00413-JMS-DLP Document 1 Filed 08/10/20 Page 119 of 119 PageID #: 119


                                  CERTIFICATE OF SERVICE

         I hereby certify that on August 10, 2020, I electronically transmitted the attached document
 to the Clerk of the Court using the CM/ECF System. I further certify that service was made via
 Federal Express on the following:

        John F. Bash                                         Joseph H. Gay Jr.
        United States Attorney                               Mark Frazier
        Western District of Texas                            Assistant United States Attorneys
        601 NW Loop 410 Suite 600                            W.D. Texas Waco Division
        San Antonio, Texas 78216                             800 Franklin Street Suite 280
                                                             Waco, Texas 76701

        T.J. Watson, Warden
        United States Penitentiary Terre Haute
        4700 Bureau Road South
        Terre Haute, Indiana 47802.



                                           AN M. OTTO




                                                 105
